    Case 21-40512           Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                 Desc
                               Affidavit Declaration Page 1 of 130



Megan M. Adeyerno (TX. Bar #24099595)
GORDON REES SCULLY MANSUKHANI, LLP
2200 Ross Avenue, Suite 3700
Dallas, TX 75201
Ph: (214) 231-4660 / Fax: (214) 461-4053
Email: madeyemoggrsm.com

Attorneys for CELTIC BANK CORPORATION


                             UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


In re:

TROPHY HOSPITALITY, LLC,                                  Case No.: 21-40512-11

                  Debtor.                                 Chapter 11




     DECLARATION OF JEFFERY ORGILL IN SUPPORT OF CELTIC BANK
    CORPORATION'S MOTION FOR RELIEF FROM THE AUTOMATIC STAY
               PURSUANT TO 11 U.S.C. § 362(d)(1) AND (2)


                 I, Jeffery Orgill, declare as follows:

                1.      I am the Vice President Special Assets and Loan Servicing for Celtic Bank

         Corporation. I have personal knowledge of the following facts, except for those based on

         information and belief, which I believe to be true, and if called upon to testify, I could and

         would competently testify to their truth and accuracy. I submit this declaration in support

         of Creditor Celtic Bank Corporation's Motion for Relief from the Automatic Stay Pursuant

         to 11 U.S.C. § 362(d)(1) and (2).

                2.      I am informed and believe that on or about October 26, 2016, Debtor and

         Blue Star Frisco Retail, LLC ("Landlord") entered into the Shopping Center Lease
Case 21-40512      Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                  Desc
                      Affidavit Declaration Page 2 of 130



  (together with all amendments, the "Lease") with Trophy Hospitality, LLC ("Debtor") for

  6770 Winning Drive, Suite 900, Frisco, TX 75034 (the "Property").

         3.      I am informed and believe that on or about December 13, 2018, Debtor and

  Landlord entered into the First Amendment to the Shopping Center Lease.

         4.      On or about December 14, 2018, in preparation for Celtic Bank's loan to

  Debtor, Landlord agreed to subordinate its interest in all of Debtor's collateral located on

  the Property to Celtic Bank's interests as set forth in the Landlord Lien Subordination,

  Collateral Access and Notice of Assignment of Lease Agreement ("Subordination

  Agreement"). A true and correct copy of the Subordination Agreement is attached hereto

  as Exhibit 1, and incorporated herein by reference

         5.      On or about January 30, 2019, Celtic Bank provided financing to Debtor to

  enable it to acquire various equipment, furniture, fixtures and inventory for its new business

  operations.

         6.      The loan was documented in a number of agreements including the U.S.

  Small Business Administration Note dated January 30, 2019 in the original principal

  amount of $2,050,000.00 pursuant to which, Debtor was required to pay principal and

  interest payments of $24,883.91 every month beginning seven months from January 30,

  2019, with interest adjusted quarterly (the "Note"). The term of the Note was for ten years

  six months from the date of the Note.

         7.      The obligations under the Note were secured by the "Collateral" as

  described in the Cash Collateral Pledge and Security Agreement dated January 30, 2019

  granting a security interest in, among other things, the Accounts, all cash, certificates,
Case 21-40512      Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29               Desc
                      Affidavit Declaration Page 3 of 130



  interest, dividends, deposits, deposit accounts, all as more particularly described in the

  Pledge Agreement.

         8.      The obligations under the Note were further secured by Collateral described

  in the Commercial Security Agreement granting Celtic Bank a security interest in, among

  other things. "All Inventory, Chattel Paper, Accounts, Equipment and General Intangibles,

  Purchase Money Security Interest in all Equipment, Purchase Money Security Interest in

 all Fixtures, and Purchase Money Security Interest in all Inventory" together with

 additional collateral as described in the Commercial Security Agreement.

         9.     Celtic perfected its security interest through, among other things, filing

 UCC-1 Financing Statements.

         10.    On April 8, 2021, the Debtor filed its voluntary petition under Subchapter

 V of Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy

 Court for the Eastern District of Texas, Sherman Division.

         11.    On May 12, 2021, I signed and caused Celtic Bank's proof of claim to be

 filed in the Trophy Hospitality case in the fully secured amount of $1,794,983.54. A true

 and correct copy of Celtic Bank's Proof of Claim is attached hereto as Exhibit 2. Celtic

 Bank's proof of claim included as exhibits true and correct copies of the Note, Pledge

 Agreement, Commercial Security Agreement and perfection instruments as described in

 paragraphs 5-9, above.

        12.     On August 21, 2021, the Landlord served the Debtor with Notice of Event

 of Default and Termination of Lease.
                      Case 21-40512        Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                Desc
                                              Affidavit Declaration Page 4 of 130



                               13.        On August 21, 2021, Landlord sent Celtic Bank a Notice of Termination

                        Event pursuant to the terms of the Subordination Agreement. A true and correct copy of

                        the Notice of Termination is attached hereto as Exhibit 3.

                               14.        The Subordination Agreement provides, among other things, Celtic Bank a

                        disposition period of thirty (30) days following a termination notice without interference

                        by Landlord, to enter the Property and inspect or remove any and all of the Collateral in

                        connection with the enforcement of its rights pursuant to the Credit Agreement (the

                        "Disposition Period"). Celtic Bank is required to pay for occupancy after the Disposition

                        Period pursuant to paragraph 4(c) of the Subordination Agreement. Exhibit 1, herein.

                               I declare under penalty of perjury under the laws of the United States of America

                        that the foregoing is true and correct and if called as a witness I could and would so testify.



                                            k.
                        Executed-this •          - day of September 2021 in   Sci 1 4- Lac            , Utah.



                                                                 Jeff   Orgill




1244852'61002482v.2
Case 21-40512   Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29   Desc
                   Affidavit Declaration Page 5 of 130




                        EXHIBIT 1
DocuSign EnvelopeCase
                 ID: 3292B656-886E-4AEC-9832-1092C30EA316
                        21-40512 Doc 81-1 Filed               09/03/21 Entered 09/03/21 11:27:29                                    Desc
                                                Affidavit Declaration Page 6 of 130

                                                                                                                              ,--   DS




             Celtic Bank Loan No.: .11111.
                                2,050,000
             Loan Amount: $



              LANDLORD LIEN SUBORDINATION, COLLATERAL ACCESS AND NOTICE OF ASSIGNMENT OF
                                           LEASE AGREEMENT

                   THIS LANDLORD'S LIEN SUBORDINATION, COLLATERAL ACCESS AND NOTICE OF
                                                                                             14th
             ASSIGNMENT OF LEASE AGREEMENT ("Agreement") is made and entered into as of this      day of
              December , 201 8 , by and among BLUE START FRISCO RETAIL,   LLC                        , a
                   Delaware limited liability company                                                                     ("Landlord"),
                TROPHY HOSPITALITY, LLC                                                  ("Tenant"),       and     CELTIC           BANK
             CO      ORATION, a Utah corporation ("Lender").
                                                                 WITNESSETH:

                     WHEREAS, Landlord and Tenant are party to that certain Agreement of Lease, dated
               10/26/2016                           (together with all amendments and modifications thereto, the "Lease"), pursuant
             to    which      Landlord     leases      to    Tenant      certain   premises     with     an          address     of
                6770 Winning Drive, Suite 900, Frisco, TX, 75034
             as more particularly described in the Lease (the "Premises").

                     WHEREAS, Lender has made or is about to make one or more loans, advances, and/or other financial
             accommodations to Tenant which may be amended, supplemented, restated, refinanced, replaced or otherwise
             modified from time to time, with Tenant (the "Loan").

                       WHEREAS, to secure the obligations arising under the Loan, Tenant has granted to Lender a security interest
             in and lien upon Tenant's present and after acquired assets, including, without limitation, Tenant's:

             (A) x personal property,

             (B)      inventory, chattel paper, and general intangibles,

             (C) x goods,

             (D) X    trade fixtures

             (E) X     machinery and equipment

             (F) X trade fixtures purchased with Loan proceeds* (see Paragraph 4(a) below),

             (G) x machinery and equipment purchased with Loan proceeds* (see Paragraph 4(a) below),

             together with all additions, substitutions, replacements and improvements to, and the products and proceeds of the
             foregoing and any books and records (including all computer systems utilized by Tenant) (collectively, the
             "Collateral").

                       WHEREAS, as a courtesy to Tenant, Landlord is willing to facilitate the Loan by (1) agreeing to subordinate
             its interest, if any, in the Collateral, (2) to permit Lender access to the Collateral located at the Premises, and (3) allow
             Tenant to assign its rights under the Lease to Celtic Bank, subject to the terms and conditions in this Agreement.




             Current as of March 2018 LL Subordination Agreement Notice Assignment of Lease.docx
             Page 1 of 4
DocuSign EnvelopeCase
                 ID: 3292B656-886E-4AEC-9832-1092C30EA316
                        21-40512 Doc 81-1 Filed              09/03/21 Entered 09/03/21 11:27:29                                 Desc
                                               Affidavit Declaration Page 7 of 130




                                                                 AGREEMENT

                      NOW, THEREFORE, in consideration of any financial accommodation extended by Lender to Tenant at any
             time, and other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the
             parties agree as follows:

                      1.        A true and correct copy of the Lease is attached as Exhibit A, and if Tenant is currently occupying
             the Premises, to the best knowledge of Landlord, the Lease is in full force and effect and Landlord is not aware of any
             existing default under the Lease. Landlord also agrees that Tenant's assignment of its rights under the Lease to Lender,
             which assignment takes effect only if a Termination Event occurs, is not a violation of a Lease provision or convenant.

                      2.       Landlord agrees, subject to the conditions set forth in this Agreement, to subordinate any lien it
             may have in the Collateral pursuant to the terms of the Lease or at law to any valid lien of Lender in and to the
             Collateral; provided, however, that this subordination shall not extend to any portion of the Collateral which is or
             becomes affixed to the Premises (other than Collateral consisting of trade fixtures such as equipment bolted to the
             floor, which shall not be deemed a fixture or part of the real property but shall at all times be considered personal
             property), unless the affixed Collateral can be readily detached and removed from the Premises without material
             damage to the Premises.

                       3.        Prior to a Termination Event or Expiration Event (each as defined below), Lender or its
             representatives or it agents may, upon reasonable prior notice to Landlord, enter upon the Premises during normal
             business hours to inspect or remove any or all of the Collateral in connection with the enforcement of its rights pursuant
             to the Loan and Landlord agrees not to unreasonably interfere with Lender or its representatives or agents with respect
             thereto; provided, however, that upon a Termination Event or Expiration Event, or in the event Lender acts to exercise
             its rights to against the Collateral, the terms of Paragraph 4 will control in all respects.

                      4.

                               (a)       If (i) Lender acts to exercise its rights against the Collateral, or (ii) Landlord regains
                               possession of the Premises due to termination of the Lease, an event of default by Tenant, or
                               otherwise (expressly excluding an Expiration Event, a "Termination Event") and (iii) Collateral
                               remains in the Premises, then Lender will have, for a period of thirty (30) days after (A) receiving
                               written notice from Landlord of a Termination Event addressed to the attention of "General
                               Counsel" (see Paragraph 8) (the "Disposition Period"), or (B) providing notice to Landlord of a
                               Tenant default, a limited, temporary license to enter upon the Premises during normal business hours
                               without interference by Landlord to inspect or remove any or all of the Collateral in connection with
                               the enforcement of its rights pursuant to the Credit Agreement; provided, however, that: (X) Lender
                               shall not occupy and/or possess the Premises for a period longer than the 30-day Disposition Period
                               unless it pays for such occupancy under the terms of Paragraph 4(c) herein; and (Y) Lender, its
                               affiliated entities, or each of their respective representatives, agents, employees, contractors, or other
                               similar parties shall not hold any auction or sale of the Collateral at or from the Premises.

                               (b)       To the extent not paid or prepaid by the Tenant, Lender shall pay Landlord a sum for its
                               use and occupancy of the Premises for each day beyond the 30-day Disposition Period on a per diem
                               basis, in an amount not to exceed the per diem payment due under the current Lease, for each day




             Current as of March 2018 a Subordination Agreement Notice Assignment ofLease.docx
             Page 2 of4
DocuSign EnvelopeCase
                 ID: 3292B656-886E-4AEC-9832-1092C30EA316
                        21-40512 Doc 81-1 Filed             09/03/21 Entered 09/03/21 11:27:29                              Desc
                                              Affidavit Declaration Page 8 of 130




                               beyond the 30-day Disposition Period until the date on which the Lender vacates the Premises which
                               date, unless an extension is agreed to in writing between Lender and Landlord, shall not be more
                               than ninety (90) days from when Lender receives notice as described in paragraphs 4(a) and 8 herein,
                               or Lender acts to exercise its rights against the Collateral, it being understood, however, that the
                               Lender shall not, and will not, assume any of the obligations of Tenant to Landlord, including
                               without limitation any obligation to pay any past due rent owing by Tenant or any other unperformed
                               or unpaid obligations of Tenant under the Lease.

                               (d)       The repossession of the Premises by Landlord upon an expiration of the stated term of the
                               Lease (an "Expiration Event") shall not be deemed to be a Termination Event and, from and after
                               such date, Lender shall have no rights under this Agreement to enter upon the Premises for any
                               purpose without the prior written consent of Landlord, and Landlord shall have no liability
                               whatsoever to Lender pursuant to the terms of, or in connection with, this Agreement; provided,
                               however, that if a Termination Event occurs prior to an Expiration Event and Lender is exercising
                               its rights pursuant to subsection (a) above, then subsection (a) shall control in all respects.

                      5.        If Lender at any time occupies the Premises for the purposes of disposition of the Collateral,
             conducting an inventory of the Collateral pursuant to the terms of, or in connection with, the Loan or this Agreement
             or otherwise, such entry shall be at its sole risk, and Landlord shall not be liable in any way for any injury, loss or
             damage occurring as a result of such entry upon the Premises by Lender, and Lender shall be responsible, in each case
             at Lender's sole cost and expense, for the prompt repair in all respects of any damage to the Premises caused by or
             through Lender, its affiliated entities, or each of their respective representatives, agents, employees, contractors, or
             other similar parties during the period in which Lender (or any party acting by or through Lender) is on the Premises
             (ordinary wear and tear excluded).

                     6.       Lender or its agents shall provide as appropriate proof of liability and workers' compensation
             insurance to Landlord prior to entry onto the Premises.

                     7.        During any period in which Lender is using or occupying the Premises, Lender agrees that it will
             cooperate with Landlord as to access to the Premises for purposes of marketing the Premises for lease, making repairs
             and improvements to the Premises, and for any other reasonable purpose.

                      8.       All notices, including any notice of a Termination Event as required in Paragraph 4(a) herein,
             under to be given under this Agreement shall be in writing and mailed postage prepaid by certified or registered mail,
             return receipt requested, or delivered by personal or courier delivery to Landlord and Lender (as may be applicable)
             at the addresses set forth below, or at such other addresses as Landlord or Lender may designate in writing in
             accordance with this paragraph. Notices shall be deemed received upon the earlier to occur of (a) actual receipt or (b)
             if sent by personal delivery, upon receipt, if sent by U.S. certified or registered mail, return receipt requested, the
             second business day after mailing or if sent by courier service, the next business day after mailing.

                              Lender:                                      Landlord:

                              Celtic Bank Corporation                    Blult S'VOS     IkttOM
                              268 South State Street, Ste. 300           LCOvlbON‘ ‘140,4itt.100
                              Salt Lake City, UT 84111
                              Attention: General Counsel
                                                                           "w•    Ltoia.k 0 tpartMeAkk
                                                                           With a copy to:
                                                                         Trophy Hospitality, LC
                                                                         4331 Hollow Oak Drive
                                                                         Dallas, TX 75287




                     9.       This Agreement shall be governed and controlled by, and interpreted under, the laws of the State in
             which the Premises is located, without reference to the conflict of law principles of any other state.



             Current as of March 2018 LL Subordination Agreement Notice Assignment of Lease.docx
             Page 3 of 4
DocuSign EnvelopeCase
                 ID: 3292B656-886E-4AEC-9832-1092C30EA316
                        21-40512 Doc 81-1 Filed 09/03/21                         Entered 09/03/21 11:27:29                     Desc
                                              Affidavit Declaration             Page 9 of 130




                    10.      This Agreement shall inure to the benefit of Lender, and its respective successors and assigns, and
           shall be binding upon Landlord, its representatives, heirs, successors and assigns.

                    11.      This Agreement may be executed in any number of counterparts, each of which shall be deemed to
           be an original, and all of such counterparts shall constitute one Agreement. Execution copies of this Agreement may
           be delivered by facsimile or email, and the parties hereto agree to accept and be bound by facsimile signatures or
           scanned signatures transmitted via email hereto, which signatures shall be considered as original signatures with the
           transmitted Agreement having the binding effect as an original signature on an original document. Notwithstanding
           the foregoing, Tenant and Lender shall, upon Landlord's request, deliver originally signed copies of this Agreement
           to Landlord at the address set forth in such request. No party may raise the use of a facsimile machine or scanned
           document or the fact that any signature was transmitted through the use of a facsimile machine or email as a defense
           to the enforcement of this Agreement. Landlord shall not be bound by this Agreement until Landlord, Tenant, and
           Lender have fully executed this Agreement and a fully-executed copy of this Agreement has been received by
           Landlord.

                  IN WITNESS WHEREOF, this Landlord's Lien Subordination, Collateral Access and Lease Assignment
           Agreement, subject to the conditions to effectiveness as set forth herein, is entered into as of the date first listed above.


            LANDLORD:

            Name: el Ike   COX Fr CO \QAA0,AN                                                P‘kw-Uo03,Dtpcur-ktwa
                                                                               ~1)(1/31A ,
            Address:      CovOnNs waog,svart                       k


                          By:
                          Name:             Vlitaff
                          Title: fkitt. -Cita WS tf
                          Date:           d2-/I 3 /1 a--

            TENANT:

            Name: TY o piny kkO        vocakkhi,u.c,
            Address:AM1 t‘b\AVil OK DV t\i GAM                    1(31.-1
                       r--DocuSigned by:

            By                     1414ania.
            Name:          kekklANO
            Title:     Manager For Miranda Management LLC, Managing Member for Trophy Hospitality, LLC
            Date:      12/16/2016


            LENDER:

            CELTIC BANK CORPORATION,
            a Utah corporation


                     ,-    DocuSigned by:

            By       elAAAR,
                   oA ne Kob nson
            Name:
            Title: s•v•v• Lommercial credit, Closing Manager
            Date: 12/16/2016




           Current as of March 2018 U Subordination Agreement Notice Assignment of Lease.docx
           Page 4 of if.
DocuSign EnvelopeCase
                 ID: 3292B656-886E-4AEC-9832-1092C30EA316
                        21-40512 Doc 81-1 Filed                09/03/21 Entered 09/03/21 11:27:29                               Desc
                                                 Affidavit Declaration Page 10 of 130
                                                                                                                                 Docu
                                                                                                                                        IN SECURED


 Certificate Of Completion
 Envelope Id: 8BE02503E51042A4B09CD81FAF4D3885                                                     Status: Completed
 Subject: Please DocuSign: 4506T's, BTR's, YearEndlnterims, Inteirms, PTR's, 1919, Lease/LLSub/Amendment
 Source Envelope:
 Document Pages: 260                              Signatures: 230                                  Envelope Originator:
 Certificate Pages: 4                             Initials: 8                                      Haley Cox
 AutoNav: Enabled                                                                                  268 S State St
 Envelopeld Stamping: Enabled                                                                      Ste 300
 Time Zone: (UTC-07:00) Mountain Time (US & Canada)                                                Salt Lake City, UT 84111
                                                                                                   hcox@celticbank.com
                                                                                                   I P Address: 107.1.254.234

 Record Tracking
 Status: Original                                 Holder: Haley Cox                                Location: DocuSign
         12/14/2018 12:59:19 PM                             hcox@celticbank.com

 Signer Events                                    Signature                                        Timestamp
                                                  ,---DocuSignedby
 Jeremiah Miranda                                                                                  Sent: 12/14/2018 3:13:08 PM
 mirandaventures@gmail.com                          2 .€41s4064 /41,12a.vd.
                                                                                                   Viewed: 12/16/2018 6:48:13 PM
                                                  \---E9FEEDA4C5824C1
 Security Level: Email, Account Authentication                                                     Signed: 12/16/2018 6:57:41 PM
 (None), Access Code
                                                  Signature Adoption: Pre-selected Style
                                                  Using IP Address: 23.126.97.35


 Electronic Record and Signature Disclosure:
    Accepted: 12/16/2018 6:48:13 PM
    ID: f34f4b86-282a-4e1e-921a-2bdba4029689


 In Person Signer Events                          Signature                                        Timestamp

 Editor Delivery Events                           Status                                           Timestamp

 Agent Delivery Events                            Status                                           Timestamp

 Intermediary Delivery Events                     Status                                           Timestamp

 Certified Delivery Events                        Status                                           Timestamp

 Carbon Copy Events                               Status                                           Timestamp

 Notary Events                                    Signature                                        Timestamp

 Envelope Summary Events                          Status                                           Timestamps
 Envelope Sent                                    Hashed/Encrypted                                 12/14/2018 3:13:08 PM
 Certified Delivered                              Security Checked                                 12/16/2018 6:48:13 PM
 Signing Complete                                 Security Checked                                 12/16/2018 6:57:41 PM
 Completed                                        Security Checked                                 12/16/2018 6:57:41 PM

 Payment Events                                   Status                                           Timestamps
 Electronic Record and Signature Disclosure
DocuSign EnvelopeCase
                    ID: 329213656-886E-4AEC-9832-1092C30EA316
                            21-40512 Doc 81-1 Filed 09/03/21   48 AM   Entered 09/03/21   11:27:29   Desc
 Parties agreed to: Jeremiah Miranda           Affidavit Declaration Page 11 of 130



           CONSUMER DISCLOSURE
           From time to time, Celtic Bank (we, us or Company) may be required by law to provide to you
           certain written notices or disclosures. Described below are the terms and conditions for providing
           to you such notices and disclosures electronically through your DocuSign, Inc. (DocuSign)
           Express user account. Please read the information below carefully and thoroughly, and if you can
           access this information electronically to your satisfaction and agree to these terms and
           conditions, please confirm your agreement by clicking the AI agreeAt button at the bottom of
           this document.
           Getting paper copies
           At any time, you may request from us a paper copy of any record provided or made available
           electronically to you by us. For such copies, as long as you are an authorized user of the
           DocuSign system you will have the ability to download and print any documents we send to you
           through your DocuSign user account for a limited period of time (usually 30 days) after such
           documents are first sent to you. After such time, if you wish for us to send you paper copies of
           any such documents from our office to you, you will be charged a $0.00 per-page fee. You may
           request delivery of such paper copies from us by following the procedure described below.
           Withdrawing your consent
           If you decide to receive notices and disclosures from us electronically, you may at any time
           change your mind and tell us that thereafter you want to receive required notices and disclosures
           only in paper format. How you must inform us of your decision to receive future notices and
           disclosure in paper format and withdraw your consent to receive notices and disclosures
           electronically is described below.
           Consequences of changing your mind
           If you elect to receive required notices and disclosures only in paper format, it will slow the
           speed at which we can complete certain steps in transactions with you and delivering services to
           you because we will need first to send the required notices or disclosures to you in paper format,
           and then wait until we receive back from you your acknowledgment of your receipt of such
           paper notices or disclosures. To indicate to us that you are changing your mind, you must
           withdraw your consent using the DocuSign A"Withdraw ConsentA¶ form on the signing page of
           your DocuSign account. This will indicate to us that you have withdrawn your consent to receive
           required notices and disclosures electronically from us and you will no longer be able to use your
           DocuSign Express user account to receive required notices and consents electronically from us
           or to sign electronically documents from us.
           All notices and disclosures will be sent to you electronically
           Unless you tell us otherwise in accordance with the procedures described herein, we will provide
           electronically to you through your DocuSign user account all required notices, disclosures,
           authorizations, acknowledgements, and other documents that are required to be provided or made
           available to you during the course of our relationship with you. To reduce the chance of you
           inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
           notices and disclosures to you by the same method and to the same address that you have given
           us. Thus, you can receive all the disclosures and notices electronically or in paper format through
           the paper mail delivery system. If you do not agree with this process, please let us know as
           described below. Please also see the paragraph immediately above that describes the
           consequences of your electing not to receive delivery of the notices and disclosures
           electronically from us.
           How to contact Celtic Bank:
DocuSign EnvelopeCase
                 ID: 32926656-886E-4AEC-9832-1092C30EA316
                        21-40512 Doc 81-1 Filed        09/03/21 Entered 09/03/21 11:27:29            Desc
                                         Affidavit Declaration Page 12 of 130



            You may contact us to let us know of your changes as to how we may contact you electronically,
            to request paper copies of certain information from us, and to withdraw your prior consent to
            receive notices and disclosures electronically as follows:
            To contact us by email send messages to: aquinn@celticbank.com

            To advise Celtic Bank of your new e-mail address

            To let us know of a change in your e-mail address where we should send notices and disclosures
            electronically to you, you must send an email message to us at aquinn@celticbank.com and in
            the body of such request you must state: your previous e-mail address, your new e-mail address.
             We do not require any other information from you to change your email address..

            In addition, you must notify DocuSign, Inc to arrange for your new email address to be reflected
            in your DocuSign account by following the process for changing e-mail in DocuSign.

            To request paper copies from Celtic Bank
            To request delivery from us of paper copies of the notices and disclosures previously provided
            by us to you electronically, you must send us an e-mail to aquinn@celticbank.com and in the
            body of such request you must state your e-mail address, full name, US Postal address, and
            telephone number. We will bill you for any fees at that time, if any.
            To withdraw your consent with Celtic Bank

            To inform us that you no longer want to receive future notices and disclosures in electronic
            format you may:

                     i. decline to sign a document from within your DocuSign account, and on the subsequent
                     page, select the check-box indicating you wish to withdraw your consent, or you may;

                     ii. send us an e-mail to aquinn@celticbank.com and in the body of such request you must
                     state your e-mail, full name, IS Postal Address, telephone number, and account number.
                     We do not need any other information from you to withdraw consent.. The consequences
                     of your withdrawing consent for online documents will be that transactions may take a
                     longer time to process..

            Required hardware and software
            Operating Systems: Windows2000A—, or WindowsXPA—,
            Browsers (for
                                    Internet Explorer 6.0A— or above
            SENDERS):
            Browsers (for
                                    Internet Explorer 6.0A—i, Mozilla FireFox 1.0, NetScape 7.2 (or above)
            SIGNERS):
            Email:                  Access to a valid email account
            Screen Resolution:      800 x 600 minimum
            Enabled Security        A 2 Allow per session cookies

            Settings:               A2 Users accessing the internet behind a Proxy Server must enable HTTP
DocuSign EnvelopeCase
                 ID: 32926656-886E-4AEC-9832-1092C30EA316
                        21-40512 Doc 81-1 Filed        09/03/21 Entered 09/03/21 11:27:29              Desc
                                         Affidavit Declaration Page 13 of 130



                                     1.1 settings via proxy connection
            ** These minimum requirements are subject to change. If these requirements change, we will
            provide you with an email message at the email address we have on file for you at that time
            providing you with the revised hardware and software requirements, at which time you will have
            the right to withdraw your consent.
            Acknowledging your access and consent to receive materials electronically
            To confirm to us that you can access this information electronically, which will be similar to
            other electronic notices and disclosures that we will provide to you, please verify that you were
            able to read this electronic disclosure and that you also were able to print on paper or
            electronically save this page for your future reference and access or that you were able to e-mail
            this disclosure and consent to an address where you will be able to print on paper or save it for
            your future reference and access. Further, if you consent to receiving notices and disclosures
            exclusively in electronic format on the terms and conditions described above, please let us know
            by clicking the NI agreeAt button below.
            By checking the NI AgreeAt box, I confirm that:

                •   I can access and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF
                    ELECTRONIC CONSUMER DISCLOSURES document; and
                •   I can print on paper the disclosure or save or send the disclosure to a place where I can
                    print it, for future reference and access; and
                •   Until or unless I notify Celtic Bank as described above, I consent to receive from
                    exclusively through electronic means all notices, disclosures, authorizations,
                    acknowledgements, and other documents that are required to be provided or made
                    available to me by Celtic Bank during the course of my relationship with you.
                   Case 21-40512            Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                           Desc
                                               Affidavit Declaration Page 14 of 130
                                                                                                                         Docu5igrv.
                                                                                                                               •   SECURED


Certificate Of Completion
Envelope Id: 3292B656886E4AEC98321092C30EA316                                              Status: Completed
Subject: Please DocuSign: Trophy Hospitality - LL Sub and Assignment of Lease
Source Envelope:
Document Pages: 15                                Signatures: 2                            Envelope Originator:
Certificate Pages: 2                              Initials: 1                              Haley Cox
AutoNav: Enabled                                                                           268 S State St
Envelopeld Stamping: Enabled                                                               Ste 300
Time Zone: (UTC-07:00) Mountain Time (US & Canada)                                         Salt Lake City, UT 84111
                                                                                           hcox@celticbank.com
                                                                                           I P Address: 107.1.254.234

Record Tracking
Status: Original                                  Holder: Haley Cox                        Location: DocuSign
        12/18/2018 12:11:31 PM                             hcox@celticbank.com

Signer Events                                     Signature                                Timestamp
                                                      OE
Amy Jones                                                                                  Sent: 12/18/2018 12:13:42 PM
ajones@celticbank.com
Celtic Express Team Lead
                                                  F-4-4                                    Viewed: 12/18/2018 12:16:52 PM
                                                                                           Signed: 12/18/2018 12:16:58 PM
Celtic Bank
                                                  Signature Adoption: Pre-selected Style
Security Level: Email, Account Authentication
(None)                                            Using IP Address: 107.1.254.234


Electronic Record and Signature Disclosure:
   Not Offered via DocuSign

                                                  r—DocuSigned
JoAnne Robinson                                                                            Sent: 12/18/2018 12:16:59 PM
                                                    joat/UAL rol9itAM1/1.
jrobinson@celticbank.com                                                                   Viewed: 12/18/2018 4:47:20 PM
                                                      DA36C32E933C43A
S.V.P. Commercial Credit, Closing Manager                                                  Signed: 12/18/2018 4:47:27 PM
Celtic Bank
                                                  Signature Adoption: Pre-selected Style
Security Level: Email, Account Authentication
(None)                                            Using IP Address: 107.1.254.234


Electronic Record and Signature Disclosure:
   Not Offered via DocuSign


In Person Signer Events                           Signature                                Timestamp

Editor Delivery Events                            Status                                   Timestamp

Agent Delivery Events                             Status                                   Timestamp

Intermediary Delivery Events                      Status                                   Timestamp

Certified Delivery Events                         Status                                   Timestamp

Carbon Copy Events                                Status                                   Timestamp

Notary Events                                     Signature                                Timestamp

Envelope Summary Events                           Status                                   Timestamps
Envelope Sent                                     Hashed/Encrypted                         12/18/2018 12:16:59 PM
Certified Delivered                               Security Checked                         12/18/2018 4:47:20 PM
Signing Complete                                  Security Checked                         12/18/2018 4:47:27 PM
Completed                                         Security Checked                         12/18/2018 4:47:27 PM
          Case 21-40512   Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29   Desc
                             Affidavit Declaration Page 15 of 130
Payment Events                Status                         Timestamps
Case 21-40512   Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29   Desc
                   Affidavit Declaration Page 16 of 130




                        EXHIBIT 2
              Case
               Case21-40512
                    21-40512 Claim
                              Doc 81-1
                                   3-1 Filed
                                          Filed 05/12/21
                                                09/03/21 Desc
                                                         Entered
                                                              Main
                                                                 09/03/21
                                                                   Document
                                                                          11:27:29
                                                                               Page Desc
                                                                                    1 of 3
                                 Affidavit Declaration Page 17 of 130
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Trophy Hospitality, LLC                                                                                         U.S. Bankruptcy Court
                                                                                                                         Eastern District of Texas
 Debtor 2
 (Spouse, if filing)                                                                                                             5/12/2021
 United States Bankruptcy Court           Eastern District of Texas                                                    Jason K. McDonald, Clerk
 Case number: 21−40512


Official Form 410
Proof of Claim                                                                                                                                       04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Celtic Bank
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor            Celtic Bank Corporation

2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Celtic Bank

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  268 S State Street
                                  Suite 300
                                  Salt Lake City, UT 84111


                                  Contact phone             (801) 320−6574                       Contact phone

                                  Contact email                                                  Contact email
                                      Bankruptcy@celticbank.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
           Case
            Case21-40512
                    21-40512 Claim
                                 Doc 81-1
                                        3-1 Filed
                                               Filed 05/12/21
                                                      09/03/21 DescEnteredMain09/03/21
                                                                                Document
                                                                                       11:27:29
                                                                                            Page Desc
                                                                                                 2 of 3
Part 2:                              Affidavit  Declaration      Page  18  of
          Give Information About the Claim as of the Date the Case Was Filed  130
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:       4819
  identify the debtor?


7.How much is the             $     1794983.54                      Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                        Money Loaned


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:           Security interest in business assets


                                    Basis for perfection:                 UCC Filing, CSA, PMSI

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $      1794983.54

                                    Amount of the claim that is               $      1794983.54
                                    secured:
                                    Amount of the claim that is               $         0.00                       (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $      1794983.54
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                          6          %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2
            Case
             Case21-40512
                  21-40512 Claim
                            Doc 81-1
                                 3-1 Filed
                                        Filed 05/12/21
                                              09/03/21 Desc
                                                       Entered
                                                            Main
                                                               09/03/21
                                                                 Document
                                                                        11:27:29
                                                                             Page Desc
                                                                                  3 of 3
                               Affidavit Declaration Page 19 of 130
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $3,025* of deposits toward purchase, lease, or rental of                    $
    law limits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $13,650*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                   $

                                         * Amounts are subject to adjustment on 4/1/22 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                5/12/2021

                                                                 MM / DD / YYYY


                                 /s/ Jeff Orgill

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                        Jeff Orgill

                                                                            First name       Middle name         Last name
                                 Title                                       VP Special Assets and Loan Servicing

                                 Company                                     Celtic Bank Corporation

                                                                            Identify the corporate servicer as the company if the authorized agent is a
                                                                            servicer
                                 Address                                     268 South State Street, Suite 300

                                                                            Number Street
                                                                             Salt Lake City, UT 84111

                                                                            City State ZIP Code
                                 Contact phone             (801) 320−6574                       Email         Bankruptcy@celticbank.com


Official Form 410                                                      Proof of Claim                                                   page 3
Case
   Case
     21-40512
        21-40512Claim
                   Doc3-1
                        81-1
                           Part 2Filed
                                     Filed
                                       09/03/21
                                           05/12/21Entered
                                                      Desc09/03/21
                                                           Attachment
                                                                   11:27:29
                                                                      1 PageDesc
                                                                             1 of 84
                       Affidavit Declaration Page 20 of 130




      U.S. Bankrupcty Court,
      Proof of Claim - Itemized Statement

      Name of Debtor:
      Trophy Hospitality, LLC
      Case Number; 21-40512
      Date of Filing; 4/8/21
      Creditor
      Celtic Bank Corporation
      Proof of Claim dated 5/10/21

      Principal Balance                            $   1,792,941.95
      Interest                                     $            -
      Late Fees                                    $            -
      Costs                                        $       2,041.59
      Legal Fees                                   $            -
      Total Loan Balance                           $   1,794,983.54
         Case
            Case
              21-40512
                 21-40512Claim
                            Doc3-1
                                 81-1
                                    Part 2Filed
                                              Filed
                                                09/03/21
                                                    05/12/21Entered
                                                               Desc09/03/21
                                                                    Attachment
                                                                            11:27:29
                                                                               1 PageDesc
                                                                                      2 of 84
                                Affidavit Declaration Page 21 of 130




 SRA  S_ Small Business Administration
                                                                U.S. Small Business Administration

                                                                                     N OTE

SBA Loan #

SBA Loan Name                Trophy Park

Date                          01-30-2019

Loan Amount                  $2,050,000.00

Interest Rate                Variable

Borrower                     TROPHY HOSPITALITY LLC

Operating Company N/A

Lender                       Celtic Bank Corporation


1. PROMISE TO PAY:
In return for the Loan, Borrower promises to pay to the order of Lender the amount of Two Million Fifty Thousand and 00/100 Dollars
, interest on the unpaid principal balance, and all other amounts required by this Note.
2. DEFINITIONS:
"Collateral" means any property taken as security for payment of this Note or any guarantee of this Note.
"Guarantor" means each person or entity that signs a guarantee of payment of this Note.
"Loan" means the loan evidenced by this Note.
"Loan Documents" means the documents related to this loan signed by Borrower, any Guarantor, or anyone who pleclacs collateral.
"SBA" means the Small Business Administration, an Agency of the United States of America.
3. PAYMENT TERMS:
      Borrower must make all payments at the place Lender designates. The payment terms for this Note are:
      The interest rate on this Note will fluctuate. The initial interest rate is 8.00% per year. This initial rate is the Prime Rate in effect on
      the first business day of the month in which SBA received the loan application, plus 2.75%. The initial interest rate must remain in
      effect until the first change period begins unless changed in accordance with SOP 50 10.
      Borrower must pay a total of 6 payments of interest only on the disbursed principal balance beginning one month from the month
      this Note is dated and every month thereafter; payments must be made on the thirtieth calendar day in the months they are due.
      Borrower must pay principal and interest payments of $24,883.91 every month beginning seven months from the month this Note
      is dated; payments must be made on the thirtieth calendar day in the months they are due.
      Lender will apply each installment payment first to pay interest accrued to the day Lender receives the payment, then to bring
     principal current, then to pay any late fees, and will apply any remaining balance to reduce principal.
      The interest rate will be adjusted every calendar quarter (the "change period"), beginning April 1, 2019 (date of first rate
      adjustment).
      The "Prime Rate" is the Prime Rate in effect on the first business day of the month (as published in the Wall Street Journal
     newspaper) in which SBA received the application, or the first day of the month in which any interest rate change occurs. Base
      Rates will be rounded to two decimal places with .004 being rounded down and .005 being rounded up.
      The adjusted interest rate will be 2.75% above the Prime Rate. Lender will adjust the interest rate on the first calendar day of each
      change period. The change in interest rate is effective on that day whether or not Lender gives Borrower notice of the change.
      The interest rate identified in the Note may not be changed during the life of the Loan unless changed in accordance with SOP 50 10.
SBA Form 147 06/004 Version 4.1                                                                                                             Page 1/3
          Case
             Case
               21-40512
                  21-40512Claim
                             Doc3-1
                                  81-1
                                     Part 2Filed
                                               Filed
                                                 09/03/21
                                                     05/12/21Entered
                                                                Desc09/03/21
                                                                     Attachment
                                                                             11:27:29
                                                                                1 PageDesc
                                                                                       3 of 84
                                 Affidavit Declaration Page 22 of 130
      The interest rate adjustment period may only be changed in accordance with SOP 50 10.
      Lender must adjust the payment amount at least annually as needed to amortize principal over the remaining term of the note.
      If SBA purchases the guaranteed portion of the unpaid principal balance, the interest rate becomes fixed at the rate in effect at the
      time of the earliest uncured payment default. If there is no uncured payment default, the rate becomes fixed at the rate in effect at the
      time of purchase.
      Loan Prepayment:
      Notwithstanding any provision in this Note to the contrary:
               Borrower may prepay this Note. Borrower may prepay 20 percent or less of the unpaid principal balance at any time
               without notice. If Borrower prepays more than 20 percent and the Loan has been sold on the secondary market, Borrower
               must:
                       a. Give Lender written notice;
                       b. Pay all accrued interest; and
                       c. If the prepayment is received less than 21 days from the date Lender receives the notice, pay an amount equal to 21
                          days' interest from the date lender receives the notice, less any interest accrued during the 21 days and paid under
                          subparagraph b., above.
                    If Borrower does not prepay within 30 days from the date Lender receives the notice, Borrower must give Lender a new
                    notice.
    All remaining principal and accrued interest is due and payable 10 years and 6 months from date of Note.
    Late Charge: If a payment on this Note is more than 15 days late, Lender may charge Borrower a late fee of up to 5.00% of the
    unpaid portion of the regularly scheduled payment.
4. DEFAULT: Borrower is in default under this Note if Borrower does not make a payment when due under this Note, or if Borrower
or Operating Company:
    A. Fails to do anything required by this Note and other Loan Documents;
    B. Defaults on any other loan with Lender;
    C. Does not preserve, or account to Lender's satisfaction for, any of the Collateral or its proceeds;
    D. Does not disclose, or anyone acting on their behalf does not disclose, any material fact to Lender or SBA;
    E. Makes, or anyone acting on their behalf makes, a materially false or misleading representation to Lender or SBA;
    F. Defaults on any loan or agreement with another creditor, if Lender believes the default may materially affect Borrower's ability
    to pay this Note;
    G. Fails to pay any taxes when due
    H. Becomes the subject of a proceeding under any bankruptcy or insolvency law;
    I. Has a receiver or liquidator appointed for any part of their business or property;
    J. Makes an assignment for the benefit of creditors;
    K. Has any adverse change in financial condition or business operation that Lender believes may materially affect Borrower's
    ability to pay this Note;
    L. Reorganizes, merges, consolidates, or otherwise changes ownership or business structure without Lender's prior written
    consent; or
    M. Becomes the subject of a civil or criminal action that Lender believes may materially affect Borrower's ability to pay this Note.
5. LENDER'S RIGHTS IF THERE IS A DEFAULT: Without notice or demand and without giving up any of its rights, Lender
may:
    A. Require immediate payment of all amounts owing under this Note;
    B. Collect all amounts owing from any Borrower or Guarantor;
    C. File suit and obtain judgment;
    D. Take possession of any Collateral; or
    E. Sell, lease, or otherwise dispose of, any Collateral at public or private sale, with or without advertisement.
6. LENDER'S GENERAL POWERS: Without notice and without Borrower's consent, Lender may:
    A. Bid on or buy the Collateral at its sale or the sale of another lienholder, at any price it chooses;
    B. Incur expenses to collect amounts due under this Note, enforce the terms of this Note or any other Loan Document, and preserve
    or dispose of the Collateral. Among other things, the expenses may include payments for property taxes, prior liens, insurance,
    appraisals, environmental remediation costs, and reasonable attorney's fees and costs. If Lender incurs such expenses, it may
    demand immediate repayment from Borrower or add the expenses to the principal balance;
    C. Release anyone obligated to pay this Note;
    D. Compromise, release, renew, extend or substitute any of the Collateral; and

SBA Fam 147 (06(03102) V ernon4.1                                                                                                        Page 213
          Case
             Case
               21-40512
                  21-40512Claim
                             Doc3-1
                                  81-1
                                     Part 2Filed
                                               Filed
                                                 09/03/21
                                                     05/12/21Entered
                                                                Desc09/03/21
                                                                     Attachment
                                                                             11:27:29
                                                                                1 PageDesc
                                                                                       4 of 84
                                 Affidavit Declaration Page 23 of 130
    E. Take any action necessary to protect the Collateral or collect amounts owing on this Note.
7. WHEN FEDERAL LAW APPLIES: When SBA is the holder, this Note will be interpreted and enforced under federal law,
including SBA regulations. Lender or SBA may use state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not waive any federal immunity from state or local control,
penalty, tax, or liability. As to this Note, Borrower may not claim or assert against SBA any local or state law to deny any obligation,
defeat any claim of SBA, or preempt federal law.
8, SUCCESSORS AND ASSIGNS; Under this Note, Borrower and Operating Company include the successors of each. and Lender
includes its successors and assigns.
9. GENERAL PROVISIONS:
    A. All individuals and entities signing this Note are jointly and severally liable.
    B. Borrower waives all suretyship defenses.
      C. Borrower must sign all documents necessary at any time to comply with the Loan Documents and to enable Lender to acquire,
      perfect, or maintain Lender's liens on Collateral.
      D. Lender may exercise any of its rights separately or together, as many times and in any order it chooses. Lender may delay or
      forgo enforcing any of its rights without giving up any of them.
    E. Borrower may not use an oral statement of Lender or SBA to contradict or alter the written terms of this Note.
    F. If any part of this Note is unenforceable, all other parts remain in effect.
    G. To the extent allowed by law, Borrower waives all demands and notices in connection with this Note, including presentment,
    demand, protest, and notice of dishonor. Borrower also waives any defenses based upon any claim that Lender did not obtain any
    guarantee; did not obtain, perfect, or maintain a lien upon Collateral; impaired Collateral; or did not obtain the fair market value of
    Collateral at a sale.
10. STATE-SPECIFIC PROVISIONS:
    NONE


IL BORROWER'S NAME(S) AND SIGNATURE(S):
By signing below, each individual or entity becomes obligated under this Note as Borrower.
BORROWER:
TROPHY HOSPITALITY LLC
MIRANDA MANAGEMENT LLC, Manager of TROPHY HOSPITALITY LLC
            DoeuSigned by:

By      9e440,444 rikafte4.
     J enaltikawAi, Sole Member of Miranda
     Management LLC




SBA Form 147 (003/02) Version 4.1                                                                                                    Page 3i3
         Case
            Case
              21-40512
                 21-40512Claim
                            Doc3-1
                                 81-1
                                    Part 2Filed
                                              Filed
                                                09/03/21
                                                    05/12/21Entered
                                                               Desc09/03/21
                                                                    Attachment
                                                                            11:27:29
                                                                               1 PageDesc
                                                                                      5 of 84
                                Affidavit Declaration Page 24 of 130




                       CASH COLLATERAL PLEDGE AND SECURITY AGREEMENT
      Principal            Loan Date           Maturity             Loan No                  Call l Coll           Account            Officer       Initials
     $2,050,000            0113012019        07/28/2029
            References in the boxes above are for Lender's use only and do not lime the applicability of this document to any particular loan or item.
                                    Any item above containing "'-'" has been omitted due to text length limitations.
  Borrower:      TROPHY HOSPITALITY, LLC                                    Lender:           Celtic Bank Corporation
                 6770 WINNING DRIVE, SUITE 900                                                268 S. State Street
                 FRISCO, TX 75034-7650                                                        Suite 300
                                                                                                    Salt Lake City, UT 84111

                                       CASH COLLATERAL PLEDGE AND SECURITY AGREEMENT
      This CASH COLLATERAL PLEDGE AND SECURITY AGREEMENT dated as of June 24, 2020 (this "Agreement") is executed by
and between TROPHY HOSPITALITY, LLC, a Texas Limited Liability Company ("Borrower") and CELTIC BANK CORPORATION
("Celtic Bank", also the' Lender"), collectively, the "Parties."

                                                                         RECITALS

     WHEREAS, Borrower is the owner of the account(s) held by Celtic Bank as described on Exhibit A attached hereto, as such account
may be amended, substituted, or replaced from time to time (the "Account");
      WHEREAS, the Parties arc contemplating the execution of a Business Loan Agreement which will be dated on or about January 30,
2019 reflecting a loan to Borrower in the principal amount of Two Million Fifty Thousand ($2,050,000) Dollars (the "Loan").

       WHEREAS, in order to induce Celtic Bank to execute the Loan, the Borrower has agreed to enter into this Agreement, pledge the cash
held in the Accounts as additional collateral for the Loan, and deliver the cash held in the Accounts to the possession of Lender; and
      WHEREAS, capitalized terms used herein, which are not defined herein, will have the same meaning as provided in the Loan and
Related Documents.
      NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein contained, and of the making of the Loan by
Celtic Bank, the parties hereto agree as follows:

                                                                           AGREEMENT

       SECTION I. Pledge. In order (i) to secure the due and punctual payment and performance of all obligations of the Borrower under the
Loan; (ii) to secure the due and punctual payment and performance of all obligations of the Borrower contained herein; and (iii) to secure the
due and punctual payment and performance of all other liabilities, and obligations of the Borrower to Celtic Bank, of every kind and
description, whether direct, indirect, or contingent, whether now or hereinafter existing and howsoever evidenced or arising (all of the
foregoing are hereafter collectively called the "Obligations"), Borrower hereby pledges, hypothecates, assigns, transfers, sets over unto Celtic
Bank, as secured party, TO HAVE AND TO HOLD the Collateral, together with all right, title, interest, privileges and preferences appertaining
or incidental thereto, unto Celtic Bank, its successors and assigns, forever, subject, however, to the terms, covenants and conditions hereinafter
set forth, a security interest in the following (all of which shall be collectively called the "Collateral"):

                (i) the Accounts and all of the Borrower's right, title and interest therein, all certificates (if any) representing the Accounts, and
        all cash, certificates, interest, dividends, deposits, deposit accounts, instruments, credits, investments, claims, contract rights, chattel
        paper (whether tangible or electronic), moncy market certificates, repurchase agreements, savings instruments, securities, securities
        entitlements, investment property, commercial paper, letter-of-credit rights (whether or not the letter of credit is evidenced by a
        writing), commercial tort claims, general intangibles and other property at any time and from time to time now or hereafter in the
        Accounts and all such property received, receivable or otherwise distributed in respect of, in substitution or in exchange for, or in
        replacement of the foregoing, and all supporting obligations; and
              (ii) all proceeds of the foregoing.

      SECTION 2. Representations and Warranties. Borrower hereby represents and warrants as follows:



                                          CASH COLLATERAL ASSIGNMENT w Conditions Precedent 06 24 2020 -Miranda
           Case 21-40512
              Case 21-40512Claim
                              Doc3-1  Part 2Filed
                                   81-1         Filed 05/12/21Entered
                                                  09/03/21       Desc09/03/21
                                                                      Attachment 1 Page
                                                                              11:27:29  6 of 84
                                                                                       Desc
                                  Affidavit Declaration Page 25 of 130



     (a)     As of the date funds are first placed in the Accounts, Borrower will be, and shall continue to be, the owner of the Collateral
             free and clear of all pledges, liens, security interests and other encumbrances of every nature whatsoever (except in favor of
             Celtic Bank).

     (b)
            As of the date funds are first placed in the Accounts, Borrower has the full right, power and authority to pledge the Collateral and to
            grant the security interest in the Collateral


     (c)
            The execution, delivery and performance of this Agreement by Borrower will not violate any provision of any law, rule, or
            regulation or result in the violation of any mortgage, deed of trust, indenture, material contract, instrument, agreement, judgment,
            decree, order, statute, rule or regulation to which Borrower is subject or by which it or any of its property is bound.

     (d)
            From and after the date funds are first placed in the Accounts, Borrower shall not suffer or permit any lien or encumbrance to exist
            on or with respect to the Collateral (except in favor of Celtic Bank).

     (e)    This Agreement constitutes the legal, valid and binding obligation of Borrower in accordance with the terms hereof and has been
            duly authorized, executed and delivered.

     (0     As of the date funds are first placed in the Accounts, this Agreement will create a valid and perfected first priority security interest
            in and pledge of the Collateral enforceable against all third parties, and all action required to perfect fully the security interest so
            contemplated will have been taken and completed.

       SECTION 3. Withdrawal of Funds. The exact title of the Accounts should be substantially similar to that set forth on Exhibit A hereto.
The Accounts shall be subject to withdrawal by order only of such officers and agents of Celtic Bank as Celtic Bank may designate from time
to time for the purposes described herein and in the Loan and Related Documents and Borrower shall not have the right to withdraw any funds
from such Accounts unless so permitted, provided, however, that at such time as Celtic Bank determines that any applicable conditions set forth
in the Loan and Related Documents are satisfied, Borrower may request that monies be released from the Accounts and Celtic Bank shall
promptly release said monies to Borrower.

     CONDITIONS FOR RELEASE OF FUNDS: Funds may be released when Borrower achieves a debt service coverage of I.25x or
upon satisfaction of any other requirement agreed to in writing by the Parties.

      SECTION 4. Interest Bearing Accounts. The Accounts shall be interest-bearing segregated accounts entitled as set forth on Exhibit
A hereto or a reasonably similar title. All interest earned shall automatically become part of the Collateral. Celtic Bank may transfer the
Collateral into its name or that of its nominee and may receive the income and any distributions thereon to hold the same as collateral only after
an Event of Default under the terms of the Loan and Related Documents has occurred.

     SECTION 5. Events of Default. Each of the following events (each an "Event of Default") shall constitute an event of default
hereunder:
     (a)
            default by Borrower in the observance or performance of any covenant or agreement herein contained which shall remain uncured
            thirty (30) days after Celtic Bank has sent written notice of such default to the Borrower provided, however, if the failure cannot be
            corrected within said thirty (30) days, Celtic Bank will not unreasonably withhold its consent to an extension of such time if
            corrective action is instituted by the Borrower within said thirty (30) days and is being diligently pursued until such failure is
            corrected but in any event not more than one hundred twenty (120) days, or breach by Borrower of any material representation or
            warranty herein contained at the time made; or

     (b)
            the occurrence of any "Event of Default" as defined in any of the Loan and Related Documents or under any other agreement now
            or hereafter evidencing or securing any of the Obligations; or

     (c)    the making of any levy, seizure, or attachment of any of the Collateral that is not dismissed or bonded over (to Celtic Bank's
            reasonable satisfaction) within thirty (30) days; or

     (d)     except upon payment in full of the Obligations, and other than because of Celtic Bank's gross negligence or willful misconduct, this


                                       CASH COLLATERAL ASSIGNMENT w Conditions Precedent 06 24 2020 -Miranda
           Case 21-40512
              Case 21-40512Claim
                              Doc3-1  Part 2Filed
                                   81-1         Filed 05/12/21Entered
                                                  09/03/21       Desc09/03/21
                                                                      Attachment 1 Page
                                                                              11:27:29  7 of 84
                                                                                       Desc
                                  Affidavit Declaration Page 26 of 130




            Agreement shall at any time for any reason cease to be in full force and effect or shall be declared to be null and void, or the validity
            or enforceability thereof shall be contested by the Borrower, or the Borrower shall deny that it has any liability or obligation
            hereunder.

       SECTION 6. Remedies upon Default. If an Event of Default shall have occurred and be continuing, then in addition to exercising any
rights and remedies of a pledgee under the law in effect in the State of Utah, Celtic Bank may without further notice or demand upon the
Borrower:
     (a)    apply to the Obligations all or any part of the Collateral and proceeds thereof, whether before or after maturity of the Collateral and
            without regard to whether any penalty or premium may result from the liquidation of Collateral prior to its maturity (which
            liquidation the parties hereto agree shall constitute a commercially reasonable disposition of collateral); or

     (b)    exercise any one or more of the rights and remedies of a secured party afforded by the Uniform Commercial Code, as from time to
            time in effect in the State of Utah or afforded by other applicable law. Celtic Bank shall give Borrower at least the greater of the
            minimum notice required by law or ten (10) days' prior written notice of the date, time and place of any public sale thereof, or of
            the time after which any private sale or any other intended disposition is to be made, which notice shall be given in any manner
            permitted for notices under the Loan and Related Documents.

      Expenses of enforcing Celtic Bank's rights hereunder including, but not limited to, preparation for sale, selling or the like and Celtic
Bank's reasonable attorneys' fees, and other legal expenses shall be payable by Borrower and shall be secured hereby and by the Loan and
Related Documents.

      SECTION 7. Use of the Accounts. The Accounts may be used for the payment of all normal service fees, maintenance fees, and
transaction charges relating to the Collateral and as otherwise provided in the Loan and Related Documents.

       SECTION 8. Exoneration, Indemnity. Neither Celtic Bank, nor any director, officer, agent, or employee of Celtic Bank, shall be liable
to Borrower for any decline in value of any investment, loss thereon as a result any action taken or omitted to be taken by it or them hereunder
in connection herewith, except for its or their own gross negligence or willful misconduct; nor shall Celtic Bank be responsible for the validity,
effectiveness or sufficiency hereof or of any document or security furnished pursuant hereto or in connection herewith. Celtic Bank shall be
entitled to rely on any communication, instrument or document believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons. Borrower agrees to defend, indemnify and hold harmless Celtic Bank, and/or agents of Celtic Bank from and against
any and all liability incurred by Celtic Bank (or such agent) hereunder or in connection herewith, unless such liability shall be due to willful
misconduct or gross negligence on the part of Celtic Bank or such agents.
      SECTION 9. Celtic Bank Appointed Attorney-in-Fact. Borrower hereby appoints Celtic Bank as Borrower's attorney-in-fact (which
power of attorney shall be exercisable during the continuance of an Event of Default) for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instrument which it may deem reasonably necessary or advisable to accomplish the
purposes hereof that Borrower does not promptly take or execute, which appointment is irrevocable and coupled with an interest, but such
agency conferred by Borrower upon Celtic Bank shall be automatically revoked upon payment in full of the Obligations. Without limiting the
generality of the foregoing, Celtic Bank shall have the right and power to receive, endorse and collect all checks and other orders for the
payment of money made payable to Borrower representing any dividend, interest payment or other distribution payable or distributable in
respect of the Collateral or any part thereof and to give full discharge for the same.
       SECTION 10. No Waiver; Cumulative Remedies. No failure on the part of Celtic Bank to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of any such right, power or remedy
by Celtic Bank preclude any other further exercise thereof or the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. Celtic Bank shall not be required to marshal any present or future
collateral security for (including but not limited to this Agreement and the Collateral), or other assurances of payment of, the Obligations or any
of them, or to resort to such collateral security or other assurances of payment in any particular order.
       SECTION 11. Notices. All communications and notices hereunder shall be given in accordance with the Loan and Related Documents,
or, as to each party, at such other address as shall be designated by such party in a written notice to the other party complying as to delivery
with the terms of this Section. All notices, requests, demands and other communications provided for hereunder shall be effective upon receipt
or refusal to accept delivery.




                                       CASH COLLATERAL ASSIGNMENT w Conditions Precedent 06 24 2020 -Miranda
         Case 21-40512
            Case 21-40512Claim
                            Doc3-1  Part 2Filed
                                 81-1         Filed 05/12/21Entered
                                                09/03/21       Desc09/03/21
                                                                    Attachment 1 Page
                                                                            11:27:29  8 of 84
                                                                                     Desc
                                Affidavit Declaration Page 27 of 130




      SECTION 12. Further Assurances. Borrower agrees to do such further act and things, and to execute and deliver such additional
conveyances, assignments, agreements and instruments, as Celtic Bank may at any time reasonably request in connection with the
administration or enforcement of this Agreement or related to the Collateral or any part thereof or in order better to assure and confirm unto
Celtic Bank its rights, powers and remedies hereunder. Borrower hereby consents and agrees that the issuers of or obligors in respect of the
Collateral or any registrar or transfer agent or trustees for any of the Collateral shall be entitled to accept the provisions hereof as conclusive
evidence of the right of Celtic Bank to after the occurrence and continuation of an Event of Default effect any transfer pursuant to Sections 4
and 6 hereof, notwithstanding any other notice or direction to the contrary heretofore or hereafter given by Borrower or any other person to any
of such issuers or obligors or to any such registrar or transfer agent or trustees.

      SECTION 13. Release of Collateral. If the Obligations are paid in full, or conditions precedent to the release of some or all of the
Collateral are met, then Celtic Bank shall promptly release to Borrower any remaining Collateral (in the event of all Obligations being paid) or
such portion as agreed to in the Loan and Related Documents.

      SECTION 14. Binding Agreement; Assignment. This Agreement, and the terms, covenants and conditions hereof, shall be binding
upon and inure to the benefit of the parties hereto and their respective successors and assigns, except that Borrower shall not be permitted to
assign this Agreement or any interest herein or in the Collateral, or any part hereof.

      SECTION 15. Miscellaneous. Neither this Agreement nor any provisions hereof may be amended, modified, waived, discharged or
terminated orally nor may any of the Collateral be released or the pledge or the security interest created hereby extended, except by an
instrument in writing signed by a duly authorized officer of Celtic Bank. The Section headings used herein are for convenience of reference
only and shall not define or limit the provisions of this Agreement.

      SECTION 16. Choice of Law, Venue and Jury Waiver. This Agreement shall be governed by the laws of the State of Utah without
regard to its conflicts of law provisions. This Agreement has been accepted by Celtic Bank in the State of Utah. If there is a lawsuit, Borrower
agrees upon Celtic Bank's request to submit to the jurisdiction of the courts of Salt Lake County, State of Utah. All parties to this Agreement
hereby waive the right to any jury trial in any action, proceeding, or counterclaim brought by any party against any other party.

     SECTION 17. Severability. In case any lien, security interest or other right of any part hereto shall be held to be invalid, illegal or
unenforceable, such invalidity, illegality and/or unenforceability shall not affect any other lien, security interest or other right granted hereby.

      SECTION 18. Costs, Expenses and Taxes. Borrower agrees to pay on demand all reasonable costs and expenses actually incurred by
Celtic Bank in connection with the preparation execution, delivery, administration, and enforcement of this Agreement and any related
documents.

      SECTION 19. Concerning Revised Article 9 of the Uniform Commercial Code.

       (a) Perfection by Filing. Celtic Bank may at any time and from time to time, file financing statements, continuation statements and
amendments thereto which contain any other information required by Part 5 of Article 9 of the Uniform Commercial Code as in effect in the
state of organization of Borrower ("Article 9") for the sufficiency or filing office acceptance of any financing statement, continuation statement
or amendment, including whether the Borrower is an organization, the type of organization and any organization identification number issued
to the Borrower. Borrower agrees to furnish any such information to Celtic Bank promptly upon request. Any such financing statements,
continuation statements or amendments may be signed by Celtic Bank on behalf of Borrower and may be filed at any time in any jurisdiction
whether or not Article 9 is then in effect in that jurisdiction.

       (b) Other Perfection. etc. Borrower shall at any time and from time to time, whether or not Article 9 is in effect in any particular
jurisdiction, take such steps as Celtic Bank may reasonably request for Celtic Bank (i) to obtain "control" of any investment property, deposit
accounts, letter-of-credit rights or electronic chattel paper (as such terms are defined in Article 9) with any agreements establishing control to
be in form and substance satisfactory to Celtic Bank, and (ii) otherwise to insure the continued perfection and priority of Celtic Bank's security
interest in any of the Collateral and of the preservation of its rights therein, whether in anticipation and following the effectiveness of Article 9
in any jurisdiction.

      (c) Savings Clause. Nothing contained in this Section 18 shall be construed to narrow the scope of Celtic Bank's security interest in any
of the Collateral or the perfection or priority thereof or to impair or otherwise limit any of the rights, powers, privileges or remedies of Celtic
Bank hereunder except (and then only to the extent) mandated by Article 9 to the extent then applicable.

      SECTION 20. Counterparts. This Agreement may be executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Agreement may be executed in several counterparts, each of which counterparts shall be deemed an original




                                        CASH COLLATERAL ASSIGNMENT w Conditions Precedent 06 24 2020 -Miranda
        Case 21-40512
           Case 21-40512Claim
                           Doc3-1  Part 2Filed
                                81-1         Filed 05/12/21Entered
                                               09/03/21       Desc09/03/21
                                                                   Attachment 1 Page
                                                                           11:27:29  9 of 84
                                                                                    Desc
                               Affidavit Declaration Page 28 of 130




instrument and all of which together shall constitute a single Agreement. The failure of any party hereto to execute this Agreement, or any
counterpart hereof, shall not relieve the other signatories from their obligations hereunder.

      IN WITNESS WHEREOF, the parties hereto have caused this Cash Collateral Pledge and Security Agreement to be duly executed as an
instrument under seal as of the date first above written.


           Borrower:
          TROPH                S                LLC

         By:

         Print Name:         Jeremiah Miranda


         Title:         Managing Member




          CEL           BANK



             \ Pr. tN ne: d°V11/1P                 .... .)101Y1Sbn
               Title:     Sv




                                          CASHCOLLATERAL ASSIGNMENT w Conditions Precedent 06 24 2020 -Miranda
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1      Filed
                          Part 2Filed 09/03/21           Attachment
                                                   Desc 09/03/21
                                         05/12/21Entered         11:27:29  10 of 84
                                                                    1 PageDesc
                       Affidavit Declaration Page 29 of 130



                                                 EXHIBIT A
                                 Business Mone Market A    nth d as Collateral


                                                          NMI

                              tickier Name(*) Trectry Fluepliefty. tke
                                &TV'S.

                 wen                                     11710 Winning W,y, Serie 900, Risco, TX 75034.7,50
                 Street Locitnin:                        4774 VArrani Wsy, ki16,110., MIK°, 11 75044450

                 Telephone Nueibrr                        J12) 02049441           Watt *
                                                  R                 I        CIF trturrzer •

                                                                         nit                    tt b i          to   ez terra Wm.



                                          T                      l -C




                                      filignatasi eat! pined wow of sun Newt vow)
                Thiy Yolaulaal NaNT4AP arra alesa illranj. NM Pal &Wawa NOW* kawiltik rImp 'Wry ay Ng .arat
                W,       a- ito Swift Aglow* Arrow Ina cammoura N Tria Cantatias se            r IN           e4i sTe
                                                                                                                    t.
                Dapatil AramartfflapINAININNItiiilial Fat Mama NIi , * A.eiabOsy ay Doaaary ter larat.,,kila
                Casa   Patty   Tilookayo*, an* fa halsour FMi 1 r,lt. Nproorare   s   Dedlosa,      mooing ipalps,
                              OW "WOO 0.11004011W. bow      wilt      oveirtosr: tiesmetv   wilowitaige     Trai ham
                ortairad ai saw imam a/autoIowa amain' docreasar

                 Account P,..1.<.tt Nat Ceiguseet                                                                EFT SireSei
                 *-21; IESS TYPE Lined 1.1abert) Camper,
                 4  TUNT    TYPE loam Maiwiy MANI AVM"
                       •                        ••••••       "


                'ACCOUNT Iklig;
                     OWN* IMO *mow Demi% eerie           * *wow                                   00      --   7ecakw
                                                                                                                -   - hr•ok
                                                                               Tcraue
                                                                                ,
                 614 4-11                            $300. 0 130.00               k
                 -Ali omit       ming     lia's;ra        ceed kr . Norm to                                              Ledo 04
                                                                                                         CIABWIPM        bilediloas
                                                                                                         WII             Ra2uaf
                0.1...• Mk. 14 411, 1111110,:m.' 11w+     e..1•4•11. IN r7     Mme.. 4.••••1.     . •.1.1..4    44




                           CASH COLLATERAL ASSIGNMENT w Conditions Precedent 05 24 2020 -Miranda
        CaseCase
             21-40512
                 21-40512
                        Claim
                            Doc
                              3-181-1
                                  Part 2Filed
                                           Filed
                                              09/03/21
                                                 05/12/21Entered
                                                           Desc 09/03/21
                                                                 Attachment
                                                                         11:27:29
                                                                            1 PageDesc
                                                                                   11 of 84
                               Affidavit Declaration Page 30 of 130
                                       COMMERCIAL SECURITY AGREEMENT
   Principal           Loan Date  Maturity                     Loan No                Call I Coll           Account           Officer       Initials
$2,050,000.00         01-30-2019 07-28-2029                                          51 1 E6                                   CN
   References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item.
                             Any item above containing ' """" has been omitted due to text length limitations.

Grantor:       TROPHY HOSPITALITY LLC                                        Lender:         Celtic Bank Corporation
               6770 Winning Drive, Suite 900                                                 268 S. State Street
               Frisco, TX 75034-7650                                                         Suite 300
                                                                                             Salt Lake City, UT 84111



 THIS COMMERCIAL SECURITY AGREEMENT dated January 30, 2019, is made and executed between TROPHY HOSPITALITY LLC ("Grantor")
 and Celtic Bank Corporation ("Lender").
 GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender a security interest in the Collateral to secure the
 Indebtedness and agrees that Lender shall have the rights stated in this Agreement with respect to the Collateral, in addition to all other rights
 which Lender may have by law.
 COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means the following described property, whether now owned or
 hereafter acquired, whether now existing or hereafter arising, and wherever located, in which Grantor is giving to Lender a security interest for
 the payment of the Indebtedness and performance of all other obligations under the Note and this Agreement:
     All Inventory, Chattel Paper, Accounts, Equipment and General Intangibles
      Purchase Money Security Interest in all Equipment
      Purchase Money Security Interest in all Fixtures
      Purchase Money Security Interest in all Inventory
 In addition, the word "Collateral" also includes all the following, whether now owned or hereafter acquired, whether now existing or hereafter
 arising, and wherever located:
     (A) All accessions, attachments, accessories, tools, parts, supplies, replacements of and additions to any of the collateral described herein,
     whether added now or later.
     (B) All products and produce of any of the property described in this Collateral section.
     (C) All accounts, general intangibles, instruments, rents, monies, payments, and all other rights, arising out of a sale, lease, consignment
     or other disposition of any of the property described in this Collateral section.
     (D) All proceeds (including insurance proceeds) from the sale, destruction, loss, or other disposition of any of the property described in this
     Collateral section, and sums due from a third party who has damaged or destroyed the Collateral or from that party's insurer, whether due
     to judgment, settlement or other process.
     (E) All records and data relating to any of the property described in this Collateral section, whether in the form of a writing, photograph,
     microfilm, microfiche, or electronic media, together with all of Grantor's right, title, and interest in and to all computer software required to
     utilize, create, maintain, and process any such records or data on electronic media.


 CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all obligations, debts and liabilities, plus interest thereon, of
 Grantor to Lender, or any one or more of them, as well as all claims by Lender against Grantor or any one or more of them, whether now
 existing or hereafter arising, whether related or unrelated to the purpose of the Note, whether voluntary or otherwise, whether due or not due,
 direct or indirect, determined or undetermined, absolute or contingent, liquidated or unliquidated, whether Grantor may be liable individually or
 jointly with others, whether obligated as guarantor, surety, accommodation party or otherwise. However, this Agreement shall not secure, and
 the "Indebtedness" shall not include, any obligations arising under Subchapters E and F of Chapter 342 of the Texas Finance Code, as amended.
 RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff in all Grantor's accounts with Lender (whether
 checking, savings, or some other account). This includes all accounts Grantor holds jointly with someone else and all accounts Grantor may
 open in the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
 law. Grantor authorizes Lender, to the extent permitted by applicable law, to charge or setoff all sums owing on the Indebtedness against any
 and all such accounts.
 GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With respect to the Collateral, Grantor represents
 and promises to Lender that:
     Perfection of Security Interest. Grantor agrees to take whatever actions are requested by Lender to perfect and continue Lender's security
     interest in the Collateral. Upon request of Lender, Grantor will deliver to Lender any and all of the documents evidencing or constituting the
     Collateral, and Grantor will note Lender's interest upon any and all chattel paper and instruments if not delivered to Lender for possession
     by Lender. This is a continuing Security Agreement and will continue in effect even though all or any part of the Indebtedness is paid in full
     and even though for a period of time Grantor may not be Indebted to Lender.
     Notices to Lender. Grantor will promptly notify Lender in writing at Lender's address shown above (or such other addresses as Lender may
     designate from time to time) prior to any (1) change in Grantor's name; (2) change in Grantor's assumed business name(s); (3) change
     in the management or in the members or managers of the limited liability company Grantor; (4) change in the authorized signer(s); (5)
     change in Grantor's principal office address; (6) change in Grantor's state of organization; (7) conversion of Grantor to a new or different
     type of business entity; or (8) change in any other aspect of Grantor that directly or indirectly relates to any agreements between Grantor
     and Lender. No change in Grantor's name or state of organization will take effect until after Lender has received notice.
     No Violation. The execution and delivery of this Agreement will not violate any law or agreement governing Grantor or to which Grantor is
     a party, and its membership agreement does not prohibit any term or condition of this Agreement.
     Enforceability of Collateral. To the extent the Collateral consists of accounts, chattel paper, or general intangibles, as defined by the
     Uniform Commercial Code, the Collateral is enforceable in accordance with its terms, is genuine, and fully complies with all applicable laws
     and regulations concerning form, content and manner of preparation and execution, and all persons appearing to be obligated on the
     Collateral have authority and capacity to contract and are in fact obligated as they appear to be on the Collateral. At the time any account
     becomes subject to a security interest in favor of Lender, the account shall be a good and valid account representing an undisputed, bona
  CaseCase
       21-40512
           21-40512
                  Claim
                      Doc
                        3-181-1
                            Part 2Filed
                                     Filed
                                        09/03/21
                                           05/12/21Entered
                                                     Desc 09/03/21
                                                           Attachment
                                                                   11:27:29
                                                                      1 PageDesc
                                                                             12 of 84
                         Affidavit Declaration Page 31 of 130
                                       COMMERCIAL SECURITY AGREEMENT
                                                (Continued)                                                                            Page 2

fide indebtedness incurred by the account debtor, for merchandise held subject to delivery instructions or previously shipped or delivered
pursuant to a contract of sale, or for services previously performed by Grantor with or for the account debtor. So long as this Agreement
remains in effect, Grantor shall not, without Lenders prior written consent, compromise, settle, adjust, or extend payment under or with
regard to any such Accounts. There shall be no setoffs or counterclaims against any of the Collateral, and no agreement shall have been
made under which any deductions or discounts may be claimed concerning the Collateral except those disclosed to Lender in writing.
Location of the Collateral. Except in the ordinary course of Grantor's business, Grantor agrees to keep the Collateral (or to the extent the
Collateral consists of intangible property such as accounts or general intangibles, the records concerning the Collateral) at Grantor's
address shown above or at such other locations as are acceptable to Lender. Upon Lender's request, Grantor will deliver to Lender in form
satisfactory to Lender a schedule of real properties and Collateral locations relating to Grantor's operations, including without limitation the
following: (1) all real property Grantor owns or is purchasing; (2) all real property Grantor is renting or leasing; (3) all storage facilities
Grantor owns, rents, leases, or uses; and (4) all other properties where Collateral is or may be located.
Removal of the Collateral. Except in the ordinary course of Grantor's business, including the sales of inventory, Grantor shall not remove
the Collateral from its existing location without Lender's prior written consent. To the extent that the Collateral consists of vehicles, or
other titled property, Grantor shall not take or permit any action which would require application for certificates of title for the vehicles
outside the State of Texas, without Lender's prior written consent. Grantor shall, whenever requested, advise Lender of the exact location
of the Collateral.
Transactions Involving Collateral. Except for inventory sold or accounts collected in the ordinary course of Grantor's business, or as
otherwise provided for in this Agreement, Grantor shall not sell, offer to sell, or otherwise transfer or dispose of the Collateral. While
Grantor is not in default under this Agreement, Grantor may sell inventory, but only in the ordinary course of its business and only to buyers
who qualify as a buyer in the ordinary course of business. A sale in the ordinary course of Grantor's business does not include a transfer in
partial or total satisfaction of a debt or any bulk sale. Grantor shall not pledge, mortgage, encumber or otherwise permit the Collateral to
be subject to any lien, security interest, encumbrance, or charge, other than the security interest provided for in this Agreement, without
the prior written consent of Lender. This includes security interests even if junior in right to the security interests granted under this
Agreement. Unless waived by Lender, all proceeds from any disposition of the Collateral (for whatever reason) shall be held in trust for
Lender and shall not be commingled with any other funds; provided however, this requirement shall not constitute consent by Lender to any
sale or other disposition. Upon receipt, Grantor shall immediately deliver any such proceeds to Lender.
Title. Grantor represents and warrants to Lender that Grantor holds good and marketable title to the Collateral, free and clear of all liens
and encumbrances except for the lien of this Agreement. No financing statement covering any of the Collateral is on file in any public
office other than those which reflect the security interest created by this Agreement or to which Lender has specifically consented.
Grantor shall defend Lender's rights in the Collateral against the daims and demands of all other persons.
Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause others to keep and maintain, the Collateral in good order,
repair and condition at all times while this Agreement remains in effect. Grantor further agrees to pay when due all daims for work done
on, or services rendered or material furnished in connection with the Collateral so that no lien or encumbrance may ever attach to or be
filed against the Collateral.
Inspection of Collateral. Lender and Lender's designated representatives and agents shall have the right at all reasonable times to examine
and inspect the Collateral wherever located.
Taxes, Assessments and Liens. Grantor will pay when due all taxes, assessments and liens upon the Collateral, its use or operation, upon
this Agreement, upon any promissory note or notes evidencing the Indebtedness, or upon any of the other Related Documents. Grantor
may withhold any such payment or may elect to contest any lien if Grantor is in good faith conducting an appropriate proceeding to contest
the obligation to pay and so long as Lender's interest in the Collateral is not jeopardized in Lender's sole opinion. In any contest Grantor
shall defend itself and Lender and shall satisfy any final adverse judgment before enforcement against the Collateral. Grantor shall name
Lender as an additional obligee under any surety bond furnished in the contest proceedings. Grantor further agrees to furnish Lender with
evidence that such taxes, assessments, and governmental and other charges have been paid in full and in a timely manner. Grantor may
withhold any such payment or may elect to contest any lien if Grantor is in good faith conducting an appropriate proceeding to contest the
obligation to pay and so long as Lender's interest in the Collateral is not jeopardized.
Compliance with Governmental Requirements. Grantor shall comply promptly with all laws, ordinances, rules and regulations of all
governmental authorities, now or hereafter in effect, applicable to the ownership, production, disposition, or use of the Collateral, including
all laws or regulations relating to the undue erosion of highly-erodible land or relating to the conversion of wetlands for the production of an
agricultural product or commodity. Grantor may contest in good faith any such law, ordinance or regulation and withhold compliance
during any proceeding, including appropriate appeals, so long as Lender's interest in the Collateral, in Lender's opinion, is not jeopardized.
Hazardous Substances. Grantor represents and warrants that the Collateral never has been, and never will be so long as this Agreement
remains a lien on the Collateral, used in violation of any Environmental Laws or for the generation, manufacture, storage, transportation,
treatment, disposal, release or threatened release of any Hazardous Substance. The representations and warranties contained herein are
based on Grantor's due diligence in investigating the Collateral for Hazardous Substances. Grantor hereby (1) releases and waives any
future claims against Lender for indemnity or contribution in the event Grantor becomes liable for cleanup or other costs under any
Environmental Laws, and (2) agrees to indemnify, defend, and hold harmless Lender against any and all claims and losses resulting from a
breath of this provision of this Agreement. This obligation to indemnify and defend shall survive the payment of the Indebtedness and the
satisfaction of this Agreement.
Maintenance of Casualty Insurance. Grantor shall procure and maintain all risks insurance, including without limitation fire, theft and
liability coverage together with such other insurance as Lender may require with respect to the Collateral, in form, amounts, coverages and
basis reasonably acceptable to Lender. Grantor, upon request of Lender, will deliver to Lender from time to time the policies or certificates
of insurance in form satisfactory to Lender, including stipulations that coverages will not be cancelled or diminished without at least ten
(10) days' prior written notice to Lender and not including any disclaimer of the insurer's liability for failure to give such a notice. Each
insurance policy also shall include an endorsement providing that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Grantor or any other person. In connection with all policies covering assets in which Lender holds or is offered a
security interest, Grantor will provide Lender with such loss payable or other endorsements as Lender may require. If Grantor at any time
fails to obtain or maintain any insurance as required under this Agreement, Lender may (but shall not be obligated to) obtain such insurance
as Lender deems appropriate, including if Lender so chooses "single interest insurance," which will cover only Lender's interest in the
Collateral.
Application of Insurance Proceeds. Grantor shall promptly notify Lender of any loss or damage to the Collateral if the estimated cost of
repair or replacement exceeds $5,000.00, whether or not such casualty or loss is covered by insurance. Lender may make proof of loss if
Grantor fails to do so within fifteen (15) days of the casualty. All proceeds of any insurance on the Collateral, including accrued proceeds
thereon, shall be held by Lender as part of the Collateral. If Lender consents to repair or replacement of the damaged or destroyed
       CaseCase
            21-40512
                21-40512
                       Claim
                           Doc
                             3-181-1
                                 Part 2Filed
                                          Filed
                                             09/03/21
                                                05/12/21Entered
                                                          Desc 09/03/21
                                                                Attachment
                                                                        11:27:29
                                                                           1 PageDesc
                                                                                  13 of 84
                              Affidavit Declaration Page 32 of 130
                                           COMMERCIAL SECURITY AGREEMENT
                                                    (Continued)                                                                            Page 3

    Collateral, Lender shall, upon satisfactory proof of expenditure, pay or reimburse Grantor from the proceeds for the reasonable cost of
    repair or restoration. If Lender does not consent to repair or replacement of the Collateral, Lender shall retain a sufficient amount of the
    proceeds to pay all of the Indebtedness, and shall pay the balance to Grantor. Any proceeds which have not been disbursed within six (6)
    months after their receipt and which Grantor has not committed to the repair or restoration of the Collateral shall be used to prepay the
    Indebtedness.
    Insurance Reserves. Lender may require Grantor to maintain with Lender reserves for payment of insurance premiums, which reserves shall
    be created by monthly payments from Grantor of a sum estimated by Lender to be sufficient to produce, at least fifteen (15) days before
    the premium due date, amounts at least equal to the insurance premiums to be paid. If fifteen (15) days before payment is due, the reserve
    funds are insufficient, Grantor shall upon demand pay any deficiency to Lender. The reserve funds shall be held by Lender as a general
    deposit and shall constitute a non-interest-bearing account which Lender may satisfy by payment of the insurance premiums required to be
    paid by Grantor as they become due. Lender does not hold the reserve funds in trust for Grantor, and Lender is not the agent of Grantor
    for payment of the insurance premiums required to be paid by Grantor. The responsibility for the payment of premiums shall remain
    Grantor's sole responsibility.
    Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender reports on each existing policy of insurance showing such
    information as Lender may reasonably request including the following: (1) the name of the insurer; (2) the risks insured; (3) the amount
    of the policy; (4) the property insured; (5) the then current value on the basis of which insurance has been obtained and the manner of
    determining that value; and (6) the expiration date of the policy. In addition, Grantor shall upon request by Lender (however not more
    often than annually) have an independent appraiser satisfactory to Lender determine, as applicable, the cash value or replacement cost of
    the Collateral.
    Financing Statements. Grantor authorizes Lender to file a UCC financing statement, or alternatively, a copy of this Agreement to perfect
    Lender's security interest At Lender's request, Grantor additionally agrees to sign all other documents that are necessary to perfect,
    protect, and continue Lender's security interest in the Property. Grantor will pay all filing fees, title transfer fees, and other fees and costs
    involved unless prohibited by law or unless Lender is required by law to pay such fees and costs. Grantor irrevocably appoints Lender to
    execute documents necessary to transfer title if there is a default. Lender may file a copy of this Agreement as a financing statement.
    Grantor will promptly notify Lender of any change to Grantor's name or the name of any individual Grantor, any individual who is a partner
    for a Grantor, and any individual who is a trustee or settlor or trustor for a Grantor under this Agreement. Grantor will also promptly notify
    Lender of any change to the name that appears on the most recently issued, unexpired driver's license or state-issued identification card,
    any expiration of the most recently issued driver's license or state-issued identification card for Grantor or any individual for whom Grantor
    is required to provide notice regarding name changes.
GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until default and except as otherwise provided below with respect to
accounts, Grantor may have possession of the tangible personal property and beneficial use of all the Collateral and may use it in any lawful
manner not inconsistent with this Agreement or the Related Documents, provided that Grantor's right to possession and beneficial use shall not
apply to any Collateral where possession of the Collateral by Lender is required by law to perfect Lender's security interest in such Collateral.
Until otherwise notified by Lender, Grantor may collect any of the Collateral consisting of accounts. At any time and even though no Event of
Default exists, Lender may exercise its rights to collect the accounts and to notify account debtors to make payments directly to Lender for
application to the Indebtedness. If Lender at any time has possession of any Collateral, whether before or after an Event of Default, Lender shall
be deemed to have exercised reasonable care in the custody and preservation of the Collateral if Lender takes such action for that purpose as
Grantor shall request or as Lender, in Lender's sole discretion, shall deem appropriate under the circumstances, but failure to honor any request
by Grantor shall not of itself be deemed to be a failure to exercise reasonable care. Lender shall not be required to take any steps necessary to
preserve any rights in the Collateral against prior parties, nor to protect, preserve or maintain any security interest given to secure the
Indebtedness.
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's interest in the Collateral or if
Grantor fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Grantor's failure to
discharge or pay when due any amounts Grantor is required to discharge or pay under this Agreement or any Related Documents, Lender on
Grantor's behalf may (but shall not be obligated to) take any action that Lender deems appropriate, including but not limited to discharging or
paying all taxes, liens, security interests, encumbrances and other claims, at any time levied or placed on the Collateral and paying all costs for
insuring, maintaining and preserving the Collateral. All such expenditures paid by Lender for such purposes will then bear interest at the Note
rate from the date paid by Lender to the date of repayment by Grantor. To the extent permitted by applicable law, all such expenses will
become a part of the Indebtedness and, at Lender's option, will (A) be payable on demand; (B) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due during either (1) the term of any applicable insurance policy;
or (2) the remaining term of the Note; or (C) be treated as a balloon payment which will be due and payable at the Note's maturity. The
Agreement also will secure payment of these amounts. Such right shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.
DEFAULT. Each of the following shall constitute an Event of Default under this Agreement:
     Payment Default. Grantor fails to make any payment when due under the Indebtedness.
    Other Defaults. Grantor fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreement or
    in any of the Related Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other
    agreement between Lender and Grantor.
    Default in Favor of Third Parties. Any guarantor or Grantor defaults under any loan, extension of credit, security agreement, purchase or
    sales agreement, or any other agreement, in favor of any other creditor or person that may materially affect any of any guarantor's or
    Grantor's property or ability to perform their respective obligations under this Agreement or any of the Related Documents.
    False Statements. Any warranty, representation or statement made or furnished to Lender by Grantor or on Grantor's behalf under this
    Agreement or the Related Documents is false or misleading in any material respect, either now or at the time made or furnished or becomes
    false or misleading at any time thereafter.
    Defective Collateralization. This Agreement or any of the Related Documents ceases to be in full force and effect (including failure of any
    collateral document to create a valid and perfected security interest or lien) at any time and for any reason.
    Insolvency. The dissolution of Grantor (regardless of whether election to continue is made), any member withdraws from the limited
    liability company, or any other termination of Grantor's existence as a going business or the death of any member, the insolvency of
    Grantor, the appointment of a receiver for any part of Grantor's property, any assignment for the benefit of creditors, any type of creditor
    workout, or the commencement of any proceeding under any bankruptcy or insolvency laws by or against Grantor.
    Creditor or Forfeiture Proceedings. Commencement of foredosure or forfeiture proceedings, whether by judicial proceeding, self-help,
    repossession or any other method, by any creditor of Grantor or by any governmental agency against any collateral securing the
      CaseCase
           21-40512
               21-40512
                      Claim
                          Doc
                            3-181-1
                                Part 2Filed
                                         Filed
                                            09/03/21
                                               05/12/21Entered
                                                         Desc 09/03/21
                                                               Attachment
                                                                       11:27:29
                                                                          1 PageDesc
                                                                                 14 of 84
                             Affidavit Declaration Page 33 of 130
                                           COMMERCIAL SECURITY AGREEMENT
                                                    (Continued)                                                                            Page 4

    Indebtedness. This includes a garnishment of any of Grantor's accounts, including deposit accounts, with Lender. However, this Event of
    Default shall not apply if there is a good faith dispute by Grantor as to the validity or reasonableness of the claim which is the basis of the
    creditor or forfeiture proceeding and if Grantor gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender
    monies or a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an
    adequate reserve or bond for the dispute.
    Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or Guarantor
    dies or becomes incompetent or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
    Adverse Change. A material adverse change occurs in Grantor's financial condition, or Lender believes the prospect of payment or
    performance of the Indebtedness is impaired.
    Insecurity. Lender in good faith believes itself insecure.
    Cure Provisions. If any default, other than a default in payment, is curable and if Grantor has not been given a notice of a breach of the
    same provision of this Agreement within the preceding twelve (12) months, it may be cured if Grantor, after Lender sends written notice to
    Grantor demanding cure of such default: (1) cures the default within thirty (30) days: or (2) if the cure requires more than thirty (30)
    days, immediately initiates steps which Lender deems in Lender's sole discretion to be sufficient to cure the default and thereafter
    continues and completes all reasonable and necessary steps sufficient to produce compliance as soon as reasonably practical.
RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Agreement, at any time thereafter, Lender shall have all the
rights of a secured party under the Texas Uniform Commercial Code. In addition and without limitation, Lender may exercise any one or more of
the following rights and remedies:
    Accelerate Indebtedness. Lender may declare the entire Indebtedness immediately due and payable, without notice of any kind to Grantor.
    Assemble Collateral. Lender may require Grantor to deliver to Lender all or any portion of the Collateral and any and all certificates of title
    and other documents relating to the Collateral. Lender may require Grantor to assemble the Collateral and make it available to Lender at a
    place to be designated by Lender. Lender also shall have full power to enter, provided Lender does so without a breach of the peace or a
    trespass, upon the property of Grantor to take possession of and remove the Collateral. If the Collateral contains other goods not covered
    by this Agreement at the time of repossession, Grantor agrees Lender may take such other goods, provided that Lender makes reasonable
    efforts to return them to Grantor after repossession.
    Sell the Collateral. Lender shall have full power to sell, lease, transfer, or otherwise deal with the Collateral or proceeds thereof in Lender's
    own name or that of Grantor. Lender may sell the Collateral at public auction or private sale. Unless the Collateral threatens to decline
    speedily in value or is of a type customarily sold on a recognized market, Lender will give Grantor, and other persons as required by law,
    reasonable notice of the time and place of any public sale, or the time after which any private sale or any other disposition of the Collateral
    is to be made. However, no notice need be provided to any person who, after Event of Default occurs, enters into and authenticates an
    agreement waiving that person's right to notification of sale. The requirements of reasonable notice shall be met if such notice is given at
    least ten (10) days before the time of the sale or disposition. All expenses relating to the disposition of the Collateral, including without
    limitation the expenses of retaking, holding, insuring, preparing for sale and selling the Collateral, shall become a part of the Indebtedness
    secured by this Agreement and shall be payable on demand, with interest at the Note rate from date of expenditure until repaid.
    Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Collateral, with the
    power to protect and preserve the Collateral, to operate the Collateral preceding foreclosure or sale, and to collect the rents from the
    Collateral and apply the proceeds, over and above the cost of the receivership, against the Indebtedness. The receiver may serve without
    bond if permitted by law. Lender's right to the appointment of a receiver shall exist whether or not the apparent value of the Collateral
    exceeds the Indebtedness by a substantial amount. Employment by Lender shall not disqualify a person from serving as a receiver.
    Collect Revenues, Apply Accounts. Lender, either itself or through a receiver, may collect the payments, rents, income, and revenues from
    the Collateral. Lender may at any time in Lender's discretion transfer any Collateral into Lender's own name or that of Lender's nominee
    and receive the payments, rents, income, and revenues therefrom and hold the same as security for the Indebtedness or apply it to
    payment of the Indebtedness in such order of preference as Lender may determine. Insofar as the Collateral consists of accounts, general
    intangibles, insurance policies, instruments, chattel paper, choses in action, or similar property, Lender may demand, collect, receipt for,
    settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as Lender may determine, whether or not Indebtedness or
    Collateral is then due. For these purposes, Lender may, on behalf of and in the name of Grantor, receive, open and dispose of mail
    addressed to Grantor; change any address to which mail and payments are to be sent: and endorse notes, checks, drafts, money orders.
    documents of title, instruments and items pertaining to payment, shipment, or storage of any Collateral. To facilitate collection, Lender
    may notify account debtors and obligors on any Collateral to make payments directly to Lender.
    Obtain Deficiency. If Lender chooses to sell any or all of the Collateral, Lender may obtain a judgment against Grantor for any deficiency
    remaining on the Indebtedness due to Lender after application of all amounts received from the exercise of the rights provided in this
    Agreement. Grantor shall be liable for a deficiency even if the transaction described in this subsection is a sale of accounts or chattel
    paper.
    Other Rights and Remedies. Lender shall have all the rights and remedies of a secured creditor under the provisions of the Uniform
    Commercial Code, as may be amended from time to time. In addition, Lender shall have and may exercise any or all other rights and
    remedies it may have available at law, in equity, or otherwise.
    Election of Remedies. Except as may be prohibited by applicable law, all of Lender's rights and remedies, whether evidenced by this
    Agreement, the Related Documents, or by any other writing, shall be cumulative and may be exercised singularly or concurrently. Election
    by Lender to pursue any remedy shall not exclude pursuit of any other remedy, and an election to make expenditures or to take action to
    perform an obligation of Grantor under this Agreement, after Grantor's failure to perform, shall not affect Lender's right to dedare a default
    and exercise its remedies.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:
    Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
    as to the matters set forth in this Agreement. No alteration of or amendment to this Agreement shall be effective unless given in writing
    and signed by the party or parties sought to be charged or bound by the alteration or amendment.
    Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's reasonable
    attorneys' fees and Lender's legal expenses, incurred in connection with the enforcement of this Agreement. Lender may hire or pay
    someone else to help enforce this Agreement, and Grantor shall pay the costs and expenses of such enforcement. Costs and expenses
    include Lender's reasonable attorneys' fees and legal expenses whether or not there is a lawsuit, including Lender's reasonable attorneys'
    fees and legal expenses for bankruptcy proceedings (including efforts to modify or vacate any automatic stay or injunction), appeals, and
       CaseCase
            21-40512
                21-40512
                       Claim
                           Doc
                             3-181-1
                                 Part 2Filed
                                          Filed
                                             09/03/21
                                                05/12/21Entered
                                                          Desc 09/03/21
                                                                Attachment
                                                                        11:27:29
                                                                           1 PageDesc
                                                                                  15 of 84
                              Affidavit Declaration Page 34 of 130
                                           COMMERCIAL SECURITY AGREEMENT
                                                    (Continued)                                                                            Page 5

    any anticipated post-judgment collection services. Grantor also shall pay all court costs and such additional fees as may be directed by the
    court.
    Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
    provisions of this Agreement.
    Applicable Law. The Loan secured by this lien was made under a United States Small Business Administration (SBA) nationwide program
    which uses tax dollars to assist small business owners. If the United States is seeking to enforce this document, then under SBA
    regulations: (a) When SBA is the holder of the Note, this document and all documents evidencing or securing this Loan will be construed in
    accordance with federal law. (b) Lender or SBA may use local or state procedures for purposes such as filing papers, recording documents,
    giving notice, foreclosing liens, and other purposes. By using these procedures, SBA does not waive any federal Immunity from local or
    state control, penalty, tax or liability. No Borrower or Guarantor may claim or assert against SBA any local or state law to deny any
    obligation of Borrower, or defeat any claim of SBA with respect to this Loan. Any clause in this document requiring arbitration is not
    enforceable when SBA is the holder of the Note secured by this instrument.
    Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender's request to submit to the jurisdiction of the courts of Salt Lake County,
    State of Utah.
    No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
    and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any
    other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to
    demand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of
    dealing between Lender and Grantor, shall constitute a waiver of any of Lender's rights or of any of Grantor's obligations as to any future
    transactions. Wienever the consent of Lender is required under this Agreement, the granting of such consent by Lender in any instance
    shall not constitute continuing consent to subsequent instances where such consent is required and in all cases such consent may be
    granted or withheld in the sole discretion of Lender.
    Notices. Any notice required to be given under this Agreement shall be given in writing, and shall be effective when actually delivered,
    when actually received by telefacsimile (unless otherwise required by law), when deposited with a nationally recognized overnight courier,
    or, if mailed, when deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses
    shown near the beginning of this Agreement. Any party may change its address for notices under this Agreement by giving formal written
    notice to the other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Grantor agrees
    to keep Lender informed at all times of Grantor's current address. Unless otherwise provided or required by law, if there is more than one
    Grantor, any notice given by Lender to any Grantor is deemed to be notice given to all Grantors.
    Power of Attorney. Grantor hereby appoints Lender as Grantor's irrevocable attorney-in-fact for the purpose of executing any documents
    necessary to perfect, amend, or to continue the security interest granted in this Agreement or to demand termination of filings of other
    secured parties. Lender may at any time, and without further authorization from Grantor, file a carbon, photographic or other reproduction
    of any financing statement or of this Agreement for use as a financing statement. Grantor will reimburse Lender for all expenses for the
    perfection and the continuation of the perfection of Lender's security interest in the Collateral.
    Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or unenforceable as to any
    circumstance, that finding shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feasible,
    the offending provision shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so
    modified, it shall be considered deleted from this Agreement. Unless otherwise required by law, the illegality, invalidity, or unenforceability
    of any provision of this Agreement shall not affect the legality, validity or enforceability of any other provision of this Agreement.
    Successors and Assigns. Subject to any limitations stated in this Agreement on transfer of Grantor's interest, this Agreement shall be
    binding upon and inure to the benefit of the parties, their successors and assigns. If ownership of the Collateral becomes vested in a
    person other than Grantor, Lender, without notice to Grantor, may deal with Grantor's successors with reference to this Agreement and the
    Indebtedness by way of forbearance or extension without releasing Grantor from the obligations of this Agreement or liability under the
    Indebtedness.
    Survival of Representations and Warranties. All representations, warranties, and agreements made by Grantor in this Agreement shall
    survive the execution and delivery of this Agreement, shall be continuing in nature, and shall remain in full force and effect until such time
    as Grantor's Indebtedness shall be paid in full.
    lime is of the Essence. Time is of the essence in the performance of this Agreement.
    Waive Jury. All parties to this Agreement hereby waive the right to any Jury trial In any action, proceeding, or counterclaim brought by any
    party against any other party.
DEFINITIONS. The following capitalized words and terms shall have the following meanings when used in this Agreement. Unless specifically
stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms
used in the singular shall include the plural, and the plural shall indude the singular, as the context may require. Words and terms not otherwise
defined in this Agreement shall have the meanings attributed to such terms in the Uniform Commercial Code:
    Agreement. The word "Agreement" means this Commercial Security Agreement, as this Commercial Security Agreement may be amended
    or modified from time to time, together with all exhibits and schedules attached to this Commercial Security Agreement from time to time.
    Borrower. The word "Borrower" means TROPHY HOSPITALITY LLC and includes all co-signers and co-makers signing the Note and all
    their successors and assigns.
    Collateral. The word "Collateral" means all of Grantor's right, title and interest in and to all the Collateral as described in the Collateral
    Description section of this Agreement.
    Default. The word "Default" means the Default set forth in this Agreement in the section titled "Default".
    Environmental Laws. The words "Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances
    relating to the protection of human health or the environment, including without limitation the Comprehensive Environmental Response,
    Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and
    Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq.,
    the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other applicable state or federal laws, rules, or
    regulations adopted pursuant thereto.
    Event of Default. The words "Event of Default' mean any of the events of default set forth in this Agreement in the default section of this
    Agreement.
        CaseCase
             21-40512
                 21-40512
                        Claim
                            Doc
                              3-181-1
                                  Part 2Filed
                                           Filed
                                              09/03/21
                                                 05/12/21Entered
                                                           Desc 09/03/21
                                                                 Attachment
                                                                         11:27:29
                                                                            1 PageDesc
                                                                                   16 of 84
                               Affidavit Declaration Page 35 of 130
                                                       COMMERCIAL SECURITY AGREEMENT
                                                                (Continued)                                                                                       Page 6

      Grantor, The word "Grantor" means TROPHY HOSPITALITY LLC.
      Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Indebtedness.
      Guaranty, The word "Guaranty' means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
      Note.
      Hazardous Substances. The words "Hazardous Substances" mean materials that, because of their quantity, concentration or physical,
      chemical or infectious characteristics, may cause or pose a present or potential hazard to human health or the environment when
      improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled, The words "Hazardous
      Substances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
      waste as defined by or listed under the Environmental Laws. The term "Hazardous Substances" also includes, without limitation petroleum
      and petroleum by-products or any fraction thereof and asbestos.
      Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the Note or Related Documents, Including all principal and
      interest together with all other indebtedness and costs and expenses for which Grantor Is responsible under this Agreement or under any of
      the Related Documents. Specifically, without limitation, Indebtedness Includes all amounts that may be Indirectly secured by the
      Cross-Collateralization provision of this Agreement
      Lender. The word "Lender" means Celtic Bank Corporation, its successors and assigns
      Note. The word "Note" means the Note dated January 30, 2019 and executed by TROPHY HOSPITALITY LLC in the principal amount of
      $2.050.000.00, together with all renewals of. extensions of. modifications of, refinancings of, consolidations of, and substitutions for the
      note or credit agreement.
      Property. The word "Property" means all of Grantor's right, title and interest in and to all the Property as described in the "Collateral
      Description" section of this Agreement.
      Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
      agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other Instruments,
      agreements and documents, whether now or hereafter existing, executed in connection with the Indebtedness.
GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
TERMS. THIS AGREEMENT IS DATED JANUARY 30, 2019.

GRANTOR:



TROPHY HOSPITALITY LLC



MIRANDA MANAGEMENT LLC, Manager of TROPHY HOSPITALITY LLC
         DocuSigned by:

By:                       'j'i40.010
      eremiah Miranda, Sole            Member           of Miranda
       anhiRtlicit 2e 1

                                       I mgr.   Pm   IM &MOO   e/..p. I WWII UM e0100111.1.11   m*15'211,0 ol fwd.   ni • ..nerbzt-rowvolonao   fll v1.100   Mp
CaseCase
     21-40512
         21-40512
                Claim
                    Doc
                      3-181-1
                          Part 2Filed
                                   Filed
                                      09/03/21
                                         05/12/21Entered
                                                   Desc 09/03/21
                                                         Attachment
                                                                 11:27:29
                                                                    1 PageDesc
                                                                           17 of 84
                       Affidavit Declaration Page 36 of 130




UCC FINANCING STATEMENT AMENDMENT
;MOM INSTRuCT04$
A NAME lj PNOME OF CONTACT AT FILER lopuon6) .
  - Phonr(600j33i:32132 Cr-
                          L(44)662410                                                                           09/10/2019 05:00 PM
B EMAIL CONTACT AT FLEA (optioNd5
        CLSCTIS_GlandaleCuStorner_Senrte§yolerskVikti coin
                                                                                                                1111ii i i i FILED
C &En ACKletTYLEDGYENT 1t:r ;Name or: ^ ONTO                      15331 .   CELTIC BANg
                                                                                                                SOS
    [Tien       Solutions

         P      BOx 29071
         Glendale. CA 9120G-9071                 '‘I• CE/1/0%       TXTX                                    I                      J:Er111111
                                                 oust°                                                          91307835E002


                                 Fie %YAW Secr                  le TX                                       NE ABOVE SPACE IS FOR FLING OFFKE USE ONLY
 s M. rIAL nNaNC,A2 STATEMENT PLE INN& R                                                        lit.   or.F.0",c.G     snau4NT N4ExCeeENT I
                                                                                                         Ica lammAK * *A REAL ESTATE RECORDS
                                                                                                                                                       to be ON(In navel
    90003621446           1/30/2019 SS TX                                                                 Fear jam Aresama* 10~1      row uccydu 0     pweirodwirstan.. awl '3
1 ❑ TERINNATICay. EINiodkr•si of 7ra OrinNearra Vawirsm winged owe ‘..1 iernwvied wi5 ,-rsper.S i3 'AI wooly rivraitio of Sacrod Part, aiAaoicing iNi Firivettri
         Statc•ntol


7E       ASSIGNARAI       cr orri4 Pravda own* 01Magus *Atn 7a or lb. at *WW1GI Assign** in t** lc gag .vine of 0414neW w lane 9
         Fee oast aufgrinint. complete dolts T And $411 *se Indicate enema odder* dian I


•   D    CONTRAIATIOth Ear:aware*. or P, Fins long Stikenwgillivorkio Wye 0* worm to ow seain.'y in:v.5Na Sawed holy avincAtireg tha Cordnutigen St91•Invo ts
         awits+4-0 'w tem 004314 ounce Amadei Ov ada•cated




                                                                                                                                                                                     5111111111111i11111111111111111111111l111311111111111111111111111i1111
5 0      DART y iNFORMAnON CKAAGE
                                                                        Check r   cl fete oft* touts
    Cketi        of Mem tie lust
                                                                          Cftfilla NJ.* otaca atatems Camera           ADD now C,     scent         ofirrE            C. ,'covas
    Ms Rump se.o,           CNN& g      SKlnC Party Cl rico++!          U     6-3 Stk 12c tem 7a Cx   eN   k       if; it 0 fb, Welsh                       &Tilt PI by*      a to

6 CURRENT RECORD ir4F0AAu.rom Canoes tot Pan, warnsaon Chan?* • polaritle Vain                    nine ism or 60
             celomezATors road



         a INOVOLIALSIPAV0a4                                                        FAST 81Fitstot waft                       T &OW CNA& •AllitSPIP•riAlan



    cp•ANGZ      ON ADM NFORMA TIOA- ammo., aawrAm.1,0,3C•Ing0.Crsqr - work are to air. Am* NO 0•0.1.                    •••• II•MP     MC Po. • 117•••••        V PI 0•••101•01
        ra ORGAALI Ten Mad



        7a.OINKArail SURNAvE



             KrAtatue5 FRSI PEISCriat N414



             iwavooka Ac0/10.14 wimi.isratiAusi                                                                                                                             %PM



 It IeM7        ACCAES3                                                             cry                                         VAle      POSTA. WOE




tg        COLLATERAL 04ANGE:            sinew       Cl Tint       doter     g   A00 oidawal            oacrE ovate*      ❑ RRESTATE rpteed UMW's;                ■   AA
                                                                                                                                                                      ug:.
         *60403 %OW*
Ad Inventory. Chattel Paper. Ace-punts. Eat.i,rnefr, and General Irttancpte5; whether any or the rore9oing n owned now or aoatero0 later. au acccssiOns,
additions, replacements. and subsorutrorks relating to any 0 the foregoing. an recoros 0 any kind relating to any of the forago,ng, ad proceeds retail/5g to
any 01 the foregoing (inducting insurance. general Intang.etes and other accools proceeds) Purchase Mohr( Security Interest in          equipment           au



9 NAK OT SECURED PARTY OF RECORD Au TBORIZAK TruS AMENDMENT.                                   Drown ced5 A's Nine ma a 90 ;V.*    of At gnu,                ksiorervetil
        ins is n Arieldner4 airwralo ry a Of VOA cawk den        n era    pew* nano al aratarrs Dena
        b °WAND TONS ea/Of

         Celtic Bank COtparation
 OR
        W    rraricrums:Aram(                                                             'MOW./ il144                          raorrow. ka.vt-ssy*-100.34                  Soffit


 10 OPT OVAL FLEA euErato:t DATA             Debtor Name- Trophy Hospitalty. LLC

                                                                                                                                             1410•80 b Lift Waft PO So Mat
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           18 of 84
                       Affidavit Declaration Page 37 of 130




      suntee@industries
      3220 Quebec Street, Dallas, TX 75247                        INVOICE
      Phone: (214) 630-1116 / Fax: (214) 630-2719
      ErnaiLdavidtobias@suntecindustries.corn




      Miranda Management                                 Invoice Number: 4099
      2810 N. Henderson Ave.                             Terms: 50% Deposit/Balance due
      Dallas, TX 75206                                   Upon Completion
                                                         Invoice Date: 07130/19
                                                         Customer PO Number:


      Job Site: Trophy Park
                The Star
                Frisco, TX

      Manufacture and install (2) two sets of wall mount reverse channel letters reading
      Trophy Park with reverse channel steer logos and one set of reverse channel
      canopy mount letters reading Trophy Park.


      Original Project Sub-Total:        $15,672,00

      Tax:                                 1,293.00

      Original Project Total:            $16,965.00

      Addendum #1                          1,625.00 (2) Two Channeled Steer Logos

      Addendum #1 Tax                        134.00

      Permit:                                450.00

      Permit Procurement:                    250.00

      Revised Project Total:             $19,424.00

      Less Deposit Received:             $16,965.00

      Final Payment Due:                   2,459.00

                                                      Bank: The American National Bank of Texas
                                                                 Accoun
                                                                 Routin
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1      Filed
                          Part 2Filed 09/03/21           Attachment
                                                   Desc 09/03/21
                                         05/12/21Entered         11:27:29  19 of 84
                                                                    1 PageDesc
                       Affidavit Declaration Page 38 of 130




 UCC FINANCING STATEMENT AMENDMENT
 FOLLOW INSTRUCTIONS
 A NAME E PHONE OF CONTACT AT FILER (optional)
    Phone: (800)331.3282 Fag: (818) 662-4141
 B. EMAIL CONTACT AT FILER (optional)
     OLS-CTLS_GIendale_CUStOmer_Service@wollerSkluwer.com
 C. SEND ACKNOWLEDGMENT TO: (Name and Address) 15331 - CELTIC BANK

   Eien Solutions                   ..-- _ ---                                               —1
                                         Kier
        P.O. Box 29071
                                f' ittf° 4 '
        Glendale. CA 91209-9071
                                             . ix• 6 ai               TXTX
                                                u.k.
   L                       File with: Secretary of Slate. TX                                                       THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 la. INITIAL FINANCING STATEMENT FILE NUMBER                                                          lb. 0 This FINANCINS STATEMENT AMENDMENT is to De fled (tor record)
                                                                                                            (or recorded) in the REAL ESTATE RECORD$
 19-0019413199 5/2312019 SS TX                                                                              Fier 000 Arr.nernau Adercrai Turn LTCC3An) ant chats DWces alv h .:ner.II
 2. LI TERMINATION: electiveness ol the F nantsng Statement identified above is terminates .Alb respect to :ha security Into rest(s) of Secured Party a:Rho-Icing this Termisetior
       Statement

 3. D ASSIGNMENT (full or oxbow Provide name of Asslgree In Item le or 7b.     address of Assignee in item 7c end same of Assign. in item 9
      For partial assivtmesi, oampleie items 7 and 9 a'so indicate afeced collateral in item S

 4. 0 CONTINUATION: Effectiveness of the Finencing Stalernoal klorilfied above with respect to the security snterest(3)a Seared Party autholzIng the Continuation Statement Is
      continued for the additional penad provided by applicable law

 S. (1 PARTY INFORMATION CHANGE:
                                                         AND Chefone of Men Ores boxes to:
    Chock one of these Niro boxes:
                                                                 CHANGE name andiae address: Complete ,—, A00 name: Complete item   DELETE name. Gt lecorr, name
    This Clung° zrloc:s ❑Detszr or ❑ Somme Party emoted       Li tIrn 64 or Eitx and tem 76 or 7e and kern 7c u 7e ce7o. ;101%    ❑ lobe deeted n item 6a a 6b
 6. CURRENT RECORD INFORMATION: Complete for Party Information Change • preside °Mr one name (6a a Eb)
          0;CAN.LATICti'S NAME

  OR Go, thDk10.14L5 SURNAME                                                          FIRST PERSONAL NANE                                AbarriONAL NANE[EytetTIALiS)               SUFFIX

                                                                                                                                                                                                    o n
  7. CHANGED OR ACDED INFORMATION: Gavin. mxtirx,enteirPerry                     cineroe . pre-vie tiny             Tb) (44 cwt.       40 rbI or“. rnmey..). I bbetrici   tin f   0,00:1,,
                                                                                                                                                                                                    •    •
         oRcAN.zAncres mesa

   R Tb. INDTVIOLIAT:SSURNAME


          mcmhDLIAL'S', IR57 PERSONAL UAW


          r)DNIOLIAUSA.00CIONAL NAMi(SYINITL0.1.())                                                                                                                                  SUFf•X

                                                                                                                                                                                                    11   1.


  7c !AILING ADDRES.5                                                                 an                                                 STATE       POSTAL CODE                     COUNTRY




 B. 01 COLLATERAL CHANGE: Lbs2 chock 032 of them four boat): 0 ADD collateral                             ❑ DELETE colateral       0 RESTATE overed collateral              ID ASSIGN cotlateral
       Indicate collateral:
 All Inventory, Chattel Paper. Accounts. Equipment. and General Intangibles; whelher any of the foregoing is owned now or acqiireo later: all accessions,
 additions, replacements, aid substituteops rotating to any of the foregoing; al! records of any kind reeling to any of the foregoing; all proceeds relating to
 any of the foregohg (including nsurance, general (ntangib'es and other accounts proceeds) Pi rChaSe Money Security Interest: in all equipment




 9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Prcvide only one name (Sa or Sa) turtle of Ass.gnoe, this is an Assignment)
     tl Ns Es an Arnendient evlbon2ed by a DEBTOR. Chet here      ri etd retreat rame of authorizing Debtor
        92 ORGAN/ADEN'S NAME
        Celtic Bank Corporation
    R 90.                                                                             FIRST PERSONAL NAJJE                               ADDIfIONA. NA.UE(SYINITIALIS)               SUFFX
          InONAIttALS SURNAME


  10. OPTIONAL FILER REFERENCE DATA: Debtor Name: Trophy Hospitaity. LLC


                                                                                                                                                         P,esteC by 000 SagO0.0. 6oe 29071,
  FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04120/11)                                                                     Geode's, CA 91201.90'1 Tel AG) 1.31•32E2
                                                                                                                                                                                                                                                                                                                              •

CaseCase
     21-40512
         21-40512
                Claim
                    Doc
                      3-181-1
                          Part 2Filed
                                   Filed
                                      09/03/21
                                         05/12/21Entered
                                                   Desc 09/03/21
                                                         Attachment
                                                                 11:27:29
                                                                    1 PageDesc
                                                                           20 of 84
                       Affidavit Declaration Page 39 of 130


                             • '.1 ; ••1 ••••• •                                  • .             •            ;
       • .                        •                                                                                                                                                                                                               •
                                                                                                                                                .... ...
         •                     ;
                             :t•        •4.                                   •   •



   I                                                                 ,.
     .••••                                     :; '




                                                                                                                                                                                                                                                                                                                                  •
                                                                          •
                                                                                                                                                                            •                            •                                                                                                                        •            e
   ' • •                                     .    .                                                                                                                                                                                                                                                             •




                                                                                                                                                                                                                                                                                                                         •
                    •
                                                                                                                                                     or                              •           •              "
                                                                                        •                                                                                                                                                ,                   .. • , ,;.                                                           • •""`
                                    RATE ••••: •    :4'. s•                                                                                                 '• •            ‘.                                      .:               )6F.F. VVI—Cifd
                                                                                                                                                                                                                                              r     itS'                                                                              •.
                                                                                                                    .'• •
                                    07104/2019 •: •• • •                                                                                                                                     •.• •
                                                                                                                                                               •                                                               ' •                         •,••• .                                    • •
                •                                                                                                  • i;                                   r •• • .
                                                                                                                                                           • 1:1;                                                                    ,
                                                                                                                                                                                                                                                                                  •

                                                                                                                                                                                                                                                                          . • ••‘ ••• •
                                                                                              •                                                                                                      •
                                                                                                                                .     •
                                                                                                                                                      t o       •       .

                                                                                                                                                                                                                             ;!5't11Atfilitit, .•
                                                                                                                                                                                                                               • P.• •

                                       Trophy•Park, •                                        •             •
                                                                                                                                                                             •           •
                                                                                                                                                                                                                               • .0..511503-(M74:.
                                        •    •••••r• -•.--
                                                   .   ..•    •
                              C§7:7334)4Ping'OPY.ege       .' .S0P•fi                                                     .1.                                 ' •  j•                                                                214184143615
                                                                                                                                                       • '; . • •-
                        TX. 75.0,3tt •
                        .; • •         . .                                                                                                                                                                                       ' P#0                14PWOrigier)

             t „               t.                                                                                                                  :.•..
                  ....„
                 JOB-- TRUPXY PARK •       ,•                                                                                                                                                                  .• •
       .                                     ••••• •.•
   •
           *:•''•           ••     •         ***                 4
   !                    :    *1,        •
                        ' • •••




                                                             •
                                                                                                                                            '               i       •            •               •"                 •:••• ...••• •                                                                                            . ..•
                                  • •                                                                 ••••                          •••••       •••.r ••••• .••••••••        ••              •••••.•••• ••••                         • • a.                          •   J:               -                 •-• • •,.... ••• !•




                                    QUANTITY                                      DESCRIPTION                                                                                                    UNIT PRICE                                                      LINE TOTAL


                                                                                  51/2' x 45' Can sign with neon,                                                                                    S17,080.00                                                  Si7,080.00
                                                                                  LCD and light bulbs fOc bowling
                                                                                  tretating hours for door                                                                                           S                 75.00                                     S                            75.00


                                                                                                                                                                                                                                      Subtotal
                                                                                                                                                                                                                                     Sales Tax
                                                                                                                                                                                                                                         Total

                                        WE REQUIRE PAYMENT INFULL PRIOR TO BEGINNING THE JOB.
                                                 Make cheeks e8va61e to Je f Williams or direct 't to

                                            Colors arid artwork to customer request. Permits and fees are not included in the project total.




                                                                                                                                                                                                                                                          -;—;" .                                       =••
                                                                                                                                                                                                                      •••• •1••";            .•           • ••                •                                               •                 •
                                                                                                                                                                                                                                                           "•
                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                        '••   •                .
                                                                                                                                                                                             •
                                                                                                                                                                                                     • .

                                                                                                                          •                             '                   •.                               ,•••        •
                                                                                                                                                                                                                                                                                                                                               •,••.
                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                                                              •                     .             •
                                                                                                                                                                                                                                                                                                                                   •                •
                                                                                                                                                                                                                                                  •                                                                               • ,
                                                                                                                                                        •J                       I                   •                                                `          •       •.

                                                                                            • •••••Mi..•
       CaseCase 21-40512
            21-40512      Doc
                      Claim 3-181-1
                                Part 2Filed 09/03/21
                                         Filed           Desc Attachment
                                               05/12/21Entered 09/03/21 11:27:29 21 of 84
                                                                          1 PageDesc
                              Affidavit Declaration Page 40 of 130




                                                                                                                                                                                                  1
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS                                                                                                                Ub/eit2015 05:00 PM
A NAME 6 PHONE OF CONTACT AT FILER coptronai)
   Phone (800) 331.3282 Fax (818) 662-4141
                                                                                                                                                                1E161
B E-ANAR. CONTACT AT FILER (orkonat)                                                                                                  111111                    F1661/•6/
                                                                                                                                                                   I LED       6. 614•1
    CIS-OTLS_Glenda!e_Customer_Sennce@wpaersiauwer own                                                                             SUS
C. SENO ACKNOVAEOGLAENT TO ( Narno ono Ado,ess/ t 5331 - CELTIC BANK
                                        c1011%
 Fien Solutions                        k                                                                                              .111 1 1111
                                                                                                                                             1 111111111111illi
     P.C. Box 29071
                                       =                         ;0                                                                891914030002
                                                                                                                                                             ll
                                                              5 2i IL
     G'enCRIe, CA 91209-9071                    4                     t TXTX

                                 Fi,e with. Sec+etar
                                                   1r of Stale. TX                                            21       TILE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 DEBTOR'S NAVE                      any       °er 4Y "a'n•             116641111616CT   no?* oo nco om1            cooteSoweso swum:Tog 0,41 OolostIo Towns) a ors pan ot Ind snd..mu: peas, '
 , a'ne vnl rp re, are        :esve at el 'Tem 1 b1j     deed *eve   3 pr.....          OW 614.61a.661 Dotes* 'Wormed's* o :tin 10 ot Wt Frwanono SIaTundra *Mends', (Fom, UCC 'AO)

      a our..stczAt cers 'curt
      TrOpy                    LLC
OR     o ovOrwOu.s.'S SuRNAIN                                                             163.37 61.6.SOW• MAYE                                 ACTIT'OnAL TulAliSooFT01151                 SAO 1,1(




1L_ sosd o40 ADORE 53                                                                     CITY                                                  SLATE     POSTAL        COOS                COUNT 1 /1V


 6770 Winning Drive. Stale 900                                                  Fusco                                            TX     75034                       USA




                                                                                                                                                                                                                             11111111iIII 111111111!VIII 111111111111111111111111111
2 DEBTCRSNAmE INtyvets or* zit Debtor ease (2a a 2eI fuse caul fm) name. do not op,' mods. a aoto two, eroy Pal of 1.'4 Now's                   efty Ern ci the osomo,,,s! 0►01011
  mama .4o Eel ft In Lno 20 Move it ol '1T,, 2 blank shed nem 0 end our de 1.7seiroSnYA's Debtor nicroslon e own 10 or vs• ' ,nand% SOSienenl*Odonduti, (Forth UCC I AO)
      2A, 00CounS*1.00,3 non

OR       ACITY'Dkall SkOilhANL                                                             1065T   v(TTSCeat Pcout                              A/1011'06666, HAMM VW/11•645,               SUFFOr


     1**-1‹. *O9s,.SS                                                                                                                           STATE     POSTAL        COOL                COuorrory


) SECURED PARTYSNAmE to. NAME                          osst-shEs of Ass:cotoa SECURER okstre) PrtnYde 0,4, I=           sec. -9.3 Party nyN.•           34)
     cecountersies w6661
    Celtic Bank Corporation
OR   VAO1V131.664. S 9.66WA.6%                                                             FAST PE A50,0100,40F                                 itoornoroot oluiersicrostousi               SuT T4




                                                                                                                                                                                                          III IIII 1111111111111
     waLINO ADDRESS                                                                        C:                                                   STATE         PAS ?A1   COOT                CALINTRY

  268 S State Si. Ste 300                                               Sall Lake Cry                            UT       84111                  USA
I Cot LATERAL This towing C.Sttrinent moors Ole (011cfterva coaster-di'
AP Inventory. CPLertel Paper, Accounts Equipment, and Gene -al intangibles. wriothc' any of the foregoing ,s owned now or ecoiared later al accessions
additions. replacements end substflutons relating to any of the foregoing. all records of any fund relating to any of the foregoing. all proceeds relating to
any of the foregoing (including insurance. general intangibles and other accounts proceeds) Purchase Money Security interest. in all equipment




5 CeletS          .1 000*COble onel COOet 2/{ OF'S DOA COONOM a      gift     oi a TAM (see UCCIAd. Ram 17 pfd Insuscoorts)Elie") aearrsoitied IN 0 Decedents Penonkol Reortsenlaron
     0,ecJi cal    a no.w. and ova, ant         one tor                                                                       6e. tests o s e *macaw aA0 arcs irti one be.
       Pu.51c-FInsoca inelsocOon   Q Mansiacsured-Nome TronSac50e                         rg
                                                                        A Debtor .1 8 TfanSelinAg WOW                                    0      Arv-Owai Oar                   honUCC   F
/ AL TERNATTVE ciFS4001,210N (.1eopeceele) Citesseeftessw         Cons,reorCcelsorar                                                                Bc.iveltakv                DIIcettiotk,sensor
6 OPTIONAL FILER REFERENCE DATA.


                                                                                                                                                                P•soreo h K^ sc000sos r 0 tic. 1011.
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCCI) (Rev Der(att)                                                                                          G1666/61 U 1111994071 TEA IWp 331.3537
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            22 of 84
                        Affidavit Declaration Page 41 of 130


                   ISI Commercial Refrigeration, LLC

                                 A iirri.117S Company




   Itern        Qty                                  Dmteription                                          Sell    Sea Total


                 lea FLACX CONVEYOR CILSHMAC/11NE LEASED BY OWNER
                      BY OWNER Model No. ADCAA
                      ADC44 Rack Conveyor Dishwasher Leased By Owner.
  2511           lea ROOSTER HEATER. ElECTFUC                                                        $2,467.36   <Optional>
                      liatco Model No. C-27-209-3-03
                      (QUICK SHIP MODEL) Compact Booster Heater, electric, 6-gallon
                      storage capacity, electric operation, 27-10.40, stainless steel front panel,
                      powder-coated silver-gray hammertone body, 6" plank non-
                      adjustable legs, Castone rank. 208v/60/3-ph, NSF, cUt, UL
                 lea NOTE: Sale of this product must comply with Hatco's Minimum Resale                          <Optional>
                      Price Policy; consult order acknowledgement for details
                 lea NOTE includes 24/7 parts & service assistance, all 800-558-0607                             c°1: i°
                 1 ea One year parts and labor warranty, ten year warranty on Castone tank,                      <Optional>
                      standard
                       "Verify If this is provided with the Leased Dish Machine before                           <Optional>
                       ordering' •
  2fi            lea CUSTOM FABRICATION                                                               5446-35       544615
                     Custom Kitchen Fabricator Model No. CLEAN DISH TABLE
                     4' LH- Clean Dishtable w/ LH end splash & ss legs only
  zz             lea DISHTABLE SORTING SHELF •                                                         S97.89        597.139
                     John Boos Model No. PS-SRVJ-21-X
                     Sorting Shelf, 21'11/ x 18"D X 16-112°H, holds (1) rack, wall mounted,
                     solid, includasbratkets, 18/300 stainless steel, NSF (FLYER NET
        i•us,        PRIQNG FOR EFFINGHAM AND NEVADA)

  28             lea THREE (3) COMPARTMENT SINK                                                      $2,93432     52.934.32
                     Advance Tabco Model No. F5.3.2424.24RL
                     Fabricated Sink, 3-companment, 24" right & left draintoards, bowl
                     she 24' x 24* x 14" deep, 34 gauge 304 stainless steel, tile edge splash,
                     rolled edge, (2) sets of 8' OC faucet holes, stainless steel legs whh 1°
                     adjustable stainless steel bullet feet, overall N-1/2" F/B x 120° L/R,
                     NSF (requires (2) faucets)
                 1ea Note: Sinkliquires (2) faucets
                 3ea K-15 Lever Waste Drain, twist handle operated with built.in overflow,            $192.75       $578.25
                     frts3-1/2" drain opening, r NF'T & 1.1/2' IPS outlet conneaions
                 3ea K-4 Support Bracket, for lever waste drain•handle, (1) support required           S50.02       $150.06
                     for each lever drain
  32             tea WALL / SPLASH MOUNT FAUCET                                                       S11&36        5236.72




Trophy Park Buy-Outs
°"'CONTRACT° "" 03.13.2019                              Miranda Management                                        Page 6 of 25.
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            23 of 84
                        Affidavit Declaration Page 42 of 130

61
0?-7         LSI Comrnercial Refrigeration, LLC

                          A giTttllark amparry




  Item   Qty                                   Description                                          Sell   Sell Total

                 T&S Brass Model No. 80231
                 Sink Mixing Faucet, 12" swing nozzle, wall mounted, 8" centers on sink
                 faucet with 1/2' IPS eccentric flanged female inlets, lever handles



           1ea SHELVING, WALL MOUNTED                                                           5262.17      526217
               Advance Tabco Model No. WS-12-96-16
               Shelf, wall-mounted, 96"W x 12'0, 3-5/8' bullnose front edge, 1.1/2"H
               rear vp-turn, 16/304 satin finish stainless steel, NSF (units & longer
               have (3) support brackets)

  3.1     1C3 POT RACX                                                                          $307.50      5307.50
              John Boos Model No. PRVV24-X
              Pot Rack, wall mount, double bar, 96"W x 12'D x 16'H overall she,
              3/16" x 2' stainless steel flat bar, includes (16) stainless steel double
              hooks, NSF, GSA-Sanitation (FLYER NET PRICING FOR EFFINGHAM ANO
              NEVADA)

            Oa  CUSTOM FABRICATION                                                             51.689-35   51,689.35
                Custom Kitchen Fabricator Model No. OYSTERTABLE
                5' x 30' Oyster Table w/ (1) tub - 14' x 14" x 8'dp (1) chute, ss legs only,
                1"T front edge and sidesplashes capped
           1ea ProCore KUC27R Kintert Undercounter Refrigerator, one-section,                   5395.130     5895.00
                27'W, self-contained rear mount refrigeration, 6.50 cu R, solid state
                thermostat, with d ital display, (1) solid, field reversible, se tf-closing
                door, with full length integrated door handle, (1) heavy duty PVC
                coated shelf, stainless steel front, top, sides & interior floor,
                aluminum back, ABS plastic interior, 3/8 HP, 115v/60/1.ph, 1.5 amps,
                NEMA 5-15, cEftus, UL-EPH, Quick Ship
           I ea T&S Brass 5F-80w509 Equip Faucet, swivel, 8', deck mount, pedestal,             511128       5111.28
                9' gooseneck, ceramic cartridge, 4" wrist handles, Laminar flow device,
                Includes: supply nipple kit, 1/2' NPT, ADA Compliant
           1 ea T&S Brass 8-3950 Waste Valve, twist handle, 3-1/2" sink opening, 2"               $52.30      552.30
                drain outlet with 1.1/2' adapter (replaces B-3912, 13-3916)
                 WALX IN COOLER/FREEZER ON SEPERATE QUOTE.
  33.6
  34      20 ea WIRE SHELVING                                                                     $2716      $543.20
                Centaur Model No. 0148K
                Centaur6K Series Shelving, wire, 48"W x 21'D, green epoxy, NSF




           8 ea C2136K'Cata-tircKaShetving, wire, 36"W x V •1), green epoxy,                      $2251      Ct Pn.frt
                NSF
Trophy Park Buyouts
"` 'CONTRACP••• 05.132019                         Miranda management                                       Page 7 of 25
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            24 of 84
                        Affidavit Declaration Page 43 of 130


                IS! Commercial Refrigeration, LLC

                             A 5Tritt:Company



  Item    Qty                                   Description                                     Sell    Sell tow

           8 ea C2142K CentauroK Series Shelving, wire, drW x2_1°D, green epoxy,              524.88     5199.04
                NSF
           4 ea C2/ 30K Centaur°K Series Shelving, wire, 30"W x 2.1°D. green epoxy,           521.33      585.32
                NSF
          40 ea C74/f Centaur• Stationary Post, 74-5/811, with leveling bolt & cop,            $839      $343.60
                green epoxy
           1ea limited 7 year warranty against corrosion on all green epoxy shelves,
                posts & accessories
                ea BUN /SHEET PAN RACK                                                       5380.65     576130
                   New Age Model No. 1331
                   Bun Pan Rack, mobile, full height, end loading, open Sides,
                   accommodates (20)18° x 26' pans, slides on 3° centers, all welded
                   aluminum construCtiOn, (4)5" platform casters, NSF, Made in USA

           2 ea Lifetime warranty against rust & corrosion, 5 year construction
                warranty, standard
           tea 5" platform type casters, std.
  142    3 ea KEG STORAGE ItACX                                                              $ 449.71   51,349.33
              Channel Manufacturing Model No. %ARGO
              Keg Storage Rack. 60 x 17°D x 68- H, holds (6) kegs, (2) adjustable E-
              channel shelves, tubular top shelf, aluminum construction, ED, NSF,
    rgio      Made in USA (FLYER UST PRICING)
    IC     •I
           3 ea 5-year warranty on parts and SO days labor, standard
           3 ea Lifetime warranty against rust and corrosion
           3 ea K.S160 Back Stop For Keg Storage Rack. 60', NSF (1 per shell) (FLYER LIST     $3881      $
                PRICING)
           3 ea KDA17 Keg Dolly, heavy duty, low profile, accommodates 1/4, 1/2 &             $97.79     SIL115.837
                full sue barrel kegs up to 16-3/4- dia., 275 lb. weight capacity,
                aluminum construction, dr platform casters with non-marking wheels,
                NSF, Made in USA (FLYER LIST PRICING)
            1 ea DUNNAGE RAO<                                                                 55824       558.24
                    Advance Tabco Model No. DUN•2036-8-2X
                    Special value Dunnage Rack. square bar, One tier, 36°W x 20"D x 8"H,
                    aluminum finish, 1500 lb. load capacity (evenly distributed) (minimum
                    order 7), NSF

            I ea DUN-2060-8-2X5pethl Value Dunnage Rack, square bar, one tier,                575.04      575.04
                 60"W x 2cro x 8"H, aluminum finish, 2000 lb. load opacity (evenly
                    distributed) (minimum order 7), NSF
  3535              HOOD.ON SEPERATE QUOTE


            lea MOBILE HEADED CABINET                                                       53,699.78   53,699.78
Trophy Park atry-Out3
""CONTRACT"" 05.13.2019                             Miranda Management                                  Page 8 of 25
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            25 of 84
                        Affidavit Declaration Page 44 of 130


              ISJ CoMmurcial RefriFration, LLC

                            A ElTri!.12SCompany




  item     Qty                                  Description                                         Sell    Sell Total




                                         --•
                Alto-Shaam Model No. 100040
                Halo hear Heated Holding Cabinet, mobile, double-compartment,
                on/oft simple control with adjustable thermostats, insulated, capacity
                for (8) 18" tr 2r x lwsheet pans in each compartment, heavy-duty
                stainless steel exterior and interior, 5' heavy-duty casters; 2 rigid, 2
                swivel with bake, EoiSmarre, cULus, tit EPH ANSI/NSF 4, CE,IPxa, TUV
                NORD
           1 ea 120v/60/1-ph, 16.0 amps, L9kW, 9' cord, NEMA 5-20P
           l ea Solid door, hinged on right, standard
  38       1 ea WOK HOLD OVEN CABINET SMOICER, ELECTRJC                                       510,159.80   510,159.130
                Alto-Shaam Model No. 120D-SK/111
                Halo Heat° Sic Cook and Smoker Oven, electric, low-temperature,
                double-deck. standard depth, 220 fb. capacity each - (1) nb rack shelf
                per compartment, (3) full-stye pans, deluxe controller. (2) stainless
                steel wire shelves, (1) exteriordrip tray, includes (1) sample bag each
                of cherry, hickory, apple 8 maple wood chips, heavy-duty stainless
                steel, 5° casters; 2 rigid, 2 swivel with brakes, EcoSma   alum, UL
                EPH ANSI/NSF 4, CE, IPX4, WV NORD
           1ea 208-240v/6011-ph, 320-30 amps, 7.7.87 kw (NO cord or plug)
             ea Solid boor, hinged on right, standard

           1 ea Stainless steel exterior, standard
           1 ea 5005616 Drip Pan, with drain, stainless steel, 1-7/8" (48mrn) deep              5243.92      5,243.92
  39        2 ea   CONVECtiON OVEN, GAS.                                                      52,15C100     S4,300.00
                   ProCore Model No. TOO-1-N             •
                   ProCorer* Convection Oven, gas, single-deck. full size, (5) rack opacity
       I           (chrome-plated racks included), 38-1/16'W x 41-1/4"D x 57-3/8"H,
                   electronic controls, 2-speed fan motor, porcelain enamel oven lining,
                   double pan glass doors, with Interlock switch. 25-4/5° stainless steel
                   legs. adjustable bullet feet, stainless steel, 1/2 HP, 120v/60/1-ph, 9.3
                   amps, NEMA 5.15P, 54,000 BTU, ETL-Sanitation, anus (Configured (or
                   natural gas, LP conversion kit included)
            2 ea   l.year warranty; standard
            1ea    TSICC ProCore— Stacking Kit, with casters & interconnecting plumbing.        5139.00       5139.03
                   (or 859638
            1ea    Dormant 1675K11548 Dormont Blue Hose' Moveable Gas Connector                 5195.66       5195.66
                   Kit, 3/d" inside dia.. 48" lone, covered with stainless steel braid,
                   coated with blue antimicrobial PVC, fa.) Snaprasto QD, (1) Swivel
                   MAX', (1) full port valve, (1) elbow, (1) Snap'N Go, coiled restraining
                   cable with hardWare, 167,0D0 BTU/hr minimum flow capacity, limited
                   lifetime warranty
  40        1 ea   SMOiCER OVEN                                           _-                  $7,190.63     57,190.63



Trophy Perk Buy-Outs
"'"CONTRACT""' os.u.zpo                           Miranda maregement                                        Page 9 of 25
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            26 of 84
                        Affidavit Declaration Page 45 of 130


                    1St CommercialRefrigeration, LLC

                                  AfiNiark COMpopy




   Item          Qty                                   Description                                        Sell    Sell Totai
                      Cookshack Model No. SM260
                      Smartsmoker• Oven, electric, with wood chunks, low-temperature,
                      240 lbs. per load (Opacity, digital 105 corrtmller, 125' F to 300* F
                      temperature range, (2) 1500\vatt elements, (6) shelves, removable
                      drip pan, double-walled stainless steel construction, (4) casters, NSF,
                      USDA..cEllus
                  1ea Two year limited warranty, this limited warranty includes parts and
                      labor for the first 90 days. Following the 9O-day period, the two (2)
                      year limited warrznty.is for parts only for smoker ovens and
                      charbroilers only.
                  1ea PA022 Cold Smoke Kit, includes: insulated battle, smoke box &                    5136•12      5.13&12
                      instructions for use, stainless steel, for SM260
                  5 ea WIRE SHO_VING                                                                    $33.63      S16/115
                       Centaur Model No. 0454K
                       Centaur• K Series She Wing, wire, 54'W x 24"D, green epoxy, NSF



        •
                  5 ea Limited 7 year warranty against corrosion on all green epoxy shelves,
                       posts & accessories
                  S ea CB6K Centaur Stationary Post, 86-5/B-H, with levefing bolt & cap,                 $9.25       549.25
                       green epoxy
                        HOOD ON SEPERATE QUOTE
   412
   td              3 ea GAS FLOOR FRYER                                                                5595.00    $1,7115.00
             v.ttt      ProCore Model No. KF3-N
             sah
            yams.       Kintera' Fryer, natural gas, Door model, (1) d 0 lb. oil capacity full tank,
                        millivolt control, 3-tube, (2) nickel-chrome wire mesh fry baskets.
                        double rod stainless steel basket hanger, G90 galvanized sides & back,
                        stainless Steel tank, door, front, top ledge & header, C adjustable
                        legs, 90,000 BTU, ETU-Sanitation, ctffus
                   3 ea MGR 2660014 Casters, set of 4 swivel w/bralie.                                  539.00      $117.:
                                                                                                                    s sas
                  3 ea Dormont 1675KITS45) Dormont Blue Hose' Moveable Gas Connector                   5195.66
                       Kit, 3/4" inside dia., 48" lone, covered with stainless steel braid,
                       coated with blue antimicrobial PVC, (1) SnapFaste QD, (1) Swivel
                       MAX', (1) full port valve, (1) elbow, (1) Sna pial Go, coiled restraining
                       cable with hardware, 167,000 BTUfhr minimum flow capacity, limited
                       lifetime warranty
                  3 ea Prince Castle 7e0-14 Merlin II Single Function Timer, electronic. 4-            $325.13    51.15539
                       channel, single display, independently functioning programmable'
                       channels, multi colored LED channel indicators, digital channel display,
                      -dualtontalarmrincluder9:1/2*.mountingtracktstrrienblatiell;'10
                       fl. cord, 'fat plug" transformer, 120v/6O/1-ph, .083 amps, NEMA S-1SP
                       cUt, Ul
Trophy Park Buy-Outs
'•' CONTRACT' • " 05.13.2019                           Miranda Management                                        Page 10 of 25
  CaseCase 21-40512
       21-40512       Doc
                  Claim 3-181-1
                            Part 2Filed 09/03/21
                                     Filed 05/12/21Entered
                                                     Desc 09/03/21 11:27:29
                                                           Attachment 1 PageDesc
                                                                             27 of 84
                         Affidavit Declaration Page 46 of 130


  tas
 .'              151CommercialRefrigeration, (IC
                              A Otrildriii;ComPrmY .



   Item      Qty                                   Description                                     Sell     Sell Total.

               3 ea Prince Castle Standard limited one year pans and labor warranty
               I ea WORK TABLE, STAIN, F$S          TOP                                         54.54.72      $454.72
                    Advance Tabco Model No. TFMSU-180-X
                    Equipment Filler Table, 18•W x 30'0, 16 gauge 304 stainless steel top
                    with 1-1/2"H rear up-turn, 16 gauge acsi stainless steel undenheif,
                    stainless steel legs & adjustable bullet feet, NSF.(flller table needs to
                    be placed between (Mother tables for stability)

              1 ea FREN0i FRY WARMER                                                            5231_12       $221.1.2
                   Mateo Model No. GRFF-120-T-OS
                   (QUICK SHIP MODEL) Glo-Ray' Portable Foodvrirmer, with special
                   stand for food holding pans, with metal sheathed element, built in
                   toggle switch, 500 watts, 4,4 amps, zowscvl -ph, NSF, tutus, Made in
                   USA
               l eaNOTE:.Sale of this product must comply with Hatter's Minimum Resale
                   Price Policy: consult order acknowledgement for details
              1 ea NOTE: Includes 24f7 parts & service assistance, call 800-558-0607
              1 ea One year on-site parts and labor warranty, plus one additional year
                   parts only warranty on all Glo-Ray metal sheathed elements
   46.46.     1ea GAS COUNTERTOP GRIDDLE                                                        $675.03      5675.00
   1
                   ProCore Model No. KGR24T
                   Kintera— Griddle. gas, countertop, 24"W, (2) burners, thermostatic,
                   2037 -450.1temperature range, 24-1/16V x 20-11/16'0 cooking
                   surface, 3/4' highly-polished griddle plate, 4"Flymicieci backsplash &
                   side splash, 3-1/4' front grease trough, removable stainless steel
                   grease catch pan, double wall construction, insulated sIde panels.
                   extended cool to touch front edge, large chrome temperature knobs,
                   front access pilots, adjustable non-skid stainless steel legs, Includes:
                   LP conversion kit & pr sure regulator, 3/4' NPT (19mm) rear gas
                   connection, stainless steel. 60,000 trru, En.-Sanitation, crrima
               lea Dormant 1675KITS48 Dormant Blue Nose Moveable Gas.Connector                  S195.66      5195.66
                   Kit, 3/4" inside dia,, 4A" long, covered with stainless steel braid,
                   coated with blue antimicrobial PVC, (1) SnapFast• QD, (1) Swivel
                   MAX°, (1) full port valve, (1) elbow, (1) Snap'N Go, coiled restraining
                   cable with hardware, 167,(330 EiTU/hr minimum flow capacity, limited
                   lifetime warranty
   47,47.      lea GAS COUNTIRTOP GRIDDLE                                                       5-385.03     528:5.03
   1
                       ProCore Model No. KGR36T
                       Kintera— Griddle, gas, countertop, 36"W, (3) burners, thermostatic,
                       2002,,-,..450; F. temperaturejange,35-7/8° w,5 20.11/16:0 cooking
                       surface, 3/4' high'"? polished griddle plate, 401i welded backsplash &
                       side splash, 3-1/4' front grease trough, removable stainless steel
                       grease catch pan, double wall construction, insulated side panels,
Trophy Park Boy-Outs
• • • co:nit/ACT* • • • 05.13.2019                     Miranda Management                                  Page U of 25
   CaseCase 21-40512
        21-40512       Doc
                   Claim 3-181-1
                             Part 2Filed 09/03/21
                                      Filed 05/12/21Entered
                                                      Desc 09/03/21 11:27:29
                                                            Attachment 1 PageDesc
                                                                              28 of 84
                          Affidavit Declaration Page 47 of 130


 0
 isi    .'          is/ Commercial Refrigeration, LW

                                A   TriliteCenipaiiy




   Item      Qty                                    Description                                       Sell     Sell Total

                  extended cool to touch front edge, large chrome temperature knobs,
                  front access pilots, adjustable nonskid stainless steel legs, includes
                  LP conversion kit & pressure regulator, 3/4" NPT (19mm) rear gas
                  connection, stainless steel, 90,000 BTU, ER-Sanitation, cEILus
              lea Dormant 167SKITS4.8 Oormont Bluenose"' Moveable Gas Connector                    51.95.66      5195.66
                  1(n, 3/4° inside dia., 48' long, covered with stainless steel braid,
                  coated with blue antimicrobial PVC, (1) Snapfasts QD, (1) Swivel
                  MAX°, (1) full port valve, (1) elbow, (1) Snap'N Go, coiled restraining
                  cable with hardware, 167,000 BTU/hr minimum flow capacity, limited
                  lifetime warranty
   48,77      lea RANGE, 4.8", 8 OPEN BURNERS                                                     53,953.65    53,953.65
             7/20
                  Southbend Model No. S480C
                  S-Series Restaurant Range, gas, 48°, (8) 28,000 BTU open burners, (I)
                  standard oven, (1) cabinet base, sna p aaion thermostat, (8)
                  removable cast iron grate tops & (2) crumb drawers, hinged lower
                  valve panel, includes (1) rack, stainless steel front, sides, removable
                  shelf, C front rail & 6" adjustable legs, 259,000 BTU, CSA, NSF
              1 a Standard one year limited warranty (canoe)
              1ea Natural Gas
              1ea P48•NIR Platinum Compact infrared Broiler, gas, 48", riser mount, dual          $3214-S3     53,2.14.53
                   valve control, counter balanced rack system, stainless steel front &
                   sides, 60,000 BTU, CSA NSF (Note: Qualifies for Southbend's Service
                   First's' Program, see Service First document for details)
              l ea Standard three year limited warranty (broiler/cheesemelter)
              1 ea Natural Gas
              1 ea Casters, 2 locking & 2 standard, In lieu of legs                                $232.35      $132.3$
              2 ea Dormont 16790548 Dorm                 Nose "Moveable
                                                    Blue Nos     Moveable Gas Connector            5195.66      $39L32
                   Kit, 3/4" inside dia,   4rlong, covered with stainless steel braid,
                   coated with blue antimicrobial PVC, (1) SnapPast• QD, (1) Swivel
                   MAX', (1) full port valve, (1) elbow, (1) Snap'N Go, coiled restraining
                   cable with hardware, 107,000 BTU/hr minimum flow capacity, limited
                   lifetime warranty
              1ea CXF CUSTOM TRAPEZE Custom S/5 Trapeze to hang Salamander from                    5360.00       5360.00
                   Hood.
   49         1 ea CHARBROUR. WOOD BURNING                                                        56,47659     $6,47559
                       Imperial Model No. MSG418
                       Mesquite Wood Broiler, 48°, countertop, cast iron top grates, built-in
    t:                 gas log lighter, removable grates, stainless steel front & sides, 30,000
                       BTU. NSF

              1 ea Limited one year parts and labor warranty, standard
              I ca NaturafgasImUst'sp -rcrffelevetion if over I000 ft)
              1 ea 12' Stainless steel flashing, for an MSQ.48                                     $520.87      S.520
              1 ea MSQS-48 Equipment Stand, 811*, open base, stainless steel                       $94417       $934.17
Trophy Park Buy-Outs
• • • 'CONTRACT• • • • 05.1.3.201.9                Miranda Management                                         Page 12 of 25
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            29 of 84
                        Affidavit Declaration Page 48 of 130


                     IS1 Commercial Refrigeration. LW
  *
                 .
           g
                                 tlEkTriW,Campany



      Item     City                                 Description                                        Sell    Sell Total
                     construction, legs, for MSQ-48, NSF
                1 ea Casters (set of 4), per set                                                   5266.01       $266.01
      49.1      11d SA.FITY SYSTEM MOVEABLE GAS CONNECTOR                                          5188.69       $188.69
                        Dormant Manufacturing Model No. 1675KIT4EPS
                        Dormant Blue Hose"' Moveable Gas Connector Kit, 3/4" inside dia., 48"
                        long, covered with gainless steel.braicl, coated with blue
                        antimicrobial PVC, (1) SnapFast° QD, (1) full port valve (2)90' elbows,
                        (1) Snap'N Go, (1) pair Safety See with hardware mounting options,
                        limited lifetime warranty
                        HOOD ON SEPERATE QUOTE.


                1 ea BULK CO2 TANK
                     BY OWNER Model No. BULK CO2 TANK
                     by owner bulk cot tank
      51        lea NITROGEN GENERATOR - HY OWNER / CO2 5UPPUER
                    BY OWNER Model No. NITROGEN GENERATOR
                    nitrogen generator - by owner / CO2 supplier
                lea WORK TABLE, STAINLESS STEEL TOP                                               51,146.13    51,14E13
                    Advance Taboo Model No. tv1(5-305
                    workTable, 60-W x 30'D, 14 gauge 304 stainless steel top with
                    countertop non drip edge, 1011 backsplash, stainless steel legs with
                    side & rear cross rails, adjustable stainless steel bullet feet NSF

                1 ea TA-11N Sink Welded Into Table Top, 18"W x 18"D x 14" deep bowl,               $573.06       $573.06
                     indudes faucet - LEFT END
                .1. ea K.540mr To Delete Faucet                                                      5.9.49       5-9.49
                1ea T&S Brass B•3950 Waste Valve, twist handle, 3-1/2" sink opening,     r          $5230         55230
                       drain outlet with 1-1/2." adapter (replaces 8-3912, 8.3916)
      56        lea OLGIC MOUNT FAUCer                                                             $124.19      $124.19
                    T&S Brass Model No. B.022.1
                    Mixing Faucet deck mount, 12' swing nozzle, 8" centers on deck
                    fiucel with 112' IPS eccentric flanged female Inlets, lever handles



                        "Verify this Is the correct mount for the custom table before
                        ordering"
                2 ea SHELVING, WALL MOUNTED                                                        520110       sean
                      Advance Tat= Model No. WS-12-60-16
                      Shelf, wall-mounted, 60"W x 12'D, 1-5/8" bullnose front edge,
                     •rear•up-tumr15/304.satin-finish'sfainletsThrel, NSF



Trophy Park Buy-Outs
""CONTRACr ••• 05.13.2019                               Miranda Management                                    Page 13 of 25
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            30 of 84
                        Affidavit Declaration Page 49 of 130


 I      —      IS1Commareial Refsigeradon, LW

                            A granamply



   item     Qty                                Description                                        Sell    Sell Total
  58         I ea PLANETARY MIKER                                                            $8,134.88    $8,73428
                 Globe Model No. SP40
                 Planetary Mixer, 40 qt., floor model, 3-speed (fixed), q12 hub,
                 includes: stainless steel removable bowl guard with built-in
                 ingredient chute, 40 qt. stainless steel bowl, aluminum spiral dough
                 hook, stainless steel whip & aluminum beater, safety Interlocked
                 bowl guard bowl liR, high torque transmission, front-mounted
                 touchpad controls with 60-minute digital timer & Iasi batch recall,
                 non-slip rubber feet, cast Iron body, 6 ft cord & plug, 2 HP, NSF, cETLus
             lea 2-year parts labor warranty (1-year parts only warranty on agitator
                 and hub accessories, no labor provided) (excludes wear items),
                 standard
             1ea 220460/1-ph, 12_0 amps, NE PAA L6-30P
                    VUIIFY IF YOU WOULD UKE ANY OF THE ACO3SORP5 ON THE
                  ATTACHED SPEC SHEET BEFORE ORDEPJNG" •
  59         .1 ea WORKTABLE, STAINLESS STEEL TOP                                             5625.24       5625.24
                   Advance Tabco Model No. KSS-302
                   Work Table, 24"W x 30"D, 14 gauge 304 stainless steel top with 511
                   backsplash, 18 gauge stainless steel adjustable undershelf, stainless
                   steel legs with stainless steel bullet feet, NSF

  ffi        1 ea SHELVING, WALL MOUNTED                                                      5216.46       5215.56
                  Advance Tabco Model No. WS-12-72-16
                  Shelf, wall-mounted, 72"w x 12°D, 1.5/8" bullnose front edge, 1.1/2"H
                  rear up-turn, 16/304 satin finish stainless steel, NSF



             lea MEGA TOP SANDWICH /SALAD PREPARATION REFRIGERATOR                           $2,115.00    $2,175.00
                   PnaCore Model No. K572MT
                   Kintera's Mega-Top Refrigerated Sandwich Counter, three-section,
                   72"W, self•contained rear mounted refrigeraU0n, 18 Cu. ft., solid state
                   thermostat, with digital display, accommodates (27) 1/6 site pans
                   (included), (3) solid, self-closing hinged doors, with full length
                   integrated door handles, (6)'heavy duty epoxy coated shelves, full
                   length poly-vinyl cutting board, stainless steel front, top; sides &
                   interior floor, white aluminum cabinet interior, (4) casters (2 with
                   brakes), 1/2 HP, 115y/60/1-ph, 7.0 amps, NENIA S.15P, UL EPI-1
                   Classified, cULus
  G11        1 ea MEGA TOP SANDVV161 / SALAD PREPARATiCIN REFRIGERATOR                       51.095.00    $1,095.80




Trophy Park Buy-Outs
• •••CONTRACT"••• 05.13.2019                    Miranda Management                                       Pege 14 of 23
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            31 of 84
                        Affidavit Declaration Page 50 of 130


             ISI Commercial Refrigeration, UC

                          A MriMark Company




   Item   City                               Description                                       Sell     WI Total
               ProCore Model No. TS29-MT
               Prot:we- Mega-Top Refrigerated Sandwich Counter, one-section,
               29"W, self-contained tear mounted refrigeration, 7 cu. It, solid state
               thermostat, with digital display, accommodates (12)1/6 size pans
               (included), (1) solid, fielcireversible, sefflclosing hinged door, with
                full length integrated door handle, (1) heavy duty epoxy coated shelf,
               full length poly-vinyl cutting board, stainless steel front, top, sides &
               Interior floor, white aluminum abinet interior, (a) asters (2 with
               brakes), 3/8 HP, 115v/60/1-ph, 5.0 amps, NEMA 5.15P, UL EPH
               Classified, cUtus
           1ea 2 year parti & labor, 5 year compressor warranty, standard
  2        I ea HOT FOOD WELL                                                               $2013.19     5208,19
                APW Wyott Med el No: W-3V1
                X•PERT" Series-Food Pan Warmer, electric, countertop, 22 quart
                capacity, (1)    x 20' pan opening, wet & dry operation, infinite
                temperature controls, "W" shaped low resistance heating element,
                gainless steel construction, (Ti,_ M.-Sanitation
             ea 1 year parts & tabor warranty, standard
           1ea 120460/1-ph, 120Qwatts, 10.0 amps. NEMA 5-1SP, standard
           1ea Advance Tabco FT-3015.X Special value Equipment FillerTable, 15"W x          $117.60      5117.60
                30"Cl, 18 gauge 430 staInhas steel, gatvankted undershelt & legs,
                adjustable plank bullet feet, NSF (filler table needs to be placed .
                between (2) other tables for:stability)
           1ea MEGA TOP SANDWICH /SALAD PREF'ARA110N REFRIGERATOR                          $1,395.00    $1,395.00
               ProCore Model No. If-548MT
               Kintera— Mega-Top Refrigerated Sandwich Counter, two-section,
               48"W, self-contained rear mounted refrigeration, 12 cu. ft, solid state
               thermostat, with digital display, accommodates (18)1/6 size parts
               (included), (2) solid, self-closing hinged doors, with full length
               integrated door handles, (2) heavy duty epoxy coated shelves, full
               length poly-vinyl cutting board, stainless steel front, top, sides &
               Interior floor, white aluminum cabinet Interior, (4) casters (2 with
               brakes), 112 HP, 115v/60/11h, 7.0 amps, NEMA 545P, UL EPH
               Classified, cULus
           1ea WORK TABLE, STAINLESS STEEL TOP                                              5117.60      5117.60
               Advance Tabco Model No. FT-3015-X
               Special value Equipment Filler Table, 1$"W x 30*0, 18 gauge 430
               stainless steel, galvanized undershelf & legs. adjustable plastic bullet
               feet, NSF (fillet table needs to be placed between (2) other tables for
               stability)

           I ea DIF.;P.ER .WELL                                                             5469.58      S-I69.58



Trophy Park Buy-Outs
••••CONTRACTim 05,13.2019                       Miranda Management                                     Page 15 of 25
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           32 of 84
                       Affidavit Declaration Page 51 of 130


                  (Si Commercial Refrigeration, LW
   rt•
                              A ETriNiark Company




    Rem                                            Description                                         Sell    Sell Total
                     FMP Model No. 217.1228
                     ConserveWell— Dipper Well, heated, wall mount. 7-5/16" H x 15-
                     .1/24'W x 5-1/4"0, 140' F temperature range• stainless geel, includes:
                     (2)1/9 size pans 4" deep, 120v, 3.3 amp, UL, NSF
               •
   66        Ica ICE CREAM UPPING CABINET                                                         $2.37L07     52,37107
                  Master-Hilt Products Model No. DC-2S
                  ice Cream Dipping Cabinet, dip (3) 3 gallon, store (1) 3 gallon, cold-wall
                  evaporator, painted textured galvanized steel exterior, galvanized
                  steel interior, stainless steel top with anti-condensate heater, flip lid,
                  temperature range 10' to -10"F,1/4 hp, 115v/60/1-ph. 5.7 amps, 9'
                  cord, NEMA 5.15P, claus, NSF, Made in USA
             1ea 2 year parts and labor warranty
             l ea 5 year compressor part warranty
              1 ea White tenured exterior finish, standard
              1st A039-11140 Cam e rs, r dia. (set ot4)                                             $8433         584.33
   LE         1ea UNDERCOUNTER REFRIGERATOR                                                        5895.00       5895.00
                     ProCore Model No. KUC22R
                     Kintorai- Undercounter Refrigerator, one-section, 2rW, self-
             .•      contained rear mount refrigeration, 6.50 cu ft, solid state thermostat,
                     with digital display, (1) solid, field reversible, self-closing door, with
                     full length integrated door handle, (1) heavy duty PVC coated shelf.
                     stainless steel front, top, sides & interior floor, aluminum back, ABS
                     plastic interior, 3/8 HP, 11Sv/60/1-ph, 15 amps, NEMA 545, CULus, Ut-
                     EPH, Quick Ship
              1ca CUSTOM FABRICATION                                                              $4,017.15    $4,017.15
                     Custom Kitchen Fabricator Model No. SS PASS THRU SHELF
                     14' x 24" x 16" - Doubinass Shelf w/ subtop - Mount
                     Customer's Heat Lamp w/ thermal break
              lea HEAT LAMP                                                                        $577.20       SST7.20
                  Hatco Model No. GRAL-4803
                  Gio-Ray° Infrared Focidwarmer, standard wattage with lights, tubutar
                  metal heater rod, dOuble heater rod housing 3" spacing, aluminum
                  construaion, 1840 watts, NSF. cUL UL

                  ea NOTE: Sale of this product must comply with Hatco's Minimum Resale
                     Price Policy; consult order acknowledgement for details
             1ea NOTE: Includes 24/7 parts & service assistance, all 800-5-58-0607
             1ea One year on-site parts and labor warranty, plus one additional year
                 parts only warranty on all Glo-Ray metal sheathed elements
              lea 120/402460/1-ph                                                       • —•—
             1-ea FiNlB771 Remote Control Enclosure, (2) toggle switches, (2) Indicator       $10656             $10656
                  lights (for 208 volt only)
             1 ea STANDARD Gear Anodized Aluminum (housing), standard (Available
Trophy Park Buy-ova
"flCONTRACr • " 06.13.2019                     Miranda Management                                             Page 16 of 2,5
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           33 of 84
                       Affidavit Declaration Page 52 of 130



               ISI Commercial Refrigeration, LW

                               i -relfarkCOiriptiriv




   Item    Qty                                     Description                                 Sell    Sell Total

                at time of purchase only)
            1ea LEADS'S 111-15' Extended Electrical leads (Available at time of              $3L64        $3L64
                purchase only)
            1 ea STANDARD Clear Anodized Aluminum, standard (Available at time of
                 purchase only)
             I ea AD1 ANGLE-0 Adjustable angle bracket, (2) pair                             $74.42       $24.42
   622       lea HEAT LAMP                                                                  $683.21      $683.71
                 Hatc0 Model No. GRAL-6003
                 Glo-Ray° Infrared Foodtvarmer, standard wattage with lights, tubular
                 metal heater rod, doubleheater rod housing 3" spacing, aluminum
                 construction, 2400 watts• ysE, cUL, UL

            lea NOTE: Sale of this produa must comply with Hatco's Minimum Resale
                 Price Policy; consult order acknowledgernent•for details
            1 ea NOTE: Includes 24/7 pans & service assis-tarce,   800-S58-OG07
              ea One year on-site parts and labor warranty, plus one additional year
                 parts only warranty on all Glo-Ray metal sheathed elements
             lea 1201208v/60/1-0
             t ea RM8-7M Remote Control Enclosure, (1) toggle switch, (1) infinite           598.24       $9824
                  switch (for 208 volt only)
            1ea STANDARD Clear Anodized Aluminum (housing), standard (Available
                at time of purchase only)
            1ea LEADS15 11'-15' Extended Electrical Leads (Available at time of              53L64        53L64
                purchase only)
            1ea STANDARD Clear Anodized Aluminum, standard.(Available at time of
                purchase only)
             lea A01 ANGLED Adjustable angle bracket, (2) pair                               524.42       524.42
             1ea UNDERCOUNTER REFRIGERATOR                                                 51125.00    51_125.00
                 ProCore Model No. KUC48F1
                 kinterats Undercounter Refrigerator, two-section, 443"W, se/(-
                 contained rear mount iefrigeration, 12 c..1 ft, solid state thermostat,
          q:; •• with digital display, (2) solld-self-closing doors, with full length
                 integrated door handles; (2) heavy duty PVC coated shelves, stainless
                 steel front, top, sides & Interior floor, aluminum back, ABS plastic
                 interior, 3/8 HP, 115v/60/1-ph, 3 amps, NEMA 5-15, (Enos, U1.-EPH,
                 Quick Ship
            1 ea GLASS FILLER STATION                                                       542£‘10      $486.10
                 184 Brass Model No. B-123D-WFX
                 Water Station, vitth 8" pedestal glass filler, 18 gauge stain/ass steel
                 drip pan, drain & water filtration kh, ADA Compliant



    21             BY MILIWORX
Trophy Park guy-Ocrtz
••••a)NTRACT*••• 05.132019                             Miranda Management                             Page 17 cif 2S
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            34 of 84
                        Affidavit Declaration Page 53 of 130


                    LSI Commercial Refrigeration, fiC

                                 A 671111\124V,Ornpalty




   Item       Qty                                     Description                                     Sell     Sell Total
                                                                                                                        1
  3             1ea EQUIPMENT STAND, REFRIGERATED BASE                                           $4,842.62     54,84862
                    Hoshizaki Model NO. CFtGOA
                    Steciheart Series Refrigerated Equipment Stand, one-section, 60-
            ra".C7 1/2°W x 33.1/4'Dx.27"H- (2) drawer, each will accommodate (2) 12" x
                    20' x 6' deep pans, solid state digital controller with temperature
                    alarms, LED display, stainless steel exterior front, sides, & top,
                    stainless steel interior, side-mounted self-contained refrigeration,
                    R290 Hydrocarbon refrigerant, 1/5 HP, 115v/60/1-ph. 2.7 amps, cord,
                    NEMA S-3,SP, (4) 4' casters, tETtus, ETL-Saniption
                1ea Warranty: 3-Year parts & labor on entire machine
                1ea Warranty: 5-Year parts on compressor
                       INCLUDED wrTH REM out
  28..M                HOOD ON SEPERATE QUOTE


  01/31           1ca HAND SINK                                                                   5686.90        $686.90
                      Advance Tabco Model No. PRHSST-24-12
                      Preste Hand Sink, underbar, sap & towel sink 12'W x 25"D x 36"H
                      (overall), 9" wides 9° front-to-back x 4" deep bowl, deck mount faucet
                      with 6" spout, 7'H bOcksplash, deck mounted soap dispenser, c-fold
                      towel dispenser, stainless steel construction. adjustable bullet feet,
                      NSF
  twat            2 ea STORAGE CABINET                                                            5793.39      $1,..580.78
                       Advance Tabco Mod el No. PRSCO-19-113-M
                       Prestige Underbar Orainboard Cabinet, open front, 18"W x 25-0 x
      :.ay, •     jj
          1.1.1        36"H, r backsplash, remchrable perforated drainboard top, drain pan
                       with r . drain, (1) fixed mid shelf in cabinet, stainless steel
                       construction, adjustable stainless steel bullet feet, NSF

                  3 ea DRIP TROUGH                                                                $14273         $47819
                       Advance Tabco Model No. ORKR-24
                       Bar Drink Rail, 24'W x     x 3/4"H, (I) perforated removable top grate,

  *00Pra               1° drain with 1/8" CPT outlet on right end. 18/300 stainless steel



                  3 ea CUSTOM FABROATION                                                           $$2.60    cAftemate>
                       Custom Xitthen Fabricator Model No. SHOT RAIL
                       Shot Rails Custom
  M84 /           3 to ICE BIN                                                                   $1,093.09     53,279,27




Trophy Po rte Buy-Outs
 '"CONTRACT 't 05.13.2019                                 Miranda Mamsgernent                                 Page 18 of 25
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            35 of 84
                        Affidavit Declaration Page 54 of 130


                       1St Commercial Refrigeration, LW
                                     A (3 Tii1iartcOrrIparry
                 i


    Item         qty                                       Description                                     Sell     SeLI Total

                            Advance Tat-co Model No. PRI-19-30-10
                            Prestige Ice Chest, 30" wide, with 10-circult cold plate, stainless steel
                            construction with foam insulation, 7" backsplash, 1/2" drain, 20' front-
                            to•back, 110 deep bin, 89 lbs ice capacity, soda chase provision in top
                            of backsplash
                     3 ca PRSSR-30 Prestige Speed Rail, single tier, 30"W. (7) bottle capacity.          $97.88       $293.64
                          keyhole mounting stainless steel, sound deadened, NSF
                     3 Ca PRA-SSC-30 Prestige Sliding Cover, 29.1/2'W x 16.1/2"D, for 30"W Ice           591.00       S7R700
                          bin, 20/300 series stainless steel
   6186          Bea UNDEFU3AR ADD-ON uNIT                                                              $25103        989.09
                     Advance Take Model No, PRSH-19-6
                     Prestige Soda Gun Holder, 6"W x 20"D x 36"H, manifold housing for
         it ecii,f,  soda lines with removable cover, stainless steel construction



                     3 ea For 4" wide a dd.rnodel.SU-61 (no charge)
   rAlii                    SODA GUN BY PURVEYOR.
   sne               3 ea BOTTLE DISPLAY                                                                5517.87     51,5.53.61
                          Advance Tabco Model No. PtD-Z18
                          Prestige liquor Battle Display Unit, (5) steps,1.8'W x 25"D x 36"H,
                          approximately (20) bottle capacity, 7" backsplash, stainless steel
                          construction, stainless steel legs & adjustable bullet feet. NSF


   022               Z ea HAND SINK                                                                     $502,35     $1,011.70
                          Advance Tabco model No. PRHS-19-12
                          Prestige Hand Sink, undcrbar, 12"W x 20"0 x 36"14, 7" splash, stainless
                          steel construction, Includes: splash mount faucet with 6' spout, 10" x
                          ld"x 7" deep bowl. NSF


   mail)             I ea   UNDERBAR OOD-ON UNff                                                        $300.98       5300.98
                            Advance Tabco Model No..PRSIT-12
                            Prestige Trash Receptacle Cover, 12'W X 2500 x 19"H (overall), mounts
                            between equipment line up, trash opening in top, 20 gauge 300 series
                            stainless steel, accommodates Slim Jim' trash can (11nAl x 20'0
                            23"H) (inch can not included), NSF

   f41311            lea DRAINBOARD                                                                     $3/36.36      5386.36
                    Advance Tabco Model No. PRD-24.12
         k't 7      Prestige.Underbar Drainboard, free-standing, 12"W x.25:13,x 36:F1,.7°11
                   .backsolash:18gatige—pTrfora         rno     e drain board top, 1"IPS
             s      drain, 20 gauge stainless steel construction, 18 gauge stainless steel
                    legs with adjustable stainless steel crass-bracing & adjustable
                    stainless steel bullet feet, NSF
Trophy Park Bur-Outs
• • • 003NTRACP el• 05.8101.9                      Miranda Managemem                                               Page 19 of 25
  CaseCase 21-40512
       21-40512       Doc
                  Claim 3-181-1
                            Part 2Filed 09/03/21
                                     Filed 05/12/21Entered
                                                     Desc 09/03/21 11:27:29
                                                           Attachment 1 PageDesc
                                                                             36 of 84
                         Affidavit Declaration Page 55 of 130


             ISI Commercial Refrigeration, LLC

                          A 016M211; Company



   Item   Oty                                 Description                                        Sell    Sell Total

                 GLASS WASHER LEASED BY OWNER.

  01lig    1ea CORNER ANGLE FILLER                                                            944§ss
                Advance Tabco Model Ho. PRFC0-2025
                Prestige corner filler, 90°, fits 20" deep left & 25" deep right units, PH
                backsplash, removable perforated 18/300 stainless steel dralnboard
                top with drain, stainless steel legs with stainless steel adjustable
                bullet feet, NSF
           1 C3 5U-61 Modification to reduce length, start with next lateg size then
                add *SU-61° to model number for underbar, drink rails, drain pans, hot
                food units & cold food units
  MU/      2 ea BAcx BAR CABINET, REFRIGERATED                                               52596.61    55,19322
                Glastender Model No. 015048
                Cooler, one zone, side serviced, bar profile, 4S- W,two-se et io n, 18"W
                door opening, self-contained refrigeration, LED interior lighting, front
                venti ng, stainless steel interior, 8290, 1/8 HP, NSF standard 7 for open
                food storage, ernus, CIL-Sanitation
           2 ea The C15848 on hold (2) standard sae kez or up to (8) 1/6 kegs. For (8)
                1/6 kegi, two kegs must have a low profile keg tap (05001026). A 514
                CO2 beetle (05000636) with tank mount regulator (REG-0O2-HP) will
                NOT fit with (8) 1/6 kegs. See draft system accessories.
           2 ca 1 year parts & labor warranty, 5 year compressor warranty (NOM:
                applies to units sold and installed within the US & Canada)
           2 C3 120m/60/1-ph, 235 amps, standard
           lea Standard 34' to 40'F operation
           2 ea (1) Refrigeration compartment on left side
           2 ea Refrigeration compartment cover finish: Black vinyl-clad, standard
           2 ea Door style, first: Black vinyl-clad glass                                     $15372       $307.64
           2 ea Door hihge location, first Lett
           2 ea Shelving style: (3) adjustable shelves, standard
           tea Door handle, first: Polished stainless steel, standard
           2 ea Door style, second: Black vinyl-clad glass                                    515332       5307.44
           2 C3 Door hinge location, second: Right
           2 ea Shelving style: (3) adjustable shelves, standard
           2 ea Door handle, second: Polished stainless steel, standard
           2 ea No finished top - galvanized steel sub-top, standard
           d ea Back finish: Galvanized steel, standard
           2 ea left side finish: Black vinyl-clad, standard
           2 ea Right side finish: Black vinyl-clad, standard
           2 ea 8right.White.(7,000k),-standard
           2 ea C-AX2.5 Casten, 2-1/2", for side-serviced coolers & (rosters (set of           53226        56452
                four)

Trophy Park Buy-Cuts
" "CONTRACT' a" 05.13/019                        Miranda Management                                     Page 20 of 25
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           37 of 84
                       Affidavit Declaration Page 56 of 130


                     ISI Conturercil Refrigeralicln,11C

                                  A M1L11214 0,7271pilny




   Item        Qty                                     Description                                       Sell    Sell Total

                        GLASS WASHER LEASED BY OWNER_
                 lea CORNER ANGIE FILLER                                                              5448.88      $448.88
                        Advance Tabco Model No. PRFD-2025
                        Prestige corner filler, 90°, fns 20" deep left & 25" deep right units, 7°H
    11.111:4 17, •
                        backsplash, re movable perforated 18/300 stainless steel d raln board
                                  is
                        top with drain, stainless steel legs with stainless steel adjustable
                        bullet feet, NSF
                 1 ca   5U-61 Modification to reduce length, start with next largest size then
                        add '5U-61* to model number for underbar, drink rails, drain pans. hot
                        food units & cold food units
                 2 ca BACK BAR CABINET, REFRIGERATED                                                 52,59611    $5,153.22
                      Glastender Model No, SUB
                      Cooler, one tone, side serviced, bar profile, 118-W,.two-sect ion, 13"W
                      door opening. setkontained refrigeration, LEO interior lighting, front
                      venting, stainless steel interior, R290, 1/8 HP, NSF Standard 7 for open
                      food storage, cEllus, Ell-Sanitation
                 2 ea The C15948 can hold (2) standard sae keg or vp to (8)1/6kegs, For (8)
                      1/6 kegs, two kegs mug have a low profile keg tap (05001026). A Sk
                      CO2 bottle (05000536) with tank mount regulator (REG-CO 241P) will
                      NOT M with (8)1/6 kegs. See draft system accessories.
                 2ea 1 year parts & labor warranty, 5 year compressor warranty (NOTE:
                      applies to units sold and installed %vitt& the US & Canada)
                 2ea 1I0v/60/1-ph, 2.75 amps, standard
                 2ea Standard 34' to 40'F operation
                 2ea (I.) Refrigeration compartment on left side
                   ea Refrigeration compartment cover finish: Slack vinyklad. standard
                 2 ea Door style, first: Black vinyl-clad glass                                       553.72       $307.44
                 2 ea Door Hive location, first Left
                 2 ea Shelving style: (3) adjustable shelves, standard
                 2 ca Door handle, first: Polished gainless steel, standard
                 2ea Door style, second: Black vinyl-clad glass                                       $153.72      $307.44
                 2ea Door hinge location, second: Right
                 2ea Shelving style: (3) adjustable shelves, standard
                2ea Door handle, second: Polished stainless steel, standard
                2ea No finished top - galvanized steel sub-top, standard
                4 ea Back finish: Galvanized steel, standard
                 2 ea left side finish: Black vinyl-clad, standard
                 2 ea Right side finish: Black vinyl-clad, standard
                 2 ea Bright-White.(7,0011k); stand.n
                 2ea c-4X2-s Casters, 2.1/2", for side-serviced coolers & (rosters (set of             $37_26       5E452
                      four)

Trophy Park Buy-Cub
•'"CONTRACITh • 05.13.2013                                 Miranda managernent                                  Page 20 of 25
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            38 of 84
                        Affidavit Declaration Page 57 of 130


      ,         ISf Commercial Refrigeration,Lit
                              A grrilfltict Compaq



    Item     Qty                                  Description                                       Sell     Sell Total

              l ea BACK BAR CABINET, REFRIGERATED                                               $2.596.61   SZ.5%.62
                   Glastender Model No. 05648
                   Cooler, one zone, side serviced, bar profile, 48"w, two-sectIon, 113'W
                   door opening, seti-containeci refrigeration, LED interior lighting, front
                   venting, stainless steel interior, FtZitO, 1/8 HP, NSF Standard 7 for open
                   food storage, anus, ETL-Sanitation
              ea The 015848 can hold (2) standard size keg or up to (8)1/6 kegs. For (8)
                 1/6 kegs, two kegs must have a low profile keg tap (05001026). A 5.4
                 CO2 bottle (05000636) with tank mount regulator (REG-0O2-HP) will
                 NOT fit with (8) 1/6.kegs. See draft system accessories.
             1ea 1year pasts & labor warranty, 5 year compressor warranty (NOTE:
                 applies to units sold and installed within the US & Canada)
             1ea 120v/60/1-oh, 275 amps, standard
             1ea Red v.ine operating temperature (60* to 65'F)
              1ca    (L) Refrigeration compartment on left side
              1ea    Refrigeration compartment cover finish: Black vinyl-clad, standard
              1ea    Door style, first: Black vinyl-clad, standard
              lea    Door hinge location, first: Left
              1ca    Shelving style: (3) adjustable shelves, standard
              lea    Door handle, first: Polished stainless steel, standard
              1ea    Door style, second: Black vinyl-clad, standard
              1 ea   Door hinge location, second: Right
              1ea    Shelving style: (3) adjustable sheives,-standard
              l ea   Door handle, second: Polished stainless steel, standard
              1ea    No finished top - galvanized steel sub-top, standard
              2 ea   Back finish: Galvanized steel; standard
              1ca    left side finish: Black-vinyl-clad, standard
              1ea    RInt side finish: Black vinyl-clad, standard
              1ea    Bright white (7,000k), standard •
              1 ca   C-4X4•S Casters, ci, for side-serviced coolers & frosters (set of four)      $5746         $57.46
    m8,16,    11a BACK BAR CABINET, PARTS & ACCESSORIES                                           $56.95        $56,95

                     Glastender Model No. 0E037097
                     Tower Cooling Kit, with evaporator hose, for I & 2-door coolers
    MM.       I kt PRIMARY REGULATOR KIT                                                         512852        $121152

                     Glastender Model No. PRK-TN
                     Tank mount Nitrogen Primary Regulator Kit
                                                                                                                          maw


    Niunc     112 DRAFT BEER SYSTEM PARTS                                                        min        —516129
• — —1. —
                     Glastender Model No. MANE
                     Six Product Manifold Kit (includes: 6 feet of red air (Inc per product &
  Trophy Park Buy.Outs
  ••••CONTRACf"" 06.13.2019                          Miranda Management                                     Page 21 of 25
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           39 of 84
                       Affidavit Declaration Page 58 of 130


                     151Commercial lee frigeration, UC

                                  A UTSA:aunpany




   item       Qty                                    Desaiption                                        Sell    Sell Total
                        the fittings required for connection to keg)
   MB1          1ea SANKEY KEG TAP                                                                   $36.79       $3639

                        Glastender Model No. 05031066
                        Sanke keg tap, stainless probe
                I ea DEHYDRATOR                                                                     5)10.30   <Optional>
                     1B Prince Model No. P324
                     Dehydrator, 11'1x 17- W g 101-1, countertop, accommodates (12)11° x
            t$4.•-   17" trays, includes: (6) 11"x 17' trays,,95 to 158 'F temperature range,
          •.         plastic, gray, 120v/60, SOO watts


                1 ea 1 year base and tray warranty                                                            cOational)
                I ea INSTALLATION OF CUSTOM FABRICATION                                           $1,63850     $1,638_50
                     Custom Kitchen Fabricator Model No. CUSTOM FAB INSTALL
                     Deliver, Set in place, level, Install silicone sealant as necessary where
                     equipment abuts adjacent surfaces. If additional trip is required to
                     level and seal because plumbing and electrical connections were not
                     completed, addnional charges will apply. Custom Kitchen Fabricators
                     quoted custom 5/5 equipment only.
   Z-2          lea INSTALLATION OF REMOTE ICE MACHINE                                            $3,780.00    $3,780.00
                    LSI Commercial Refrigeration Model No. OM REMOTE ICE MACHINE
                    Service to Include delivery, uncrate equipment, remove packaging
                    material from the location, connect ice machine and water fiher (if
                    applicable) to utilities, start and adjust equipment to factory
                    specifications. This quote is predicated on-the existing utilities
                    needed for the quoted equipment to be of correct site, voltage,
                    available amperage, and location. The installation site is on the first
                     floor or accessible by elevator. Any additional material and/or labor
                    required to accommodate-this equipment Installation will reciuire
                    additional fees over and above this quote.
                lea DELIVER & SET PROJECTS                                                       $13,650.00   $13,650.00
                    151 Commercial Refrigeration Model No. DELIVER AND SET PROJECTS
                    service to include: deliver, uncrate, set in place, Install accessories,
                    and make ready for final connections to be done by others (unless
                    connection is specifically quoted in this proposal). All custom
                    fabricated items will be set in place, leveled, and sealed with silicone
                    as necessary. if additional trip is required to level and seal because
                    plumbing and electrical connections were not completed, additional
                    chargeswill apply. Does not include fork lifts, cranes, hoist, trash
                    dumpster rental or trash hauling.
   2-41         1 es .SiAFIfUP                                                                     5600.00       560/03
                      151Commercial Refrigeration Model No. START UP
                      Start up and calibrate gas -cooking equipment (limited to equipment
Trophy Park Buy-Outs
" 4 •CONTRACT"°• 05.13.2019                              Miranda Management                                   Page 22 of 25
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           40 of 84
                       Affidavit Declaration Page 59 of 130


                     ISI Commercial Refrigeration, LI.0
  IS
              I
                                  A EiTriMartiPanY




       Item       Qty                                 Description                                    Sell        Sell Total
  r-- •"

                        supplied by ISI)
                                                                                    Merchandise                5176,7305g
                                                                                    Freight                      51030.61
                                                                                    Tax 8.29%                    57,430.44
                                                                                    Total                      5186,25163
                  Proposal/Contract

                  1. This Agreement is by and between 151 Commercial Refrigeration, Inc. (151) and
                                 (Buyer) as of the date shown below. Unless otherwise noted all
                  merchandise shall be covered by the individual manufacturer's standard warranty.

                   2. All equipment is supplied with standard components. This quote is limited to only
                  the items stated a ncl.priced. No implied parts, accessories, or services are included in
                  the cost.


                  3. Special ordered and non stocideg equipment cannot be returned without prior
                  authorization and will be subject to a restocking fee and return freight costs as
                  determined by the manufacturer. Cancellation of equipment in process of being built by
                  the factory may result in a cancellation fee determined by the factory. It is the
                  responsibility of the.purchaser to review all specifications and confirm that dimensions,
                  electrical voltage, and plumbing specifications are correct.

                  4.151 is not responsible for wall blocking, running drains or maldrtg hard wire
                  connections. All roof/wall penetrations and sealing are the responsibility of other
                  trades. All plumbing connections, back flow preventers, pressure regulators and
                  fliishing of gas and water lines are the responsibility of other trades. Altelectrical
                  connections including disconnects, shunt trip breakers, micro switches, motor starters,
                  switches, etc., are excluded from this quote. All Ducts, fans, curbs, flashing, trim and
                  ceiling closures are by others unless otherwise specified.

                   5.Unless otherwise noted, Exhaust Hoods and Walk in panels and refrigeration will be
                   shipped directly to the job site. Off loading and installation by others.

                   6. Does not include dumpster rental, trash hauling, plywood to cover ground to access
                   building in the event concrete is not complete.

                   7. This Proposal/Contract does not include any special licenses, permits, or fees that
                   may or may not be required. Buyer is responsible for obtaining any and all approvals
                   and permits from the Health Department, Building Department, Fire Marshal, etc.
                                                          •
                   B. All quotations, terms and financial arrangements are subject to approval of the Credit
                   Department of 151. The Buyer grants to 151 a security interest in the items specified in
                   this Proposal/Contract until such items have been fully paid for by the Buyer. Buyer
                   hereby appoints 151 as Buyer's agent and grants 151limited Powerof.Attorneyfocthe.
                   purpose of executinwany documentnecessary to perfect the security interest granted in
                   this Proposal/Contract.


TrophyPark Buy-Outs
••••coNTRAcTi••• DS.13_21:11.9                            Miranda management                                   Page 23 of 25
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           41 of 84
                       Affidavit Declaration Page 60 of 130


            LS/ Commercial Refrigeration, LW

                        A ETrinirkamparn,




         I under= d, agr      to,F nd a • eOt the above terms and conditions.

         Signature                                                   Date        /2 f /0      1(7

         Printed a            - ferem laII it/firm/Vie

                                  Addendum to Contract
         1. CREATION OF SECURITY INTEREST. To secure payment of the purchase
         price of the equipment, ISI will retain a security interest in and title to the equipment
         and in any proceeds of the equipment under Chapter 9 of the Texas Business and
         Commerce Code until the obligation is fully paid. Title to the equipment will not pass
         to Buyer until all sums due under this agreement are fully paid. Transfer of this
         agreement or of any interest in it, or injury to or loss of the equipment will not release
         Buyer from this agreement

             PERFECTION OF SECURITY'INTEREST. Buyer warrants and covenants that
          no financing statement covering all or arty part of the equipment or any proceeds is
          on file in any public office. At IS1's request buyer will execute or join in executing alt
          financing statements and other instruments, in forms satisfactory to ISI, that ISI
          deems necessary to pelted its secUrity interest in the equipment under Chapter 9 of
          the Business and Commerce Code. ISI will pay the cost of filing the statements or
          other instruments. Buyer agrees that all payments Seller makes for or on account of
          Buyer's obligations under this agreement or to protect the equipment or Sellers
          interest in it, for insurance, taxes, repairs, storage, or costs of collection,
          repossession, and return, will be added to the amount due by Buyer under this
         ,agreement and will become payable on demand.

         3, INSTALLATION OF THE EQUIPMENT. Except fdr those items specifically
         identified in the ISI•quote, this bid is for set and place only.

         4. SUPERSEDENCE. This Addendum amends the terms of any agreement to
         purchase equipment from ISI by customer, and any provision of this Addendum that
         Is inconsistent with any provision of any customer's agreement to purchase
         equipment from ISI shall wholly supersede such inconsistent provision in the
         customer agreement topurchase equipment from ISI.


         UNDERSTOOD r           GR      D:


                                                                            51214
                                                                                / 011
             torn    Signs re                                 Date


                 ,)ermigh Lore%                                       Plan 4 9111 11
                                                                                   1{Mbl--
         Print Customer Name                                  The
Trophy Park Buy-Outs
""CONTRACT”" 05.132015                         Miranda Management                                      Page 24 of 25
CaseCase 21-40512
     21-40512  ClaimDoc
                     3-181-1
                         Part 2 Filed  09/03/21
                                   Filed                  09/03/21 nt
                                                    Desc Attachme
                                         05/12/21 Entered          11:27:29 42 of 84
                                                                      1 PageDesc
                       Affidavit Declaration Page 61 of 130




                                  LSI WIRE TRANSFER REQUEST FORM




       DATE:

       BUSINESS UNIT:

       CONTACT NAME:

       TELEPHONE




       TOTAL AMOUNT:

       Men ACCOUNT NO:




        VALUE DATE:

        CURRENCY:

        AMOUNT:

       BANK NAME:          RBS CTTIZENS, NATIONAL ASSOCIATION

        BANK ADDRESS:       1crumb RaVF .

        CITY/STATE:         RIVERSIDE RI 02915

        PHONE:              877•S50•S933




        REFERENCE:




        AUTI-fORCIED SIGNATURE:
      CaseCase 21-40512
           21-40512      Doc
                     Claim 3-181-1      Filed
                               Part 2Filed 09/03/21     Desc Attachment
                                              05/12/21Entered 09/03/21 11:27:29 43 of 84
                                                                         1 PageDesc
                            Affidavit Declaration Page 62 of 130




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
                                                                                                                                    IUD
A. NAME d PHONE OF CONTACT AT FtLER (opoonat)                                                                                                    /2019 05:00 PM
    Phone. (800)331-3282 Fax. (818) 662-4141
B. E-MAIL CONTACT AT GiLER (spina l)
        CLS-CILS GlersOSIO_Custorner_Sene,oe@svoiterskiuwer corn
                                                                                                                                   SOS                     Kuluer ar wart
C. SEND ACKNOWLEDGMENT TO (Horne and Aeoresto                             31 CELTIC BANK
                                                                            •

    F       ier, Solutions
           P.0 Box 29071
                                                            11,
                                                            X
                                                                      •
                                                                                                                             [iligt                       5111111,111,6
           Glendale. CA 91209-9071                                ciy.tXTX
                                    File
                          with Secretary of State, TX                                             THE ABOVE SPACE IS FOR FIUNG OFFICE USE ONLY
1. DEBTORS NAME. Pravda Only r,e Orrolor name (trivia( (use 01INL k0 name) ad no: drrut meaty. v Lasra,Are any woo. Dowel ',am) . a an, Pan ,g fdagp.40,4i
                                                                                                                                                           O.

     non. wa3 rot     ta ay,    ileaaao1 01.:ira 1 (dank 0°01hey* D   and own* ane In don dual Ot Wee Nporm3bon an mad', 10 di 0111 Financing Statement AddanCum (Fenn TKO I A4)
       la oRGM4LATTON 7 AAA./
           Trophy tiOspitality. LLC
OR      ea NOP•104.14L'S SUISNA.6                                                   TITS1 PE ASCNAL trANT.                            Merle:rut. NALTE(Swire(aLys)         IAA era


    ta tramaM, ADOPT S5                                                             err                                                mie     rani& COIL                  Gaunter(

    6770 Winning Owe. Suite 900                                                    _ Fnsco                                            TX         75034                     USA
2    DEBTOR'S NAsiE: Nome rip Ens MOW Name Floor A) (4e goo. rut nor**. eo eel wy . madly es sessonra any pan of me Noels rwoo.t4 *INDitto IN in:Nam DOW+
     Name *denim c.Ime 7a. raw d el tenet 2 temp. 'KT Tem OW Vend@ ce tnestmni Ovary e,torrrntan n rem 10011N Ammon Stammern AenTenduse (Fenn UCC I Ae)
            ortGANuArows KANE

DR          11.13MOLIALS SURNAME                                                    C.AS t Pt F1SONalL MANE                           MOTIONAL NAMEirWeRALIS


M saANAC ADORE SS                                                                   cry                                               STATE    POSTAL LAX                  COWRY



1 SECURED PARTY'S NAME (er NAME d ASSIGNEE of ASSIGNOR SECURED Piifirn Prime° oniy                                stoned Party Name (1A or 13)
             OnGATMATIOreS NAME
           Celtic   Bank Corporation
        fa worgeou4s kOVIAATE                                                       FIRST PERSONAL NAME                               1100MOWL PumstivsfiTiAus)            Sur.0



    k. ASNUNG ADDRESS                                                                OTT                                              MATE      POSTAL CON                 Casio Tar

 268 S. Slate SI . Ste 300                                              Sall Lake City                              UT      Re 1 I                USA
I COLLATERAL. Oes (Amen; Stiletr011cs.ws tAelpiNorc diglodlat
An Inventory, Chattel Paper. AccounLS. Equipment. and General Intangibles, whether any of the foregoing is awned now or acqtrred later al aczessons.
adobons. replac.err4rils, and substitutions relating to any of the foregoing, ielrec,ords of any kind relating to any of the toregong at; proceeds setalrg to
any of the foregoing (includirtg inSuranCe. general intangibles And other accounts proceeds) Purchase Money Security Interest ,n all egJipment




5 CAVA               acCgr‘4Dir ano CftiCk IoM     bor. Coleleminignew Irt I Tnist foo =MO. Until' and IMITTSOOTI)            banilaOrtrastareo toy a Decreer( s Pomona Fterxesenrasvo
Se ONci zit/ Mr aooficatte• and ergo Trfy one km                                                                                sp. D..ca sturapocarie ale urea o, r      on. CXPL

       0     KINC,Frwyr Transactors          0    ManuTiOvre.tkrea Transaction     IE A Dew.% a Transmittals thicry                0 ALNOArror Lori        D Non-UCC F Ire
7    ALTERNATIVE DESIGNATION (locooceele) Q Lessee/Lessor                                                         SelfenSuyin          0   lieloNSIalor        D UceNsiiii/Lreensco
     orrinklat FN GR P         F Fall"10 till A



                                                                                                                                                  Popsy,/ or Um Setunom • 0 Om kart.
FiusG OFFICE COPY — UCC FINANCING STATEMENT (Form UCC I ) (Rev 04120/11)                                                                          Carman. CA 4120940i 1 I s met 13‘7212
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           44 of 84
                       Affidavit Declaration Page 63 of 130




       suntee ®                                                                         suntee
        industries                                                                       signs, inc.
       May 9, 2019
       Revision to original proposal dated July 17, 2013

      O2$.firanda-ManagcmenD
           10fClilisdilsirs Ave.
                                                                                  Re: Proposal ii3SS5
                                                                                  Exterior Signs
       Dallas T.X 7$206                                                            ToTs1WPii-14- ---

       Dear Jeremiah

       We thank sou fur your valued inquiry and have pleaSsre in rabntatits our quotation for the supply and
       install of three exterior signs. Ow proposal is as fullawc

      ($16,965.00 (including map

       Canuey Sign

       One set of IS" high reverse channel tenors reading Trophy Park. Lencrs mount to flat an out Yin thick
       aluminum background. Letters and background pant/ mown to wircwuy. LED illumination_

       Wall Signs

       Two sets of 24" high rotrsc channel lectors mating Trophy Park mounted directly to wall. LED


       The above prim includes fabricnion. installation and sales tax but excludes scaled engineering
       (s;so.cso), actual permit cost and permit aoquisitiontS2S0.00), if applicable.
                                                                                    Primary electrical power
       to sign areas to be the responsibility of others.

       We =Lima% that we can supply and install your sign within 4-6 wccks from receipt of signed contract
       51/70 down payment and release of any City required permits. if you should decide to accept please
       initial and'retum both pages of this quotation. The balance will be due upon completion of installation.

       Plc= now that ow price is valid for 30 days from this dr.c and is subject to our Purchase Agreement, a
       copy of which is attached. Please read these conditions, as they would be applicable to any order placed
       by you. Should ?cm minim my further informatioa, please kcl free to call.

       Sincerely,
       su Nn-EC INDUSTRIES

       Brad PiLkinguan

       The above proposal is accepted by.

       Dare:    c\tA1.914



        sum tee industries                                                         Sainte': signs; inc.
        (A Oivi•Jon of Coconct Ernerprines, Inc.)
                        3220 Quebec               Texas 75247 - (214)636-1115 - Fan e: 12i4)630-2719
                            E-Maa: tatesesuntocindurdi .cam - Web n:       sunteedncturtria$.0)In
CaseCase
     21-40512
         21-40512
                Claim
                    Doc
                      3-181-1
                          Part 2Filed
                                   Filed
                                      09/03/21
                                         05/12/21Entered
                                                   Desc 09/03/21
                                                         Attachment
                                                                 11:27:29
                                                                    1 PageDesc
                                                                           45 of 84
                       Affidavit Declaration Page 64 of 130



                                                          For Credit Payments

 DATE camarzoi

 TRANSACTIONMETHOD: CV_VIRED ACH
                            YNsu   ci-Cft v.-tier-men 11mq-a is sadrt-lad, tizt.,3-160n, 'Oen D 2 P r.›CE:;<'Cl DT aCM
 ACCOUNT NAME and
 BENEFICIARY NAME                  ite Sips 67c7
                           r .S,,1r--
                              —
                              Accr3i.rrc 1.1- r:711   flerent in3116CSCfiCiZIy furs         :pecity

 Account HoltIcrf Business Address:            (Surat c &gm, Inc.              3220-0t7ibTESZT;eIN

 Ciry:                                                Sts-re:           TX                      TS247


 FEDERAL TAX ID NUMBER:

 DEPOSITORY INSTITUTION:
 I3ank/DOpooimry Name:            (The Arnerkan         N135-6 rial
                                                                —            otTnixl

 Bank Address:              ((':i1)---
                                   ctatiofta Center 200 N C.T3thYrin—c

 City:         Terre{                                    Strba:         TX                 Zip:       75160

 BANK ACCOUNT:
 Bank Account
                                          Ce             a? 5.wirugs)


 A BA&:
                                    Nun tx 9 ad)ti crip

 Sicp3turc:


 Printed Narno and rate:          David Tobias We Preside/it

 THIS FORM IS USED TO CREDIT AN ACCOUNT FOR                             PAYMENTOR TO ESTABLISHRECURRENTPAYMENT
 CREDITS FOR THE ABOVE STATED ACCOUNT.




 gr t.cos.va
                  CaseCase
                       21-40512
                           21-40512
                                  Claim
                                      Doc
                                        3-181-1
                                            Part 2Filed
                                                     Filed
                                                        09/03/21
                                                           05/12/21Entered
                                                                     Desc 09/03/21
                                                                           Attachment
                                                                                   11:27:29
                                                                                      1 PageDesc
                                                                                             46 of 84
                                         Affidavit Declaration Page 65 of 130




     UCC FINANCING STATEMENT AMENDMENT
     FOLLOW INSTRUCTIONS                                                                                                                         05/03/2019 05:00                                  pm
     A NAME ES PHONE    Of CONTACT AT FILER       al)
            Phone (800) 331.3282 Fax (818) 602.414 1                                                                                                      FILED
                                                                                                                                                                             Tata!
     B. &Awl CONTACT AT FILER (option*
                                                                                                                                                                              UM 1st, as st•.1
            CLS-CTLS_Glendate_Ctrolomer_Service@)wollerSkluwer com                                                                               SOS




     C SEND ACKNOWLEDGMENT TO (None end Address) 15331 CELTIC BANK                                                                                            Ii

      F        ien Solutions
             P.O. Box 29071
                                                                                                                                                  1     11




                                                                                                                                                 887361430002
             Glendale.     CA 91209-9071                                     TXTX
      L                                File with. Secretary    01 Stale, TX
                                                                                                  _J                       THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
     1a 179TlAl. FINANCING STATEMENT FRE NUMBER                                                           Itb On*           FINANCING STATEMENT AMENDMENT Is io Iss bed fro. recap(
     19-0008450855             3/8/2019      SS TX                                                        lI         lot waded) M the REAL ESTATE RECORDS
                                                                                                                                                           / 9 pit venal Deeio's Nom nsee. 13
                                                                                                                     Flee Asa Amerderni Aadsindon gine UCCI1
                                                                                                                                                           4
-•
     ? 0 TERMINA /ION En/Kt/yeast or (no Financing Stalemsnl 0E440 &W.*                    Illirnoesd wet rimead           rm 14Dier7 lomist(slotSfecutai Palsy suttafteds3 uw               Tonnindeon
         Slat•Te01
     3 O     AS..5474.70 Nip         partial}' Now% 'Nam   Of ASIcAlta U avin 7a of 7b. m) address of Assigns* in fernIt t,i212 "anis of Assajno, rLy1,1,1, 9
             For oarud4dsseprinerte con*** item/and 9 es          siso Meats inscled calo(ral v, am I


     4 0      CONTINUATION' Er•COINVOIKS OI P4 F.ft3OCiAciS44tOm•AI 4444, 4O 100r, veal ',aspics to              mae.Lety intotal.44) of Secured Party authOrtrrigw. ContAuSaon Strarter4                   is
              continued for the addaysol peino0 proescled by Jopecaoto um,
     5 fl     PARTY INFORMATION CHANGE
          CAW, gm or        mo     Court                                 A112 Check gna or three has boat. (0
                                                                                   CHANGE rams Inas Address'         Commie               ADO iv,. Candler 1 QM                 DELETE awe G. moons APPO
          /NS Owls Allem      0     OsOsst e DSewaoPreyelname                      arm 66 66 VA  u, 7a of TO               ,an le         is of to mi rue, 7                    let be dt    In Nee   Si co att
     6. CURRENT RECORD INFORMATION Cansism tar Pang IrdeoNes7^ C^becg - owed. 00/11E3 'or", f6.0 a 6f,'I
               ORGAPAZARON'SAMPI

               4/40W0143 Statt40A/1                                                         flit37 PERS04AL SAME                                             0OrrsoisAL IsAmt tar:401;44AI         I riuFFls


                                                                                                                                             x0.0              0p4 .pos#, a 000 ,0 4 en, 00 0 00 C0 0,0
     7,   CHANGED OR ADDED IMF oRsuknoo.                                                                             (74        .4. a u

            le ORGIJAZATION1 WANE

             e niONISUI05 SUPPEAK

               ir40v0.0.3           Pt/1304A mama



                pionisoumsADornonAL NAmErsyristAusi                                                                                                                                                  SOFT

            MAJUNO AMON SS                                                                  Cr.
                                                                                             t                                                          STAIt        POSTAL COO(                    C.004Trer




              COLLATERAL CHANGE            eft   clrldi Qny   o/ vele tow miss Cgi ADO =Literal                U DELETE collating            0        RESTATE comnoo coridiersi              S ASSIGN ociastrai

              Ine"cate cioaatral
     Al Inventory, Chattel Paper. Accounts. EctuiPment. and General Intangibles; whether any of tne foregoing is owned row or acquired tater: all accessions.
     additoons. replacements. and substitutions relating to any of the foregoing. all records of any kind relating to any of the foregoing. as proceeds relating to
     any of the foregoing (including insurance. general intangibles and other accounts proceeds) Purchase Money Security interest In all equipment




     g NAME or SECURED PARTY or RECORD AUNORgir4G THIS AMENDMENT FrOncla arty 22g name (91 or 90) (name a Assigns'', a Phi Is                                                       an Assgnreieni)
       Il Ves .5 an AniereVntrit aulhoittail eye 0€870R. erred Agra 13 end prim* name or ientiOnaen WAY
              one..AnuAluttors Nero
              Celtic Bank Corporation
      cA     fie IN0v0.1‘1.3 SLIRPIAJAE                                                     FIRST PERSONAL Pal*                                         ADOMONAL sismEayoutssus)




      10 ARTICiNisi Fit ER REFERS. sir       rtATA                     Trophy                   LLC


                                                                                                                                                                        R.11164,0 t4 U40 SoUltAa.P O. *A 790? I
                                                                                                                                                                                      1111C9-1107 I IslIgel 331-37S7
     FLUNG OFFICE COPY — UGC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev 04120/11)                                                                                   Get,da/a.
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           47 of 84
                       Affidavit Declaration Page 66 of 130




                                                                                                                          ..rbi • ot ;     a   .4    "




          EINICOM
         CO
         —rni                              P--11,!pr          In
                                                                                                            , • re
                                                                                                                          o"g1.0


                                                                                                                   al is. a c D
                                                                                                                    •V. Or


                                                                                                           - • — • • •.
                                                                                                                               47
                                                                                                                               67



                                                                                                                            is -n
                                                                                                                                 ,
                                                                                                                                     0Oa




reimkom• •••09.,    ow on   ••••••.•••••   ••11•




                                                                                                                QUOTATION; 98103
                                                                                                                Dearrl GttliJ2, LP.
                                                                                                                5259 E Soo ieraty 121
                                                                                                                Sit 403
                                                                                                                lewbdec TX 75056



Rfig:irdchi,r:7                                        it14081(.....    0141%481ellii.
                                                                0a...n......     v,' e.g   •4044AlsiAtirs*t•t.-"-P-71- -t-7^;
                                                                                       71417
   COIZPANY: Trophy PtI                                       COMPANY: Tozotti Park                       ()Aft: Arel 2. 2013

     ADDRESS: 6776 VAnnirtg Dr.                               ADDRESS: 6776 W neerg Or:             ZiM.L ia•e: MAID! FRAZIEB

                                                                                                        PROVE:
                        Febr. TX 75314                                    Few, TX TSC34                  Ewa; OFRAZIERCOELCMGROUP.COIA

    CONTACT:                                                  CONTACT:                             Mr/IMAM I

         trputAI:.                                              enCerE:
                                              • 5-4.r.1,---7,4,•„..
                                                                .ai.?•;,
                                                                       -,altz12/1.ref:0,4irt7ii
                                                                     Lot.r .r.P1.4-vs1;:c4
                                            f. •
:fleetly PaikFrisco Slat • AixIlo Witco&nitcarc mit' SAW Gonad

 SOOPEPFLWORK:a•ls,                                (..,, ,,                       er,ssittria•ol'ilir2 CYn*7:147.

 DeicoM will provide and in me TCO3v/ingcisplay OftericcreS' Ceiling Mown Displays (back to back> City 155- Wan Mount
 ar4dr3 - thy 27V Wog Mourn Displays - thy 24zo2 SS' taloa mount ;rides vraD
 xtcIo 65' Cooing Mount Displays (back to back> thy Cr Wall Me alt Digiday - Qty1 (Clivisidc in 4 quadarts •rio SAVI
 Vi m)
 Delo= mil) provide end install the bkiwing speaker 201G acing with amprrEc-rZon, cabling, rowing and carol:Front PaDo •
 ea Trip mounted spoakers • Oty 6Sitte Palk) • ceiling Tainted beakers - thy SRoar Cute& Bre - wn l mounted speakers -
 thy 4Interlor (tort 1) • ceding marred speaker; - Cry 4 • corl-^ientiNtriteriCe (zone 2) • °cling mounted apaakors • thy 8 +
 Subrroder °interior Eiathrcom- sing mcuntoa soca:kers • OlY ?
 Oilcan tit1prepride tho inhibitive:um for tho it:Or:ming mrtilo and video Inputs:Owner prosktod Cella/Sabato cct top bores •
 thy 6 STD devtc are required InIalla501 within the AV ark. Detour v 1 connect nom the SIB outputs b the inoin pleb
 d tho SAV1 system.DeJcom provided KOMI + Warned audio input tor a W location - thy I
.An rice° will be distributed and cent afield via a Delccin onzieed and installed SAVI central and video Orion      cystarn.
 This roll ceemto via the owi provided nemerk intrasauccure and an ovmor provided =Net device, with a nelmork dredc to at
 Dolcorn provided AV nolyak.
 Assumpaorts:Cmnet Is reTonl.sose tar all eietnical mods to/ this occieaOwner is respont          tee la bulldog peneargiorc and
 cordial cable pa:mays.
 SAVI fectileS 3 yeDfly Support agreement At Ws Limo. it is ostanicad that yearly arswill to 51,70041.



 Aimee cn u=arne                                                                                                                         hp    IPN




                                     .4 ; own Sli 171, Ste Cs :twitese.. 7x 75455
                   immix K.,wocAuisx ,ipEerera mtmers •
                                                            Ste 2-relae‘stin                             www,delcoIIgroup.com
                                                                    •
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           48 of 84
                       Affidavit Declaration Page 67 of 130




    DAEMON
   reirsir-7!—I




                                                                                                      OUOTAnON: 9818
                                                                                                      Dokorn Grwp, LP.
                                                                                                      25253 E SUCO HIcgra0y 171
                                                                                                      SS 410
                                                                                                      LAwelf.vTe, TX 75056

    EOUPICOfT

     PART MOMS            CFO                                     PART OESCR7TICAT                        OTT           ORYT Pita         fat Pia=
                                        tridox 55. Mots%
                                        531/11972X1060 LCD WEGOSCO.TMAINT:A .150m1 111761. OP VGA               4.CI3      93,14           53.75L03
                                        LAND POPS 247
    MIT42U              (IOU        M11.1 UNIVERSAL                                                             2110       Si45.44           850.63
                     mAteuF.te: URI
                          PtS
                                        RASO urge FU: Panel OAT! Moan                                           LCO        551756            $517.16
    cl.ssoh             011EF           Ott aXED ?In it                                                         La,          Wm               Sacs
                     ma AA


    043372              C-OW            CHIg OTSCI L1/11STRUI         MLA                                       LCO          545.60          14514
                     ma.NM;AC
                         NC.
    ChTG51111. lam   Corcrtherche C=.6 Stack Slvdosi EtrrnO OS:1, SLICE, Ift                                    &CO           fl u            141.0‘
                         Cable
    CATCSTP391.1     Cccriprzh_-rtive        Srueci5Ficifrii 1thcrut OWN. &tack. 311                            TLC°          6510            Sul.R3
                          Cctk
                             • •        C o7ccrPnio 65* 043..hys
                                             197t1X1617711/13C5 4,:47A17 Wera P.DMJ 0? DV1LANDPO.IT             soo      61.7ta.81        S10,752.%
                                        sn1q7
                                         he 1V 5:niciel Pro ar.   OuScor Wrdwr mai WfDisity                     Lai       67.11.11LS1     S12.13114
                                        En:101110
                                        SOW larte Rat P-scl Ccairc Mous                                         ECO         S51736         1
                                                                                                                                           :.1.5373.9

    CM9:172             CHEF            0L15 Full) POI, 77'                                                     31:13        $8212           5246.21
                     MANUFACTODI
                         110




Dose cALCI2711                                                                                                                        •   rem co a




                              c:.;:se; VI. Sfr 103 • an•hvilt nO%
        XtiLbw mi•LiCumcititt •• Roy: ZIJX.iSS.X. • ha 2143395503                             .www:deico grourIccm.
Case 21-40512
   Case        Claim
        21-40512     3-1
                   Doc    Part 2Filed
                       81-1         Filed
                                       09/03/21
                                          05/12/21Entered
                                                     Desc09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            49 of 84
                      Affidavit Declaration Page 68 of 130




                                                                                                                    •       •                  0
                                                                                                                441, If                       a         la
                                                                                                                          of,- a
    Tru
    7111ittarni1.•               CUM                                                                • •" .4.12-7,5
                                                                                                  • !a
                                                                                                   ‘r.
                                                                                                           %Awn.

                                                                                                           --
                                                                                                                            -- .0
                                                                                                                           a e-
                                                                                                                                • ••
                                                                                                                                       •
                                                                                                                                        --t
                                                                                                                                                   '




                                                                                                     •
                                                                                                  OUOTATION: 9816
                                                                                                  Detcm Grcup, L P.
                                                                                                  25268 E State HIgrrony 121
                                                                                                  Ste 4.00
                                                                                                  Lattuyitle. TX 75056
    WILICIOCHT

     PUN IAMBI:II             MFG                                 PART OMRPros                           art            Lour Pitt         UT. PCOCc

    OWU72                   OW.E     WEE OFFSET istiSTRV7 ADAPTS                                               ).CO         SA5.50                     5116,E0
                         mathts011.1
                             NG
    (-AI MI IA I ft It   Ca-roreller,Ari CA 5 !...aElcis sNard I tenet                                     17.II)               S5.13                   56136
                             Oat
    cstcst • DU          Caroxcherzieg C..5 SUgiro SHASTA...1A tte.bet O C• RS&. 3C.                       1YID                 SSCO                    sain
                             caic
                                         Indoor 75' 014,.t•ys

                                            3.2110X21504K LW TA.A /AMA M.VIR UNO IICM OP CM 247                LOT        p.s7a3a              5774o.66
                                         :WWI 1.0
    ximiu                    ChiEl      MICAO•ADTJ5I IC I ',WA t PAWN X                                        2,03        STPLAAI                     SSW.25
                         ALANWPACTIII7J
                              NS
    osP$STImett          Coapn:herche CAC 5.3:Alra SKAlord ethernet Cain. Mad( 1At                             4.00             S5.1)
                             Cable
    CAf fiSi P.M         Corrwthenine Co 6 Sr.A0Ais             krTanc:           IAA& Th                      4.05             $510                    Sn.a)
                             CANA
                                         72na cent tar Szar FRO

                                         ANt.tanic E9-inth Oau Nil HD ICC! 01.91w                              LO          5951.64                     :111.5A

                                         I GIVF120                                                             1.03         525636                     P!6.56

                              CMIET    IATPA WOVET_Ui                                                          1m          SA ASAA                     5145.41
                         1.1.4SOFACTUM
                               PIG
    CAI61; P.ii1W        Cattpteht:rr.ire Cat& Snart:KS %tided Ethernet °W4-•. EtlaA.1h                        2_00             55.13                   Sto,75
                              CECIL
    [Ai bet P.M.(        Cater cherohe C:5 SnablEst Stirktal trtcmr:              Mai. 3h                      2.00             S510                    Si LTD
                             Chblt



r:SO sr                                                                                                                                       !'r 3 ia




                                     • SHOE 91112t. Ste rte • t.sitvite Te 757A
          runt:At mettu•nr5
                                     • ehtme 7,24.303563 • i.    taMb.ettE                  www.deltomgroup.com
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           50 of 84
                       Affidavit Declaration Page 69 of 130




                                                                                                                    A.";                 a
                                                                                                                  stale* a          cl ,•:7 CI


                                                                                                        Aje,•.,:es,- L.                cf,
                                                                                                    •


                                                                                                        QUOTA QOM: 9816
                                                                                                        DeSom Group, LP.
                                                                                                        2525a E S;EC Wchar-xj 12:
                                                                                                        ate 600
                                                                                                        Uninillo. TX .75056
    ECILOWJET

     PART MECCA            int                                PART DUCK9TIOR                                OTT           mg PACE       DY. Mee

                                      tax Mantra ItITC*If•

    MISODPUESE           DELEON       Mti.EMAirnal                                                                1.00      Sah,s7             5666.57

                                      SOfertt -      MOLTIMI 8 CelrEa Matted PITS

                                      °UMW:CO Wei

                                      a.:AN 1921214290 tCDNCCO 1401. 2.12711 UV-$.4 SEAM KEDIIT 1-1)M
                                      n                                                                           841      17,457.64     S SSC I-12
                                      CM KS 24P

                                       EUSIONT Miroadjtrukle Uric Ct0irt McuntEd 212 VIELs• win                   2.0.1    52,2M-130         S1.502,0)
                                       SolrJons
                                      11.190N LOA Mtn., Co•rd Acotsblei                                           LO)         561LS             5126.11

                                       k9 0N? 5=       cins 3rd Ccill-a   unahr: bodti                            7.W        S3
                                                                                                                              4
                                                                                                                              / 0.(0           12 3L20

     ONA372               vitt         0+11): ocf5CT u2s5TRIIT ADAPTER                                            ton         $4410            5: au)
                      NssufALTUS
                           NG
                          Oaf          itEO ?WE 36'                                                               &CO         5)&00             5132.W
                      mmurArrum
                            NG

     cAusrpqm.x       ccrrIcoxrstr. al:sear:.&lidded CS:ana GS°. Ibd., art                                     15m             Si13              $122:09


     CAT6514-3BL;     anwthrsture 0 la Sr:rkt:Stiat4 Cthenct Latta, 61:61. 3tt                                 taro            $5•161            Slate
                         Cast.

     MISC-WENSt          nit WM        Mix Mani:1                                                                 i.co     51,113.Z           S2,11331

                                       Outilde Ba Moto Will

                                           3AC:01604E LLD laS, MKT? num' imp MDMI OP Chl 2 4/7                    1.00     510,81217         510,61, -
                                       501P07 TER

     112.011             0022        NEM> OAST MT WAIL MOU.NT X                                                   140         252.63            5213.68
                      wig if.:1470/1
                            NC
                                                                                                                                             war de Pi
 1110304 AtC0II




                                   • /12511(    :2:. 5400 • to.:02167671ZIS
         al41.03•: 211/.0CIVASTS   oa,      :143.151SZ • kr 21‘;?9:•SUI
                                                                                              vraw.delco ,group.com
Case 21-40512
   Case        Claim
        21-40512     3-1
                   Doc    Part 2Filed
                       81-1         Filed
                                       09/03/21
                                          05/12/21Entered
                                                     Desc09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            51 of 84
                      Affidavit Declaration Page 70 of 130




                                                                                                                      ;fits.
                                                                                                                    /Lit"
                                                                                                                            ,
                                                                                                                           fi 0, 0
                                                                                                                          can• -I
     7{1 11111:1111                                                                                             • • '0°,0,4i-frt . •-• C         rt .

                                    •   •                                                            •••
                                                                                              ..••••• •




                                                                                                              QUOTATION: Gel
                                                                                                              °earn Getup, LP.
                                                                                                              25258 E Uric *tow 121
                                                                                                              Sc 400
                                                                                                              Larnorreo. TX 75350
    E0tePliDaT
     •AP1muaLltr.13                                               PaRT OESCRIFTON                                             Iscr; noct      Cr. r 3CE
    MiSC-EXPEnst,,•      OCLCC:On       ?Alit ht4terod                                                               LOD         SC•56.67        5566.67
    c.ITEs7p.ou       Covorelwrnr.c C46 Sviler. SHeNed EthEinet Gibia•Htut It;                                       1,G0             S:L13       S10.24
                         C..tf•
    CAILSTP- RR       rtrinrcherzfre C46 Srscikes> sheds !them., cablzs.             ciL 36                          7,D3             SS.00       111.20
                            Gbh
                                        SAh SratelT,
                                        SZY/ SON•C Pro                                                                LE83      P.CCOST1       P.1.111.03
                                        ORplzittr--6                                                                 2L03         !S3.          sumo:,
                                        VOIP:oefaremIteKarkealeon                                                    slit       2.000.00       57.400.00
                                         toren! Stanort                                                               11Y1      Stx1233        Str-133
                                        VcCoit Una                                                                              SVRafti        KraU
    KOnti•            Ccemi oterp.c. Pro AVill ce.-eied 11:56 1( Hie, Steed 1- 1.0 Cap? etrh PnsGe.p fift             400          516.6"7       SLC0.02
    GFIrCaK
     XMS•70/43P            Owl           52-Pert Suck-tie Gat Po°,.L38.3 Kume; s'Anth                                 LCO       52.370 05      4,37000

     CATESIP-Nra,     ComPthertivr Cs Seweto Shtricied c.therret Gbt. Gbde. lit                                       VCO             SSW         S3).60
                         Cat
                                                                                                                                  1

                            C5::         10* Iscaray forrtmengoackgrand kW:cc:kg bill 70(1W,                          tm          S0-9415        Se36175
                                         o-adirre el 13 Ohm
                            OK           IX Two way forttrou-chadnued Icet-.2riker                  70/102/           1.1.0       5:9871         Sal.75
                                         Yerohirme 8Ohm
                            CSC          10* two way I onzgetruirtati-rvurd kkeSsicaki r,ldl7grlCC,                  ILO          $49&71         soars
                                         ea-lifts-me 06m
                            CSC          l7 liyo wzyrowculdelczlivconJ loothotaLe *Oh Fa/KW                           1.00        &0118.75       501AX
                                         L-37416:ncl 801m


riCui wIC‘r.17:1                                                                                                                               Ida fO I.




      •


                                    • 1325a C st• tn. S..4 CC • teeaellt_ TX TSZS.
          ""aun 'rnabigrie"           Prem. ?It 3AISS00 • fa.: 2:4229SXS                                            i group.corn
                                                                                                           www.delcom
Case 21-40512
   Case        Claim
        21-40512     3-1
                   Doc    Part 2Filed
                       81-1         Filed
                                      09/03/21
                                          05/12/21Entered
                                                     Desc09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            52 of 84
                      Affidavit Declaration Page 71 of 130




                         caw

                                                                                                 QUOTATION: 9816
                                                                                                 Os:Learn Goa LP.
                                                                                                 75259 E Sate lilghway 121
                                                                                                 Ste ACO
                                                                                                 LcralSo. TX 76060
     (01J7CDIT
 •   oar INACE1111     iiFG                             PART CIESCRSM011                            OTY          Veer nacc     eXT,Pftti
                       O5C      10 "I.so-4.ey fcecuuarturelot.d:roter            with 70110.71            ILO       343173        5198f5
                                wcfonnn 3 Chin
                       CSC       i0'Ivovraf icuttsou rditinettround Loins Pulite with 70r10O.'            ILO       5493.75       5433.75
                                 I:=lame r 5 Oren
                       O5C         TWW.7/ fix= tunilDicktircre tattG, t 7 kr With 70/7Wv                  LW        5133.75       $94173
                                vrnforn 8 Ohm
                       clv".    10 T‘o-var lR eV oun ludsnotre to Li:Esc:1u with 70/i0O+                103         5473.75       $A %Cr.;
                                 ran forrna8Chm
                       CtiC         Tr...nsay fixterrieglibackynand to othota kr wIch70/1004              L03       $19an         St i1/5
                                 vardintnirt Rohm
                                    Tyronly forma:ran          xrr.d bud:trait 'Atth "DhCOv               IA)       segiviS       $49:3.75
                                 rinttrrne 8Oara
                                 ice            fatv-mnerpac   coan1 iriQC≥il'rr wt6, 701.03v             1.00      $493.         $‘91175
                                 r3-L..-117-me: OSII
                       CSC       IX I MP WO/ fxv&-ctruiltvektioard biXt5VAIT: wth 70/WCN                  Lcn       54905         $45175
                                 t:=Itc:nir 8 Ohm
                       CSC      1Tice mo--rt far A.03 VDT loulionker hiked                                 so       511175        51.2 3.73

                       05C       Yolk mourn fent-OS][1T lencbmthri 4;ck                                   LCO       517175        5123.75

                       OSL       Yoke mouil fur AD-5101 !mut pcil.v. blxk                                 1410      5 i7173       5171;

                       CSC       Vet ma= f ca AO.5707 loalspc act Sack                                    1170      512175        5173.75

                       OX        ittire mown int AD-7107 lamb'este fleck                                  1.00      517333        5L2175

                       OX        mice trot" fat x03101 Inuit 2C31:1 Lack                                  1.00      5123..ra      St2175

                       CSC       Vcki nun% fee AV SIDI loteratim aver.                                    1.03      5133.73       5171.35

                                 rok,:nocni.171 AD-51011oultpczirs Wadi                                   ILO       stan
                       CSC       Yoke gun f rr 44107 lou:117.nket h146.                                   1.03      512175        512175



 Mittel Cbril                                                                                                                   P. ee I.




                          • an! smIn.5:4 400 • uhastib. TN 1£056
        NaawnslostAturt . • Rae 21•0135C0 • fin. >ia3L555,25                              www.delcomgroup.com
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           53 of 84
                       Affidavit Declaration Page 72 of 130




                                                                                                                         •,
    r•- tign


   L-io
   r".
                            ear        •
                                           /r-t,
                                                                                                            <49
                                                                                                           /ft'
                                                                                                                •
                                                                                                                  /fen f a 0a oa L."
                                                                                                                    ,0
                                                                                                                     4 7
                                                                                                                         0
                                                                                                                          17 r:
                                                                                                                                °




                                                                                                                                              •
                                                                                                           CUOTA11ON: 9918
                                                                                                           ChrScal1GrCia. LP.
                                                                                                           25258 E Ster Hiltruay 127
                                                                                                           5.t. Co
                                                                                                           Itszvillo, TX 75056
   COU;Pkdan
    PAIR ICC                                                 PART 01Z5Clintedi                                 ON            41M7 RICE     8%T. PCX%

                          CSC       YOU, Murata. AU•SUIT toutocikei brad                                          1130          11.23.75      51Z3.2";
                          CO<       Itire maga      AD-S107 Imocre-Acr V:cit                                        4170        $173.V..      5123.7S

                          CSC       vote:ram fer ANSIOTaatospeatat                                                1.00          5121.75           5173.IS

                          CSC       Acannsign vatic :mall km's' sauticil mot= ;..t-cader Ottn                       1.00        1.493.75          543.1:6

                          OSC       ActusticDtecn 3cno          f3teir. wttee mount stir...cat/ 8 On                ISO         503.73
                          CSC       ActuataltttnAnnazral farazt sertatt tnotn: subwacier Berra                      1.00        Sa99.73           SOUS
                          05C       aina;--rkOcha wdt, vnal framal             cr.'s:: sytwoOrr Bohm                LCO         545175            5459.75
                                      P4V.                                                                       :6.0)          $171.73     55.970.03
                                    vny          a:A-4c      'Lay rat -go-met w'r-h 5) Watt. 1¢.'aan
                                    kaleadr,
                                    fide rrotra Fx Oa aD-5:11                                                    :CCU            192.6      S1340.02

                          0'.4      RN :WW arUNC SPEAKER ,Altatiat)           tut                                   ito         5436.25           san.2s
                          OSC       RN 71)0V MIMS SnALT.1 WROlittU GRILLE                                           120         $43672            $.S &25

   0002                   03C        2 clIrLreb, 3w ‘67.-alch at IL 50) micach it 0, 5.15.arattitch l               1473       51.156.25
                                     7)
   0302                   CtSC        thrnell =nwr.--le, at 67, SCO waraGh 4t AT, 140 u-ztt-Ati at                  Imo        5%148.75      $1.168.75


      1102                C6C        2 ottantik YCO wrath a:67, 1= vandal a:             121:0 vir:Zich             1.C1:1     57,91250      $1,912_52
                                     a:77
   CO102                  054        2 chatanda. ICU war.ich at 67.1:-.42 vii-11/01 a: 4 7.1700 vn agar,            tin        S1_97.220     $1,012.S.)
                                     at 2?
   Ong?                   054        7 charach, 703 'quad) at RI, Ina .7.--a/th at .1).1700 vairtaitch              1.00       $1.9U.:0      51.612.92
                                     at 21
                         Bebr'       Han, ttritcmc I-ICU& :6 4V/G c urdearoscd kwerilf 04614 k                   250.0)            5023            54230
                                     01.3 0.v7.76 Spoke, Wet SCO 11. USA


 irtd cv•I=t1                                                                                                                               .-rpt•la




                             • .712S2 F. SP /flirt Cf: • te•-nIc TX7$0$6
         1441341/44 rJADOAC3 .:thr e.::42.9.160c jar. 2t4 M.11;;CS                                vAvw.delco group.cotr,
Case 21-40512
   Case        Claim
        21-40512     3-1
                   Doc   Part 2Filed
                       81-1        Filed
                                      09/03/21
                                         05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                         Attachment  1 PageDesc
                                                                            54 of 84
                      Affidavit Declaration Page 73 of 130




          811t/1N!
     r ---/ - 7 rum     -1r         c l ing !g-g




                                                                                                           QUOTATION: 9816
                                                                                                           Dokarn Graa. LP.
                                                                                                           2522513 E 38120 Hisarratzer 121
                                                                                                                400
                                                                                                           LeglevIlle.    75050
     COLCiaLvT

      PAT ML11030         16t                                   PART OtS019110.1                               On           UNIT PACE     CV. Kam
                         14Ole.ci       15411STE OC PP PVC 1Kr EILK OAR 7% tart KM                               101021          %XI            MED
                         12.*8-1        16-2C 5711EIC PP WC la ELA aga 7SC LOX, REEL                             MOM             90.20          S4O.CC,
     5CECt9              aexicn         CBI 2COKD I7AWG TIC ;41.PVI:                                             1COM            SLOG           Z7.0)
     0)61020
     5C0312              str.risn       OIL ICCND 12Al% 7.1E iln ,C                                              200.00          $467          3114.03
     00;1000
                         Wien           1.6-2C STP BC PP PX ITT OUr (7412 TIC 'COY la El                         100.00          SE1.20
                         tekkn          16% DR EC P? FVCM MX (NI 7% ICOT ell                                     iO3.00          SW             90W
                         BAEm           LE-2K mixt" pvc la BLS 0Q2 75C 1037 Fla                                  703.0:3        'Sozi           SA0.03
                       rarruha          1417 :tie )6 A 9 sat DEP m:1•12 CrOCPTite ?CO- inn-3ce a inp.ola            1_03      S1015729       5L457.&5
                      Comeng EV         GAMGP pal 10
                         1.1,83
     r179102          Weak Atlutac !CALMARMr 7WS.V0SaG                                                              1.00       S218E0          DIEM
                                        On% I n VI I E

                         Eicidc n       BeOen Analog Cr& at1t 2 lain iv abet                                      1.51.00        50.15          Dim
                         Pc±&n          adeolAndcg CFO CsOl1 Ilan 1Y BLI6                                           6.00         !WAS             SO.%
                         Sercren         Ack/m Aralcc Der C.t/e 2htil 1k• Mark.                                     &CO          50.13            919D
                         etid:n         Cedrn MIICO Cosi cable watt iv Hiatt                                        6.00         90 15            Saco
                         Eitte-n        Eddrn Ar21,3 Crel Lte Ilan lle Blatt                                        GM           SOU              59.90
                         Pc1im          PcEen ArSor. Crrl Cate 22nt 11: 64C k                                       GM           SOLIS            5390
                         Orgliggi       Rridm ar‘co'rg DeOtia 22-7••8 1V 213c4                                      6.00        - OAS            10.93

                         Cc              0•12.-A Angtor Etel UW721,8 11,' Eh*                                       6E0          30.111           9333

                         Belden          Be!een MAWR CrAJCablr fl ora WEIL( k                                       600          50.15            xis



 !mu, en ACOSII                                                                                                                              Pao. 5014




                                    • 52S0 91121.11? ACE • It.i.,11..71E 7i 7;6                                 •
         iturao:. rtACCOLVEZ.       s am" ea Anis% • rag i;z2:92117.5                            wwtadc:ciImoroup.com
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           55 of 84
                       Affidavit Declaration Page 74 of 130




                                                                                                                            /   1;10     se   ;
                                                                                                                         0. '401 7 sel el                 C




    J~DELCOM
                                                                                                                        • °Ap se
                                                                                                                      CSse e - I - 47 se      ra         p•••1
                                                                                                                   .. .r i de/ a      id           0
                                                                                                                   :1" fiab
                                                                                                                  rtI
                                                                                                                   •      r  0 C7 7 1 r•-•r•
                                                                                                               1.cdk
                                                                                                                  r tar     157
                                       .      '                                                               .•


                                                                                                             QUOTATION: 0816
                                                                                                             Oeb01n Group.
                                                                                                             25253 E Stitt Hig}tny 12.1
                                                                                                             Ste 403
                                                                                                             Lowizoile. TX 75050
    (OW PeC30

     PART RUUSER              IBC.                                PAR f OCSOLTP110,1                               OTT          TACT PRIX          DT PRICE

                              RD!          Mwrdre f te %I/1 3-01n P—°. 'mate                                                           517.17            SS 717

    }11)-TX•111-.7.        CRIS-MOH        flu MT • HUAR o••• Cal Trrernitttr, 1v10 ?We. 111rk Into ed                   LOD        ST.‘1,11            STI:s3A1


    WO441.101.C.E.         OZISIRON        OW. lite • MOW me, CAT, Pee:int Scrtke Mani                                   1.01       5•210.13            SUCLCC

    G.5.904-01               Estrtr                                      - ter with RCA 6T74,3 nV
                                           Asa 01P.%.c Ata:Sa Sv-riTZN ACLv                                              hal           S4SSF             SAA.67
                                           13;thrcedAintc!.:::miCutwl
    CO 4-01                  raw            5A lel            Svnrieg Pacter           KR      ‘jt• and                  1.01          5+6.6'/           SAGS/
                                           (1.31arteMlat.0.••Mataut

    1:0•24:4 01              EATITc.       AM 01Palk" A1417 Su:mireMote Ts/th RCA Input' ire                             LW         • SL6.67             St.L6 7
                                           Oal(Med/UnbaWrced CIRTAJT
    EO-AC4•01                LATv•A        AS4141 Ctn., Audi, Surnrrn AApoTe            RCA VIP.*   and                  1.00          566.67            Se“7
                                           Rabratiflintazinod tutpt
                                                                                 •
     /4.R.4 01               Cs:rah        ASA LAI has &Alio Surrrnil Admire with RCA LifeJO ard                         1.00          566.67            St.L.G7
                                           13.41,Imed,A)AtuUncrd Output
         •WA, 01             Lc cur         4/.$1, 141 Pa..the A4410 jytreram ARacTer wish TV. Rpm= :rd
                                           11                                                                            1.01          566.67            SAL67
                                           OilzredAinkcSnetefeutait
                                           SonAcor; • 0421.3
                                                                    •
                                           ELVI;Iner:RIC14/
     VF0.41A             Atitlac A4arr:c cyCUR+rWVtICTW rROR                                                                           S.00n             9.11.71



     1341-115.4-31       Ntidd.• N..1.01k 419,12D ST AIID AMIE MA                                                                 S1.1.9191            $1.1.90.9!



          Ka.-4          Mid ee lanir      SCA CASTER Ur WiliOWARE                                                       ill]          5118 61           51:]61



     .:1?SOO             Middle A4•          1.7 1C 11.37 SCPAy) VC;PI.                                                  1.00          599.97             573.97


eiTell   41.77Crl11                                                                                                                                    Pe, eau
                                                                                                                   F)




                                 .    N2% F Ski 111.Sui      e to.ikait TiEVA
                      iduogi.wctx.. • ci.o....: 11.423WtO • Pa 1 11419).SWI
                                                                                                          www.dcicorlgroup.com
Case 21-40512
   Case        Claim
        21-40512     3-1
                   Doc   Part 2Filed
                       81-1        Filed
                                      09/03/21
                                         05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                         Attachment  1 PageDesc
                                                                            56 of 84
                      Affidavit Declaration Page 75 of 130




                  7-•-•            •••• •-•       "
                                              •
                                                                                                  QUOTA DON: 4818
                                                                                                  EvIcom Group, LP.
                                                                                                  25258E So:c Highway 12i
                                                                                                  S33 4C0
                                                                                                  Let:1:k. Tx 75058
    EOUTILEart

     ogir PAJZOLTR            lifFC                                   PART 1103CRIPTION              017           LOUT Parc    tn. Piece


    ki12-IACN             Width Mb ntic M.' 3.0 RACKR.W. Fa          tt-2/                                 7.01)       S33.47       eMLlt


    MI                    mckfc       nrt 1SP PAIIII refotrri. GP.OMMU                                     11.12                    Se7.22


       R•551FT            MIMI! kiln* OCA !170.1.1F            70;                                         1D0        5365.05


    V2X HtiFt•SA          AtkcCe              F:61115 AMC FICK:um ,jr                                      ISO         51713        517.3)


    D;.r.RP>t7a             Cri-Arun          Ojr-tirtli? 24-Nrneyr.r.re Pnril Pena                        7.00       5120.00      V40110
    1..W1CDFml-              Oe a,            DVINetw3A7 Ult.Etym.% PJ45 be 50-11.3        Tool            LCO        SaCOM        5£02C0     •
    utrro-ncP-sa
    Cal                   AWcfc Alinttk 1.59 14 AA*8)!CONOSIAYt                                            111)         51/0         SICO
                                              Air. 2 in MD

    1,, Al                NeMcie atak         LSD RANG CD ICON° BtArlt                                     'LCO         SAM          SIC°
                                              .ert. 21n c23a
    al                    MI= v Man* IS" Fin:GED ECCIii0 Ect,11a                                           In)          SAC)         Ma)
                                              AN. 2 In EMI

    ail                   Meddle Attr6C 15P FANGED ECOND HI am                                             1.00         Saab         %CO
                                              .07Y. 2 in CTS

    EM                    imne:/c..ttlintit 1SP RANci) U KOILO BUK5                                        tf33         5800         Sam

                                              41Y. 7 In E230

Mere CA LC21111                                                                                                                 01;C:2   l•




                                       ',via{ Sit tat vz cc. tevA.Pe. rx Vite
             •••:ion.v.'•voo.taiNt
                                       ales:0,0. 214 311?.9•)) • Fat 3143M                mvw.delcom t roup.com
Case 21-40512
   Case        Claim
        21-40512     3-1
                   Doc   Part 2Filed
                       81-1        Filed
                                      09/03/21
                                         05/12/21Entered
                                                    Desc09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           57 of 84
                      Affidavit Declaration Page 76 of 130




                  aficOM
                                    er,        ' in




                                                                                                 .
                                                                                                        •
                                                                                                            •
                                                                                        QUOTATION: 91316
                                                                                        oer Group. LP.
                                                                                        Z. EIG Sato Hirschy 121
                                                                                        Ste CO
                                                                                        IcirkAeo. TX MOSS
    COMPOCArT

     PART 03.13ZOCR        itPC                                   PMT 01:5C1011031         OTT          WM PRICE         Eli.Rec4

    Cal               Middle LiLir.0[ 19 fINIGM CCLAvueiMit                                      Ito            $8.0           Sam

                                               Pn OM

    041               3:addle Atlanie 1ST 31 ANGED ECONO BLANC                                   1.0)           58.10           S5 00

                                          AllY. 7 in E23O

    !DI               Medrte. AtAntk- 19 MGM TMmn num                                            Ica            SAW            Stto

                                          nit S in (.2311

    CBI               MAYAc Ana mac 1SP RANGE.D ((ONO SLAM                                       SAO            SACO           Sft03
                                          .GTY. 7. InEll;

    Pl                                        FIAMGr52 ECCWOEIAN•                                1.00           SaC10          S8LO

                                          JIM 7 n 1,21a

    CFO               held. Attantk       zso k:/,H,    Kan) BIM(                                I.CO           51103          S&CO



    1.0               1.Ccd1e texlet. 2SP 14 AN093ECONO 0 LAB t                                  IXO            51057        . 51o.67



     CB2              AUDOPRArflk 2SP RAW}11FWNO BMX                                             100            S10.67        510.67



                      1.4t1c      b nit 29 11/01GU? (CaN0 IV :al(                                LQI            510,67        510.0



    !O2               Maack 411.1ntk 1SP ilANGLOicilnn BLANK                                     1.03           •40.57        51067



    Cfl               SAISO. Livric n P 'TANGO TCONO ISLAM                                       1110                           IOW


Aire:, en Ater,                                                                                                          P37 II ta




                                   • /937. Z   21. ix .4.70 • te.A:..Ser. TA 70414
           WatIAL FLA1Mi•J11116    . mem. 2:4 30..$10) • ETC 2142
                                                                     eASCCC
                                                                                     www.delcomgroup.c9m
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           58 of 84
                       Affidavit Declaration Page 77 of 130




      ARCM
    •-•-•               "        f"..     e".




                                                                                     01/0T AT1ON: SEM El
                                                                                     Dolt= a•cup. LP.
                                                                                     25250 E Sec h5;Trieay 121
                                                                                     SD) 903
                                                                                     Lcsiraillc. TX 75066
   coarycyr

     PLOT KlatItCA            UFO                               PAR1 OCORV110,1          On          Uri PRCE      al% nova



    tez                hlick3c Lalinc. 7SP FLAHG!D f(ONO &LAM                                 1al        510.67        510.47


    fir.,              War &Ian Gc 2SP RANGt I.) k33NO KAKI                                   LOC,       Ma?           510.67


   .F87                Middle &Ionic 7S1, 14ANcr.-11FM!0 0 LANK                               L          WS/           510.57


    '192               :Viet Az'zitz )50 P_ANCEDKON081A'n                                     1.00       SID
                                                                                                           " .67       5iato



   V8K.5i8             NU tic] c tabnc 78 LP SR VI-F1 I. FROCC C;                             LW         51733         517.17



   an17.7              Lucille Atlantic CU:ri Taunt If x1 )O 2                                I.20      S123.61      512153



    ilP-1A             Mica t zthrric to p.:Cs. 1. WEB DM                                     t.cn       532.65        517.67.
                                          MY. ol 10 in E.223

    1010.4-1           mettle Atlinck 75P.111t1:1CD i EOM. wig F..v..IR                       LCO        b1.11         551.31


                                          Rada pZufif CantRarnIS                              1.a1    51,33133      51113.13

                                          WertIS Catty Msroserens                             1,C0      5264.67       5nsin
    M5201,209               1.0i;f"S•      7U kiride: kit                                     '_00      SLSLi3        5133.11
    VRS                 MiLthr Wm* %VIKA!.R;GrAi0ipa 51)ItY.                                  1m        $167.27       $167.17


nn. en caelif                                                                                                      Nap .lei




                                        'ZS21.0i sm UL Sze 4.07 terMI rc re:sh                    •
            NVC". c•AICGAIlrill;        ?S=C: rAMSSIX1 • Fte.       X9 5;65       weAvaldromproup.com
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           59 of 84
                       Affidavit Declaration Page 78 of 130




     r -n
     "
                        1- 11- 1r..1:3 pi% a       to




                                                                                                              OUOTATION: 9816
                                                                                                              Otban GIWP. LP.
                                                                                                              25268 E Tate Ktpway 121
                                                                                                              Sae 400
                                                                                                              tarstrale. TX 75056
    hounntorr

     PART 16.111:0101         IR                                    PART CESC163,11016                            011'       LW? Pf6CE    M,Pia=


                                         Data 06C0 lot SA"                                                          LOCO        $720.a)     59.620.0C.
    CAI‘SP-IFI26                                 Sruclz.1-- Qic.:Citd Ethernet Cabic, 3 do 1t                        2560                    suaz
                              Ca*
    CAIGS1P.31314        C.01117Phictive C4e.;           shield4d Ernernt E Ca t   Wade. mr                         2.5,03
                               0*
                                         Sento -11hck
                                                                                                TOTAL COUR=                                /311391660


   DLIPPCCO d KAROL=
   DUCIPTCRI                                                                                                                              PRIM
   SIippirc end Handfinz                                                                                                                  S7SCO.00
                                                                                                         70741. DOPInG 41012311.9W          SZSDI CO

   ecrAu.A non ant=
   DtSatIPTCN                                                                                                                             PiaCE
   AV nedin and ErdijnyeedC                                                                                                               54.61520
   ?mita Management                                                                                                                       54,74.9;
   AV InstilbUtrpc11man FPO OTY S                                                                                                         51484.60
   Akiantall4tionceiling moat Tpck2         Orr 4                                                                                         $1,661.52
   LV CammIziening                                                                                                                        61,2:23.03
         Instdbtiorenzu                                                                                                                   53,738.42
   AV baanaticn • inside :pagers -1hour per                                                                                               S1.10128


need 1:01112=11                                                                                                                           Par '3d 41




                                t Sit 111.$1..-40 knin411:. :/.7313.5
          um cm's 14"mmv4 • mnre ntizivitc • fn. 214-MtaC5                                           ,www.delcomgroup.com
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           60 of 84
                       Affidavit Declaration Page 79 of 130




                                                                                  •
                                                                                            OUOTATION: 9810
                                                                                            Deb= Grow. LP.
                                                                                            252E9 E sLco eignway 121

                                                                                            Lc-tic-We, TX 75058
  OSTARA       E;Cfretil

  CrESORRItm                                                                                                        PRCI

   vi instal:at:on • Cu de :ocaksn • IL huur per                                                                   51.66162
  Av Inv allatkin - sub - 2 hcw per                                                                                    51 15_15
  AVI:MO.11hr' • FOC(                                                                                              57.702.55
  AV ult./Haden                                                                                                         555324
  AV Convd-EraranwiLnE                                                                                                    30.76
  Tninixie                                                                                                              5461.57
                                                                                        IOTA]. DG TALLATOar SOS          i_110.10


                                                                                                 (SUBTOTAL:       5185.00370
                                                                                                 'TAX:             513.812.50
                                                                                                 'TOTAL           S17%61253




                                                                                                                       n.9.1•01•




                                        .11i 121.itt 41.: • 1.fs;nirP. TT ) WAG
                                • 2.12$31                                             . www.delco        9101:p.(0:T1
                  WIA"tehin"6   • Yhre .1142.4.5i,41• fax             um
         CaseCase 21-40512
              21-40512       Doc
                         Claim 3-181-1      Filed
                                   Part 2Filed 09/03/21           Attachment
                                                            Desc 09/03/21
                                                  05/12/21Entered         11:27:29  61 of 84
                                                                             1 PageDesc
                                Affidavit Declaration Page 80 of 130




UCC FINANCING STATEMENT AMENDMENT                                                                                                      04/03/2019 05:00 PM
FOLLOW INSTRUCTIONS
A. KANE g PHONE OF CONTACT AT FILER
        Phone (800) 331-3282 Fax (818) 6624141
8 E-UM. CONTACT AT FILER (optional)
                                                     (Rational)

   CLS-CTLS_GtendaIe_Customer_Senflee@wottersktuwer.corn
                                                                                                                                       SOS
                                                                                                                                                   lii FIL          ED
                                                                                                                                                              ‘,0,,T."0i          6666(




C. SENO ACKNOWLEDGTAENT TO. (Name on4 Aiseross1
                                                                       15331 - CELTIC BAN.:


     F   ien SO!uttons
        P.0 Box 29071
                                                                 C                                                                    87
                                                                                                                                       11fj49.9.0,0'2
                                                          41'
        Glendale, CA 91209-9071                                  :      .TXTX
                                                      0     oe
                                                            1


                      File with. Secretary of State. TX                                                      A         THE ABOVE SPACE IS FOR FLUNG OFFICE USE ONLY
Ia!NM& FININ4CING STATEMENT       NumBER                                                                    110 °IMO     FINANCINGSTATEMENTAK/MOMENT te le be Mee [Mc mooed)
19.0008450855 3/8, 2019 SS TX                                                                                      (0' teC4411441) in ow REAL ESTATE RECORDS
                                                                                                                    Ns,- tom ArNeNINAcm M    ips (PennLACC3,40
                                                                                                                                                          92         "Are 00•Nro Name IN tw 13

Z Ci TERMINATION.          Eflocavenoss ore* FlooncIng Sioursam rumiSim above a lemolell0 4A2111010441 se 114 mosey inceresAt)N Suomi Pony                    waLhOrtareg   ail toim.,460.
         Stmemeru

1 0 ',MAGNUS/41 Voce gamiest. Plteige name Aossnes ti WIT 7. 01 le el si3amss of 04.1tose                                 ?c. is& Ma* Cl Nampo, in ears
         Foi ;lanais ITAA99-^init. ornioreie Awns 7 .nd 9 0.%)   also Inacato arloclire collateral In nem

•        corn                Eradarriess at wt-auriofto Statement latiwtea abo•IP vi ios000l to Ina HoorritY wklonts411) of SiToolr0 vany Famed/tog r4s CoomtuaLoo 5Ixemmo,
         commove to Pie ado-lona pow       croviseo fry aPOItIatFe
5        PARTY INFORMATIONCHANGE:
     Cht0 Zs 01 three too mai                                           sal UN* Ej d NM Lboe bOfti
                                                                                 CHANGE NM. Arab INI0ors4 Cv'yre:e      ADD none. Comar. clan                    DE: ET E no       Ore .4serd nano
     Tats Crocco areas ❑ Debtor pt DSocv4110 Pant or racao0                    U 'WOO' SD. Mg tom 11 o. 10 LS darn It Urea. 70 fa oera lc                    LI la be &IOW in rim ell CO (ab

6 CURRENT       RECORD INFORMATION'Coven for Pony InformaLionChange • provocieGintyop name tW ai eto
          0.1G-4/41ATIO/r3 NAME

OR        .10140101.3 SVANANIC                                                               row FERSC44A/ NAME                              AOCHTIONAL MAW ($111NITALAS             Sar




7 CHANGED OR         ADOEOINFORMATION:Comm.a 444Ieweeltwo 44c4.4447.Owes - Owe* NANIfs tine Nome bet .40 !anemone
    7. ORC.ANQATTO-vSNAuS


    R     OlDtv4DUALS 5MRAtaut


             ) 040.1AA. S CLILI! PVT-SC.14AL


           artrAttruAll Apr...10,AL NANEiSrect AL tS)                                                                                                                                515!,1


    lc. wrn.MG ANA( SS                                                                        rry                                            STATE    POSTAL cCoc                    COE.+ITRY



     El COLLATERALCHANGE mo crock Eg of view tae oozes OADO cabin                                           0 DELETEcoasters          ❑ RESTATE co.ereo collititne            0   ASSIGN coeirvaI
      iistaciro ocitswas
Ail Inventory. Chanel Paper. Accounts. Eoularnent.   end General Intangibles, whether any of me foregoing is owned now or acouwed Ialer. all accessions.
additions, replacements. and substitutions teta:ing to any of the foregoing. at records of any Icknd relating to any of the foregoing: an proceeds relating to
any of the foregoing (including insurance. gcnirat intangibles and other accounts grocer:1s) Purchase Money Security tale' est in ell equipment




9 NAME OF SECURED PART' or RECORD AuTHORONG THIS AMENDMENT- fhomse ass, im nano nap 50) Marna ar ASseetot. 4 the n an Folcoollkon
  It erg Is or AfitenSaracla altstreed tcy a DE/3 TOR Matt here n aria orOvioo none ciro.itbroorg Debto.
        es. ORGANIZAT gel emeE
         Calk Bank Corporation
OR         MONDIAL'S SLIFOIANE                                                               MST 1P61130KAIJ. MAW                            &OPTIONAL NAM ILS re.       (5


                                                                                         1
ID OP SIC444a FAA:OEM ERENCE DATA                          N.r..n Irophy Ho Pita ly,LLC


                                                                                                                                                          10444e.ett et Lee La' a, It 0 Sol no?,
FILING OFFICE COPY - UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev 0W20/11)                                                                          0Amsos. CA 111/0410, I TO il1001131.V112
                                      CaseCase
                                           21-40512
                                               21-40512
                                                      Claim
                                                          Doc
                                                            3-181-1
                                                                Part 2Filed
                                                                         Filed
                                                                            09/03/21
                                                                               05/12/21Entered
                                                                                         Desc 09/03/21
                                                                                               Attachment
                                                                                                       11:27:29
                                                                                                          1 PageDesc
                                                                                                                 62 of 84
                                                             Affidavit Declaration Page 81 of 130


                                                                                                            VDICXI             11E14 •
     Cr.7•,•••
           -472, .                                                                                                                            MOW'          CELTic BANK DRAW REQUEST
        • c sr•r•ca • -.                                         •           4                   • 44
     'ear 4.1" :• 4j.                  .                     '           •                 • •       •
 4. :11i.o toy;            0:C4111 b       Pert     II
                                                                                                                                                                                                  tkreract oft vow, to:
 4      :14410.14•Sig.            •        ••                                                            el Gamma lc al          72           80.1t 1.7 7
                                                                                                                                                                                               fttiVell.CZA/K1411`,/ Cre..1
 .14 11:.%41.1040Ctl$
.•I:;11,1r4rfatUsti i'•,ss•                              •
•Ir • Ays•Los &agility                                                                                                                                       Sol
    •etscrk,                                                                                                                                                 CC.r.....1 Ira othy        u•ouRattly LC
•rnio)ituoi 44•14•4•
                                 4•41.0 : •••                            -4.           •
tp. of cettpucit                                '   •
 111-111•440,;i01•••••• •                                            •    • • •             •                                                                 r watt     fala Tarsalrect 0INr, %Ala MU
.•11 :14,,, •••••,41.. •'                   •                                                                                                                  01,es
                                                                         •• .4        ••
                                 •                                                                                                                                       arty" TX 750•/•7050
         11390.1 •••• •                                                          .•        .•    •
                                                                                                                                         I
 i• cw•ltrt                                                                                                                                                    eus;cal       *MS Kis ins! trecre.01•11)er...,a, PAgo lnlitc•S
 et mar .*!1••• .ros nee Gr..                                                                                                                               I:. C:rrptt fa let.O. tM modi4 crfilvdoi Imo*, IN% bin), to
 r. rt....rauocchsr.sy                                                                                                                                      *abs11•acletthOf isq:isr! Vie.I     COSPROie! 4 0• 7tholid
O &Ow ••••••17 try
(I                                                                                                                                                                cen(m3 reollitml (Pc$41611:1 14 91 Hyl n trod wtt:A flop
                                  • •••tto t•                                                                                                               Ota 0a :tom: Alia (011, U11,14%124 Cad4•Laininel% te11ITT:Id •
 •       Casso,Csar..soginsed.                                                                                                                              1.:•?,„ :o   catccualln g41L b Kv•Wati• er 4 V. 01:94.11
         .41i• • V.:4•111•1                                                                                                              S                  .0:11491TOS trrro.Pt t     10tla:t. II I, crp:urr.xa eta ivy*/ 71(1
                                                                                                                                                            Act vary/ (ti! rust INS fieMS: Mi Os 4014d II (MI turcin mi
                                                                                                                                                            %me a1.4/ Ostia (ultic? weSzottettlio at Inn! O''.1/11 1"x
                                                                                                                                         •$                 Told avian) wil31714 to: ri.f ficincr• es d-Awierpim;

                                                                                                                                                             0=103



                                                                                                                                         S                  fals        bill.   , Of•   ,efr



                                                                                                                                                                           I.
                                                                                                                          f OTAL DRAW 1       01,987.77
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           63 of 84
                       Affidavit Declaration Page 82 of 130




                                                                                                                                                Pas



                                    INSTALLMENT CONTRACT AND SECURTrY A GREEMENI

        tr.allrant Sale rel Stelny A ra.T.CIT ith$ &Aram) =dodo IP an of 3 Web 2 D!9 bran Tbrecryk Errattto U.0 . dirUkah of
 r.:4-Lixt= Ara_ Ucy Gorporthon. =01SVapri P•slmay &as      taionk, Tan 75067. brio na reone by CI Nan, JAI Trophy hilt both .fl
 referred to 21 C...V5,=2.

  U cozu;do--Eon of do =LW combhiurn st1proe-Set fella cocanal, Sala rid es-hyrere u follost

                                                                 SAII Of DOI/ IPNICvf

 Say ty ro           =e a sicer.c apm n 6,7 ec,acme 04..8=ccat, firmthort rid,Hall ova 0..lha torn1Xd Srettic 041;porry.:Lo, @Chi:knot
 Scaryic 13;cieccera an! Stao-AY Cortorrietwert d.1a3 46/0 Ir. :0E9 in CO arectir of 1151,61220 rood is pater Trophy Part cry oaderi-t, lodthirti,
 rulkoo. a axecarca rd. prior to II= torobbitho of cs-tra on to tornu tray6 hood. =Vat way =1.13 east> swth-CbC Coy Cratceo ham &Lc.it
 antlers 0, waiCeit tadoon= ca iv) .iLla 90 dal, Max So of Ot Dad boallitict cake tit *net Aoy eah pail tent (nett U UtdDrolly
 irca7a-ntri bomb t, remain.
                                                                 TTA‘LI OeSalk

 Oroorwr rb!1pr f 158 6ars for Cc cquio=9a Chliout

          I.   SO:117.71 of to mac coast oh ohy.,mom. &toter dirc of !as Aorohara dm, aiyroq

               5.0,oeLT1 of fk erred CONICI,11 pie(   a ti.1X Clitt/PCCV;


          3.    acrd.    10% be =:e Irtiro cixo xi?, of raw stoic POO Ow:n[0126c inccd (Warr. Otrrtratl 02=0110 of ON-..2a9r0 by kart
               INICht0.71" thaD w axn tS rag of 1•IChi    oarth (Iri cercally) co orb. bellnivcos




 Sella &Teor iwbn • occwiey irnccr pre= oihe UGC a coated ofn term doriScd rcprety a tart Ozno=e's obliatioo o oar ea .tet Cora alma_ •
 Oacnica .!x kora dui the atria Exam .C1mem on exclave Veda all kw= anal co or kr..4bcd 6 oc popery) hea oho, w rte prixols (.2nr‘yr
 ocKiIal Ova n]; or.hoyc a cclishah) of Or Froperer. Sal pas dull cot be wonted tar Sella con= to to Lek or tr=fer of tho tat  Seiler re
 °flamer. lute ma a ocean, phoevapoic oe oda IveSo of dd.}             apc.:=1!. toC54ctl es a Gantt W:maw fat ea_ (co ofecczko purro.

                                                               USX A YL rrusgril Or EOLMITTNT

 rc qui/reel carrell by tier Arrecor gall be tad et Tranre fl atoral sischo tirocusogan weer o &have of kc.r.:oo Lo *baked Loa Sake;
 Co = ern deal tan Gadfly ere few el licm oba, ad saran= OCI=Cref doll no all cm aced cai.csac w airy Ears teeth obtuse Serb-,
 peke ..Arlo elm.

                                                                       I%MIN A Nen

 O        d-all /my eqtromana a all tire lamed taint &Lotion or &rare by Ga. eat, sad act otar rata          rearder On romeatetymnirt

                                                                            WM=

 Any o f Sc faloi;itt pea or encenriah c14
                                         / .11.1areyip.i detach bremate.
           I. nacre to An. abate. Ara m dl orf ne.erairdano Linni axtc
           L Mar«LI raspy oi..y cure.; reacaoccho, a vraza7 era bere* «bay ....iyporiv frrandal area by a ea beta] of cuncree.
           • Feta co avian or prfzeic z_.-7 «ler 4.14:11r3 cc rcaruPardo
           • Oct& anotoCica terdaatko dedema.;aohcety, toolocca four, orailpham1 tor tk arch or met" a mantra=
              err, rivcorCTIOW try taltior-7 et 17310:097 CY a anima 022CMCCI a          turater for Own,.
           S. L. awn, robarahl Oizny,tkoirihrIze.. oft" cc               o'er or Ley ec4=au a gt; of -ry 14, 7. Der. co ocKaa oft
              bCc±?men
           G. Good WA bend Cal de duo re µcowl m;yreas of Loy or on or ce. otti:oirx p tasionvO•

                                                                        firSFIHEc

 Lint e•• c•cara-secreaarm of creixoZtindrraed ate,r od r ray cirne arrtaf‘c: Sac, cziy curate cry erne ccee of Oa Stika icy refs re raven=
           I, UccIrt an             &licit° to re amoeba4.oz comi            .thwiicy Orctd fa,yyeto ar retie 9akc 99 Clig093c.
           t angst Ind =Zoo are and rD Stu           retediacn-allabt: rfta Cdooti
              SOlor 'LH er.:bnxitt rocurby brag ia rhb rqoirc: to cIe Slotted reraiud by Coe eiff C.61: ecz co kcal Lto".. es am optima;
              date uniform Canunatit3 Cade eon=
          a. Senn a tull si.Caaccor ai Wall° Set, pion? arias =vice of L.k dal            of sing& ;Ale a of 04 Jac gee 'wrier,
                   riNI2o tak ad«toSenSol Cooed;GM thr.trOf If to be mole. E2 Dena efleserriL 1•010J; preparing for ale, tonal, a
              thy lac Ltal be :ono! o dcaan aura


                                                                                                                                                Pip 2
 WOLK
CaseCase 21-40512
     21-40512      Doc
               Claim 3-181-1
                         Part 2Filed 09/03/21
                                  Filed           Desc Attachment
                                        05/12/21Entered 09/03/21 11:27:29 64 of 84
                                                                   1 PageDesc
                       Affidavit Declaration Page 83 of 130




                                                                             All'ORSErS


 Lf 341cr brat ro sthoc,or -to hoot.) =Uric.] ccp}o±'cc to tett' •:M1s1           ohmic rbrcoc-
                                                                                              - ocl cr t rr i.ofccr-....    3 of Ur ibo.c 6=orbbct o;c4trocEs.. Q=lizat
 .7=1 to pv roasovsblc anorm,             cowl min.

                                                                        FREIGHT At1
                                                                                  4/1:1 Ek t..rvv;wt

 MI roorchx1411:t it tia'g-' F.02. Crrery. tgr-taa        FrrrOcrf, Chtipi trill Nr prtratd tce                      Oz tenc bpctixs rmpon,JSilry Fc 6/2_,/
   cUlactaiLh carrion (iv tool,                  &try. too a dsz ttortel be rani co Cr: trJel Sit) 'zed:                  Ccoundal cu      r cry be rctrcrod •AL:
 pnici iii;;;.o 3 e.,),               MI otAkyi mug         t=io&taiy-.


                                                                           fiEllaIN QF ri-OOD5

 (----Cctlirk15 o r feta of cc*rod ocluic=cd cr rrizr-.; occ4znioccVb6Ottorrolc)                    g     or_ky       ScrIcri spFccn-A.    ro 1. to 37t j ti ca p
 cl:riocarc cr rf% rcnirc chkrtc cr INc V-7:4-47.1Tntr3 04770 7: 1 eercctas thia rinc o f      cttr-A           rort-ro ctaozo Ca a.-tme C1:7-Do
 lomoicatyliab=n SeIG o C ;Ito ori (61.11 ceti           Sc:Fot tricacc tTl r... .ticia3        Itccp coy &pail a hcrr-o. ccryr---01 mcricut                 ma try
 44 Z.- 1". :Sala doa cot 1L J. (cFri.-a.a Yaicc ray                runcelci it tar bort Ca it=       ci;zi o Car         .

                                                                              iNsTA "LAT:0y

 L....I.:46:01i to bc port:   by Citoccio                     AALcrit.cn' Li .=c1lito. At) ott ar-, datsr::41„ wrialtbo. W 7?-1.Z30. rtars‘in,      to (1.mi
 oxtxttica it to be pr;nilod by CbCarcei eatc.t 1 t cnocnNazs: Sdka 4 ion rc•-oncillo for mny axocs=tiat il         Ct f  tirc i:tio to Evan-15x, ommiao. tirrc
 ct mirn, of onirica of cti7iTtom or +.. cr Ontto cf

                                                                              tatcrii-Ispu,
  Mit= liced at c_crnsi =a Art c:4..s1...etrit-ncra fxSzcs a r_Eva ai en= of ;ce:s cod u-C11 to in:lit:a= oo cc Ski Cte,o, Nam                              ozo i
  cy-ocriti Ctincri     •-colL(Csicr-joc ccr-terat tort rtteivcry thinCi Cillbe WOOS to itnIco. P7)=1:1 cqm) = O'r 1.:le price tg'orgNixtrl or . -ionat ccuirr-cre
  and 4NI:r15-0 dolt=b Ire ttzimdickty iso; di-onion Lasko octicroix =Itte-

                                                                                a:2am=

    n7rm-ocatinrn or rivrtmlizino, cao P LT:vac:O. ta.a biro caes by cr co bchaf of ScJL,7, accts etcyc ttms cor co fore iA Cc!, grcactcr.. Litteccrr reti:o 413 kty
  et: CNC rtanc4312ates    SrCeIZI17. Thee art ao Ft;:attU Or inctioS , arrmicacrcr•a-.11.ro tbaEcy, foi•tzi for pcolko Li cr-exar, or ot3crIrLi
  knal • O.:xi:elm or ex cirixocaiL

                                                                             IttISOXLAKNIOUS

    ooe o3 the cox=              Les- 03.1.terg                  it:V=3 Y:ry et:2i=             ail) or in              .37 on:tic cavci=kru ci ±ii Ac7rmcrtt. RR tfRactod
  gm:nick= iSaL be coctitorod sue[                                  CloC•cr 7oVatoo7 bormoir                        fano 0%1 ert'32 Thif            utc f.if) aoci cacpkte
  Apneas= bra:icon Or cared, .Lay ovx oltioca a                 Acrycnrrl tort be cr.o. is tcTzrtrj trol ouccotnit by bcCi tsLtata

       AVIDCOCrif       bc carrsiCktsd to tact tern cl=crod iao =Id    ir, Cc Nr= orrcco     dn. $xnnSzo Itarcp roc 1).1.: It than pc tO, etc d      i=r7rt mi
 uocir-r-toct o:Ch'Jr       nt the S suc orrcm.                       try cm-a ccdcr Cris A ccerrtcrt Van     brcczttf Cr ccelarnoalbfcdro,1 or Su;: ccc-.
                      11,1
 Loci n Ctsilac. Curry Tcuo.. Ostoroa ac1=,rtoe:o7 O!fit COY h.= ban=ectcd bc:ciocrl in the Satz o.' Tom                        um      Cer_cur, and au tlx
 )crts.6a.ic rt dr ka of Inv 1=esCrtt ;ro, iCo=oft.si3 am:robt 4:c 1JX-d fv.1.1)
                                                                             1 mix-dared



  CUSTCiArft Miami ACKNG,          .WItZiO 1-14AT TM* CONTR<T WAS c0 Pt IfTED AZ; TO ALL ESSEYTIAL P ROVISW NN A tit)
  DISC1.0:5UV       UP-FORI FT WAS SICAI) QV C117T WA 61( ASO A con THEE.(OiWsASp3Lf«t.ATDig'nmeTHISca.fr8ACTuAs
  sloNto.
  Cc=rncr:       Tropery 9,rit                                                                     STRATISCiC COL IYaMir".        INC
                                                                                        A              or STRATEGIC CO CIP,CE\T & .5IIPVIS CORP.

             r                                                                                     Dv: agorae      44x6
                                                   J( it* rri   1) Hir0:11 .4:                     as. Le-ul Noittt Gccat:inatto
  By
                             OfEcc:-.0•    S;--zattn)

  t SL              NI& 0/(61111(1            (VVIVO)1(..
                         ar ter <,a)




  Tbo ctogruejno 1,17-ve: Ic 144 multi:x:1 the ?faunal= DS cbia tiornduitt Cocheak.
                                                                                 '                     Lei      tbovc

  Pcncr.il Girrt=4: •                     Z(rCw1 1A tn               folti




  Vd'OUT
CaseCase
     21-40512
         21-40512
                Claim
                    Doc
                      3-181-1
                          Part 2Filed
                                   Filed
                                      09/03/21
                                         05/12/21Entered
                                                   Desc 09/03/21
                                                         Attachment
                                                                 11:27:29
                                                                    1 PageDesc
                                                                           65 of 84
                       Affidavit Declaration Page 84 of 130




         is                           CommrciatRofrigeration, LLC
                                                                                 Deposit
                              IS/
         0
                     -
                                                A ERaLiriS Company
                                                                                 Invoice .

      Said `.0:                                              Customer #
                                                             Fie #
      Trophy Park                                            Date                3127/2019
      8770 Winrt5lo Drive                                    Phrase Tv:Trait to:
      Sui:v: 900                                             TS/ Conynoraal Re frigera [;on. LI. C
      Ittoa, Texas 75034                                     213g1 S. VaDey Parkway Suite SOQ
                                                             Lewisviao. Taxas 75067
                                                             Atroraion: Shannon WTtl
      SALESPERSON                         CSR/PO4                MSTONIER'S P_Cl. NO.                 7ERMS:
         Ron/Leven                        Shannon            (-77W1.)-.katt: F3ter.--&:0Y-Fri.i -..   Nei Due
       nem g Ousrvii:). '                                                        Ltri tt Pria         A:rroxriv

                               Contract Arnouru                                    $152,108.51          $153,108.51
                               Sates T31                                             $5,513.77            15,51 77
                               Total Coat-act Amount                               S15852228            5158.622.25

                                            Artyment ilroakttcrwn
                         '1                            Doper-it see be              4'98,817.77          $98.817.77
                                                   Progress       .409E             S43,94 7.2 T
                                                         Flea!    10%               S15-88224
                                                         Te4a1    50%              Si 58.822_28


                              CA).-rx-a is 90% Cevoslt on
                              the hoods, and SO% or,
                              am' ylrflif41 else.                         De-pos;(1 Duo                  S98,817.77




                             /130oLt how '',y Ea LTOSgetIS PO de-;
                              eing,   p;Evaso czfl 46SLZ40-7260 attsTben
                             ShannoTv White
        6-Tuaxso wryzataN=E u i BkAccoiveAmse BY T v.-v.0'0u m 1ray X/ DAYS CP PuRtMASE *NI) iodIll      •
      11.F. suitit:r To RESTOOToco Fm



                                                                               Deposit Itroa-a 7260-SW
     _
             Ve.~t

                                            r

     —        (17Z            tki J
   CaseCase 21-40512
        21-40512       Doc
                   Claim 3-181-1
                             Part 2Filed 09/03/21
                                      Filed 05/12/21Entered
                                                      Desc 09/03/21 11:27:29
                                                            Attachment 1 PageDesc
                                                                              66 of 84
                          Affidavit Declaration Page 85 of 130


   Its               IS) Commercial Refrigeration, LLC
                                                                                                       Quote
                                  ADifiWific Company
                                                                                                             03/27/2019

   To:                                        Project:                            From:
    Miranda Management.                       Trqphy Park • Erisco • W/I, Hood,   IS! Comitercial Refrigeration, LLC
    leremiahMitanda                           Beer System, Oven                   Ron White
    2610 N Henderson Ave.                     677.0 Winning Drive                 2801 South Valley Parkway.
   'Dallas, TX 75206                          5uite.900                           Suite 200
    (214) 782-9787                            Frisco:Tx 75034                     Lewisville, TX 75067
   Miirandaventures@gmail.corn                                                    469-240;7200
                                                                                  (214)631-7980 7.274 (Contact)
                                                                                  Url: www.isi:texas.com
                                                                                  rWhile@isirtexas.Corn



                        TERMS
                        1. Credit application is'required withlhe,order.-
                        2. Hood Patment.terMs: 90%clePosit.WIth.order, 109SjdUe upon.delivery and
                        receipt ofinvoiCe.
                        3.Equipment Payment terms: 50% deposit with order, 40%'due before delivery
                        is schecluted,•10% due upon receipt qf•flhal invOlce.
                        4: If this quote is'over 30 days old it maymeed updating•to reflect current
                        pricing.


     Item-    City                                   Description                                     Sell     SeliTotal
                1 ea MILLENNIUM BEER SYSTEM                                                    518,254.08'   .5182.54.68'
                      Chill-Rite.mfg. Model No. DRAUGHT BEER SYSTEM
                     .CHILL•11/1.6-MillenniumDiaoghit Eke; System-
                     [ delivers 32' beer.at taps at a•casual.draw ).
                      The following equipment is designed to dispense EIGHTEEN branOs.in•
                      total..
                      White.Wine is to be stored ih Beer Cooler.
                      1MLN•33 1/3 h.p. Millennium Chiller ( 1:15v.)
                     1Wall Mbunt ChillerStand
                      20' CHILL,Reftpatented glycol jumper (not to exceed 20' )
                      40' 5T-.5" [4+12+3) 40' ( notto.eiceed 40' )
                      40' ST-Str[0i3I 40' ( not to exceed 130'.)
                     18 Single Regulator Plate Assy.'w/rost
                     -1 "Mardi Gras - Y"-12 Faucet'Pipe Beer Dispensing Tower ( 5/5 Finish )
                        Cuitom Matching:Surface Mount 5/5 D'r'ip Pans `Two drip pans kir
                     each side of tower
                     1 "Mardi Grei -.Y".6 FaucettiPe Bee? Dis'pensi'ng ToWerq 5/5 Finish )
                     1 Custom Matching'Surface Mount 5/5 Drip Pans —Two drip pans for
                     each side of tower
                     — Gas Components provided by others
                     4 Gallons of Glycol
                     1 Installation Xlt
               lea INSTALLATION This equipment package and installation does not                53,91.0.00    53,910.00 ,
                     include any electrical, plumbing, water supply to chillers, concrete
 Trophy Park • Frisco - W/I, Hood, Beer
•Sntem, Oven                                           Miranda Management                                     Page 1 of 11
   CaseCase 21-40512
        21-40512       Doc
                   Claim 3-181-1
                             Part 2Filed 09/03/21
                                      Filed 05/12/21Entered
                                                      Desc 09/03/21 11:27:29
                                                            Attachment 1 PageDesc
                                                                              67 of 84
                          Affidavit Declaration Page 86 of 130


                             IS/ Commercial Refrigeration, [LC
   0
       ISI
                  '
                      -
                                         ..4   qTriM211.COplpally

             Iteth        qty                                 Description                                          Sell    'Sell Total

                                cbiing-cir iristallatiOn of iihdergrciund floor ducti, this will heed to be
                                completed by others. Any reinforcement of counter tops or walk,ins
                                to support equi'p'ment, any penetrations through surfaces other-than
                                wood and -all fire caulking must also be provided* others: This
                                installatibn assumes a standard straight RirWard install, i.e. chases in
                                place or proper rouiing.of lines at.barto dispensing station. Proper
                                routing of lines ii.essential for this quote to remain accurate. Proper
                                chutes must be provided to the dispensing stations through or around
                                the stainless equipMent. Chase layolits are to correspond- with towers
                                at bar. Ckill•RIT.E is not responsible (or any venting.of beer pumps:
                                howeve-r: it is recointhended. Due to the fact that the requitement for
                                ventilation is determined by local codes/regulations-any said
                                Ventilaticin must:be Iii-ovided by Others:

                                Final installation prices may besubmitted after-a physical survey has
                                been completed.
                           1ea CR32 SYSTEM-CR32 System guarantees 32' beer @ taps @ any volume                  5557.75    <Optional>
                                regardless of walk-in temperature ) For optional CR32 System, please
                                add.SS4A.-20 per keg on line to the T.E..P. price: (CR32.Systems may
                                require-an additional chiller..Please contact factory to verify)
                           1 ea STANDARD KEG'COUPLERS For optional Standard .Keg Couplers,,please                Sato      <Optional>
                                add $42.56 per tappeclkeg to the T.E.F..pric'e. (StalniesS Steel Keg
                                cpuplers,availableupon request )
             50            lea FIREDECK OVEN, GAS/WOOD                                                        $24,497.00   524,497:00
                               Wood Stone Model No. FD-6045-RFGLIRW
                               Fire beck.Stone Hearth Oven, radiant burner on, left with infrared
                               under floor burrier-and option to burn wood on-right side of chamber;
                                40" w, 34" d hearth; (16) 8". (10)10", (6)12" or (4) 16" pizza capacity,
                               monolithic castIcer‘mic goof & doine create "deep heat sink", lift-Lip
                               glass-heat shield dobr; stainless steel front upper, stainless -steel- front
                               upper, stainless steel service panel, heavy duty steel frame base
                               painted black, ETL,Sanitation, 160,000 BTU
                          1 ea Naturaljas
                               i 20v/C0/6011-ph; 1.1 amps, direct wire
                          1 ea Stainiess.steel finish
                           1ea 6045-SSFULR Stainless steel UPPER: Front & both sides upper: stainless-          5651;00       56.60.D3
                               steel finish, oven back galvanized steel (NOT available with- facade
                               ready upper)
                          1 ea 6045-SSFLLR Stainless steel LOWER (stand): fi.d.nt.& both sides.lower:          $1,320.00    51,320.00
                               stainless steel:finish; back painted black
                          l•ea 000-FD-BOX Stainless Steel Storage Box for Fire Decks 6045; 8645, 9660,         51,201.20    $1,201.20
                               112W. Box dimensions: 19.75"h x 20.5"w x 27.125"0
                          1 ea RP-0020-(NG/LP) Spare*Parts Service Kit , Includes: Smart Valve,                  5467.50      $467.50
                               igniter, Igniter Gasket & steel box 6" x x 4"

Trophy Park- Frisco - W/I, Hood, Beet
System, Oven                                                     Miranda Management                                         Page 2 of 11
  CaseCase 21-40512
       21-40512       Doc
                  Claim 3-181-1
                            Part 2Filed 09/03/21
                                     Filed 05/12/21Entered
                                                     Desc 09/03/21 11:27:29
                                                           Attachment 1 PageDesc
                                                                             68 of 84
                         Affidavit Declaration Page 87 of 130


              iSI Commercial Refrigeration, LLC

                           A   pirimaikrinnfiany

   Item   . Qty                                Description                                        Sell   cell Total

              ea: W5-71-SET-M-W Mediuth Tool Set.foroacicid ovens, includesi(1)             5029.70      $1,129.76
                  loading peel (12" pies and smallei), (1) loading peel (16' pies and.
                  smaller.), (1) utility peel, (1) medium twitch set; (1) bubble hook and
                  (1) particle shovel
            1ea 151 INSTALLATION BY 151 Including receiving; warehousing,                   $9,6400       $9,000.00
                  consolidation, delivery,.assembli,•set in plaie, leveling, start-up and
                  testing is by (Sr. Final connections by Others.
            i ea DEMONSTRATION After installation' nd mechaiiiparstact‘up (by
                  others), a Wood Stone Factory Representative may come to'the
                   jobsite-for a one-time staff demonstration whith,may 'nclude
                  operations, applicatibn as well as cleaning and maintenance. This is
                  not'a full day of training for each picte:orequiprhent. This must be
                  arranged a minimum of one week in advance by theXEC. INCLUDED.

                  Inquire about Chef Training.
             l ea FREIGHT ABr Freight (Arcbest)• Estimatediransittimeiis St6 business        $1,242.46    51,242: 46
                  days withappt.“45opoo;capacjty forklift with minimum 51 fork length
                  is required to.offlpad the FD 6045
                  oven. Weight: 3200 lbs Clais: 92.5
                  Dormont:1675.KIT48P5.0ormont.Blue Hose- Moyeable Gas Connector              $1,63.09     5183:09
                  Kit, 3/4" inside dla., '8" long, covered with stainless steel braid,
                  coated with pine'antimigoPial Pye,,1 ShapFast• Q0, 1 full port valve
                  (2) 90* elbows:61 pair Safety'Sete with adhesiveloam tape and
                  hardWare mounting'optiohs, limited lifetime Wari-anty
            1ea WALK IN COMBO                                                               519,57536    519,57536
                Southwest Insulated'Panels Model No. WALK IN COMBO
                7'6"'X'3011" X 916" 3 compartment walk in,.both cbblert at +35 without
                floor and freezer at -lb with floor.
                Exterior is 30'2" emobossed white,iblanace embossed galvalume and
                Inferior is embossed:white with aluminumdiamond tread freeieI
                floor.
                Includes:
                2 34" X 76" Walk in doors, with heater, safety latch with cyl. lock;
                standard hardware-and one spring lbaded
                1 34" 06'v:talk-in door, with heater, safety latch with cyl, lock,
                standard hardware and one springiloaded hinge.
                liheated pressure relief vent.
                93 FT.'NSE metal coved base;
                l'interior floor ramp.
                   4' 2-bulb vaporpropf flourescent light fixtures, shipped loose.
            1ea MOH015X62CFMT 1 1/2 HP medium temp, pie-assembled temote,stub               510;143.84   510;143.84
                out system, R404A 208-230V/60/1
               1ea ADT'120AEX Bohn coil with EC motor 115V/60/1
               1 ea MOH015X62CFMT 1 1/210medium temp. pre-assembled remote stub
                     but systern, R4044, -208-230V/60/1
Trophy Pirk --Frisco • W/i, Hood, Beer
System, Oven                                      Miranda Management                                      Page 3 of 11
   CaseCase 21-40512
        21-40512       Doc
                   Claim 3-181-1
                             Part 2Filed 09/03/21
                                      Filed 05/12/21Entered
                                                      Desc 09/03/21 11:27:29
                                                            Attachment 1 PageDesc
                                                                              69 of 84
                          Affidavit Declaration Page 88 of 130


   •
   6    -----1     ISICoinmerolal Refn'yeration,LLC

                                A 15,Trik*Comparry




    Item      Oh/                                    Description                                     Sell    Sell Total
                 1ea ADT 104 AEK Bohn coil with EC motor 115W60/1,
                 1ea MOH019L62CF 1 1/2HP low temp., pre-assembled remote stub out
                     sstern, R404A, 208-230V/60/1
                 '1 ea' LET 065BEK Bohn coirw.EC motor, 208:210/60/1ph
                  1 ea DELIVER & ERECT DELIVERY AND INSTALLATIONOF PANELS ONLY TO                52,956.80   $2,956;80
                        FRISCO, TX.
   13.1          .1 ea ,MECHANICALINSWLATION                                                     59,968.00   59,968:00
                        ISI Commercial Refrigeration Model No...MECHANICAL
                        mstalletion.orMechanitals for Walk-in Cooler/Freezer.,
                       'INCLUDES: Setting remote condensing units; mounting evaporator
                        coils; piping refrigeration lines; charging system With:refrigerant,
                        starting up and!,adjusting equipment to manufacturer's specifications.
                        EXCLUDES: All building/roof penetrations; sealing/weather proofing of
                        existing penetrations; curbs, pitch pans, and/or specialty pipe, and
                        equipment supports.:electrical and plumbing by other trades
    24;35,       3 ea HOOD # 1                                                                   56,300.62   S6;300.62
    36,42,
    43,51;
    52,56.
    1.178
                      Captive-Aire'Model No: 6630N0-2-ACPSPIF
                      Hood R1- Pizza & Broiler - lob #3758368
                      60301l0:2-ALPS         - 9h 6" Long:Exhausi-only Wall Canopy -Hood with
                      Fiont Perforated.Supply Plenum with Builbin 3" 8ack.Standoff xl
                      - 430 SS Where Exposed x1
                      - FILTER - 20" tall x 16" ( 19.625' by 15.625") wide Stainless Steel
                      Captrate solo filter with hook, EEL Listed, Particulate capture
                      efficiency: 85% efficient.al 9 microns, 76% efficient al 5 microns. Used
                      on hood's shipped AFTER 7/27/17. x7
                      - Extra:Set of Hood Filters - 20" tall x 16"1 19.625'1 by 15.6251 wide
                      Stainless Steel Captrate Solo-filter with hook, 'Ell listed..Particulate
                      capture efficiency: 85%.efficient at 9 microns, 76% efficient at.5
                      microns. Used on hoods shipped AFTER -7/27/17..x7
                      - L55        E26 Canopy Light Fixture - High Temp Assembly, Includes
                      Clear Thermal and Shock Resistant Globe (155 Fixture), Bulbs By Others
                      x3
                     :Complete ACPSP LED install kit, 120yAC. Can be wired to hood ECP of
                      building lighting controls. Includes light fixture, wire, junction box,
                      harchvare'and label. x5
                        EXHAUST RISER - Factory installed 18".biameter X 4" Height xl
                      - SUPPLY RISER.-.12"x        Supply Riser with-Volume Dampers x2
                      -SUPPLY RISER -          Square to 8" Round Supply Collar with 8" Round
                      Volume
                      Nailor 1090 Series. x4
                      - 1/2 Piht Grease Cup NewStyle, Flanged Slotted xl
Trophy Park:. Frisco - Wil, Hood, Beer
System, Oven                                            Miranda Management                                   Page 4-o111
  ...
   CaseCase 21-40512
        21-40512       Doc
                   Claim 3-181-1
                             Part 2Filed 09/03/21
                                      Filed 05/12/21Entered
                                                      Desc 09/03/21 11:27:29
                                                            Attachment 1 PageDesc
                                                                              70 of 84
                          Affidavit Declaration Page 89 of 130


                 ISI Commercial Refteratioh, LW
                              i4 nTriStartappany




   :Item     -Qty                                  DescrIption                                         Sell   Sell Total

                     - INSOLATION FORTOP OF HOOD X1
                       INSULATION FOR BACK 061000 xl
                     - LEFT WIDE VERTICAL END PANEL 42" Top Width, 36"tottomVidth,
                     80" High Insulated 430S5x1
                     - RIGHT WIDE-VERTICAL END PANEL 42' Top Width; 3E" Bottom Width,
                     80' High Insulated 430.55 xl

               1 ea 6030N0,2-ACPSP-F.Hbod P2 • Fryer Job t13758368                                56;743.62   56,743.02
                      6030610-2-ACPSP-F'- 14ft.9" Long Exhaust-021Y Wall Canopy Hood with
                      Front Perforated Supply Plenum with Built-in'3" 8ack'Standdff xl
                        430 SS Where Exposed xl
                     -.FILTER - 20" tall x.16"( 19.625" by 15.625") wide Stainless Steel
                      Captrate.Solo litter with hook;;ETI. tisted..Pahicuiate capture
                      efficiency: 8S% efficient at 9 microns, 7-6% efficient at 5 microns. Used
                      on hoodtishipped AFTER:7/27117. x11             •
                      • L55.Series E26 Canopy Light Eikture - High Temp Assembly; Includes
                      Clear Thermal and Shock Resistant Globe (L55 Fixtufe), Bulbt By Othed
                      x5
                      - Complete ACPSP LED'install. kit. 120VAC. Can be-wired to hood ECP or
                      building lighting controls. Includes light fixture,, wire, (unction box;.
                      hardware and label. x7'
                      z EXHAUST RISER • Factory installed 14" Diameter X4" Height•x2
                      • SUPPLY•RISER • 12,X.28" Supply Riser With-Volume Dampers x4.
                      - SUPPLY RISER-- 10" Square.to 8" Round Supply Collar with 8".Round
                      Volume Dartipe.i.
                      Nailor•1090 Series. x8
                      -1./2 Pint Grepse Cup New Style, Flanged Slotted k2
                        STRUCTURAL FRONT PANEL xl
                      - RIGHTWIDEVERTICAL END PANEL 42"- Top Width, 36" Bottorri Width,
                      80" High Insulated 43055 xl
               l ea 543oND-2,ACP.sP-F Hood #3 - Prep - Job ii3758368.                             55,402.47   $5,402A7
                      5430ND-2•ACPSP-F - lift 0" Long Exhaust-Only Wall Canopy Hood with
                      Front Perforated Supply Plenum with:Built-in:3" Backi•Standoff.xl
                     - 430 SSW,tiefe EXpoSed xl
                     - Utility Cabinet on the Right Side 12,00" Widths 5:10 Lehgth k•30.00"
                     Height xl
                     - FILTER • 20" talk 16" (19.625" by 15.625"i wide Stainless Steel
                     CaPtrate Solo filter with hook, ETL Listed. Paniculate.capture.
                     efficiency: S5%. efficient at.9 microns:76,6'dticient at $ microns. Used
                      on hoods shipped AFTER 7/27/17.x8
                     - L55 Series E26 Canopy Light.Fixture - High Temp AsSemblY, Includes'
                     Clear Thermal and Shtick Resistant Globe (L55 Fixture), Bulbs By Others
                      x4
                      • PROTECT.ACLUC FACES, TREAT AS A FINISHED'i3ACK. xl
                     - Complete ACPSP.LED•instalj kit: 120VAC. Can be wired to hood ECP or
                      building lighting controls. Includes light fixture, wire• junction box,
Trophy Park,- Frisco - W/I, Hood, Beer
System, Oven                                          Miranda Management                                      Page 5 of-11
   CaseCase 21-40512
        21-40512       Doc
                   Claim 3-181-1
                             Part 2Filed 09/03/21
                                      Filed 05/12/21Entered
                                                      Desc 09/03/21 11:27:29
                                                            Attachment 1 PageDesc
                                                                              71 of 84
                          Affidavit Declaration Page 90 of 130


  0  S,          ISI Commercial Refrigeration, LLC.

                              A.P.TIiMalt Company




    Item     'Qty                                   Description                                    Sell    Sell Total
                      hardware and label. x6.
                      - EXHAUST RISER -Factory installed 18"Diameter X.4'; Height xl
                     - SUPPLY RISER - 12"x 28" Supply Riser withVolume Dampers x3
                        SUPPLY RISER- 10" Square tor Round Supply Collarwith 8" Round
                      Volume Dansper.
                      Nallor.1090 Series. x6
                     -1/2 Pint Grease Cup New Style, Flanged Slotted.x2
                        LEFT WIDE VERTICAL END PANEL 42" Top Width, 361"Bottom Width,
                      80" High Insulated.430 SS xl
                        Electrical PO/age Installation in UtilityCabinet by Plant, x.1
                   • • RIGHT wiDEVERTICAL END PANEL dr Top Width, 36" BbtiontWidth,
                      80" High Insulated 430 $5 xl
               i ea 42301/4- -REM1 Hood ir4 - dish - lob 83758368                              51;19117    $1,191.87
                     .4230VH1376 - 7ft Cr Long.Condensate,Hoodi.w/ Full Perimeter Gutter xi
                      - 430 SS - 100% Application xl
                      - EXHAUST RISER - Factory installed.12".Diameter X.4" Height•xl
               1ea CASRE24DD.Fan 41 CASRE2400 Exhaust:Fan4Pizza/aroiler.hood -                 $4g8.93     $4,426,93.
                     lob #3758368
                      CASRE2400 Direct Drive Upblast Restaurant-Duty Utility Set with a
                      24.750"Wheel, Includes interlocked disconnect saftey switch.
                      Exhaust Fan handles 3325:CFM @ 4.600" wc ESP; Fan runcit 1046 RPM.
                     EXHayst Motor!.S.000 HP, 3 Ph's; 208 V,;60Hz, 15;8 FLA, ODp, PierniuM
                     (E-PILI3) Elf, xl
                     • Grease Cup for Utility Sets. Option fol.: Utility'
                     - High Temperature Heat & Smoke Option -RE24 Direct Drive High
                     Teinperature Steel Wheel' nd Wiring Package. High Temperature
                     Liquid light:C*0nd iiit;.Panitumber ATXDSOTEL High Temperature wire,
                     Type MG only. High Temperature Crimp Connettionsl Class H
                     Insulating:Tape Part Number 76455A27. 12.8f 10 Ga Splice Number
                     72271(34.:8.6a Splice Nunibel7.227K3Si.6,GS.Splice 72271(36,x1
                     - RE24 7 Adjustable Discharge Extension Assembly. xl
                     - pizia/drciller hood 1 Curb RE31.Sx24E On Fan 41Flat.Curb xl
                     -.Vented Base for Curb xi
               1ea DU1861-1FA Fan #2 DUltidgFA - Exhaust Fap (Range hood 2) lob                53;149.23   51,149.23
                     .43758368
                      DU180HFA.High Speed Direct Drive Centrifugal Upblast Exhaust Fan
                      with, disconnect switch and 18-3/4" wheel.
                      Exhaustfan handles 1660 CFM ® 4.309" wc ESP, Fan runs-at 1067 RPM.
                     .Exhaust motor: 1.000 HP, 3 Phs, 208 v,:60H2, 3:8 FLA,.00P, Premium (E-
                      Plus3) Eft. xl
                      - Grease Cuplorkitchen-dtity centrllugalexhaust fans,
                      Box Dimensions-i7-1/81.-X-5-1/15 W X:3.3/4 H (18 GA.1(Includes Down
                      Spout) 11
                      - range hood 2 Curb CRI326.5x20E On Fan 02 Flat Curb xl
                        Hinged Base for Curb. Standard'Hinge attached to curb. Used on Fans
                      with wheels 20 inches or smaller. 12 GA Galvanized. xl
Trophy.Park - Frisco.- W/I, Hood, Beer
System, Oven                                       Miranda Management                                      Page.6 of 11
  CaseCase 21-40512
       21-40512       Doc
                  Claim 3-181-1
                            Part 2Filed 09/03/21
                                     Filed 05/12/21Entered
                                                     Desc 09/03/21 11:27:29
                                                           Attachment 1 PageDesc
                                                                             72 of 84
                         Affidavit Declaration Page 91 of 130


          O.,     id   151 Co-mniefelafRotrigeialiorr, Lit
                  •
            •••                      4.0Tiiltart ComOany
     v4           t4




    Item          Div                                        Description:                                    Sell   Seffintal.
                          ---Vented'fiaselor Curb
                   '1 ea. OUIBOHFA Fan 43-DU18011FA-• Exhaust Fan (Fryers.hood 2) Job:                  Sr;t49.23   51,149;23
                          11375P§8.-
                           DU180HFA High.5peed Direct Diivetentrifligal'Upblait Exhaust Fan
                           with, distohneCtswitCh and 18-3/4"       YMOI.


                           Exhaust Fan handles.1660 CFM @•1.300'llwaSP, Fan runs-at 1067 RPM.
                          'Exhaust Motor: 1.000.HP,3 Ms, 208 V`, 60Hz.; 3:8-FLAZ, OOP, Pierniurii (E.
                           Plusj) Eff. xl
                           - Grease Cup fdrkitctien•duty.centrifugal exhaust fans:
                           Box Dimensions 17.1/8 145-1/18 W %          H (18 GA.) (Incrydes.bov.ro
                           Spout) xl
                             fryers hood'? Curb tRB26:5x20E-On'Fap:43'flattyrb•xi
                           • Hinged Bas'e                   Hinge;iflachedb.curb:.tfled:on*Fani
                           with wheels 20•inches or smaller...12 GA-Galvanized: xl
                             Vehted.Base for Curfriii

                tea' DUIBOHFA Fan fl4                 Exhaust Fan (Prep hood)) ,..lob 4)7583E8                      51,189.49
                      D.U1SDHFA High*SpeedlOirect Drive CehtrifUgalOpblast Exhaut'Fan
                       with, disconnect-sWitch and -i873/4“ wheel.
                       Exhaust Fah. handles 3025:CFM'@ -.1.4007.yk ESP, Fan-runs at-1299 RPM.
                       Exhaust Motor: 2.060'0, 3 Phs;208 V, 601-11; 6.1 FLA; ODP, Premium (E•
                       PluS3) Eff.'xl
                       -Grease Cup for kitchen-duty.4eptrifugal exhaust fans,
                       8Ox Dinfeniiohs 12L1/8 LX 5.1%16 W X 3.3/4 H (18 GA.) (Includes.Down-
                      Spout) xi
                      - Insulated Heat:Batfle for ExhauSt'Fans: Type 475F1K:1 inchihick
                      insulation insfailed on the top•Side, of    top plate and under the
                      i-notoi otiniblait and.downblast fans.tut•to-fit shaft wrapper and
                      around vibration isol?Lors.anid:motor: cOoting        Caulked down to
                       top
                      • prep hood 3 Curb CR1326.5xZ0E-0)) Fail 44 Flat•CtLfb xl
                      - Hinged, Base.for Curb. Standard Hinge.attachedto curb. Used-on Fans
                       with' wheels-ID-inches or smaller: 12 GA Galiiaii4ed.41
                      - Vented Base for Curb xl
               lea DU33HFA Fan 145 01.133HFA - Exhaust Fan (dish hood-4) - lob 43758368                  $Et3Dst    :58335
                      pii0qAHjgb Speed Direct Drive:Centrifugal upblast Exhaust Fan with
                      speed control (speed control:included for single phase only),
                      disconnect`-switch and 11.3/4";wheel.
                      Exhaust Fan handles-875 CFM @ 401500" wc.E5P, Fan runs at:14S1
                      EXhauSt Motorf0.333 HP, 1P.hs,        V, 60Hz, 4.4 FLA, ODPLECM (Operi
                      Oily Proof Electronically Commutated Motor) xl
                      • ECM Wiring Package -and Manual.oi:OrlOVOCCOntrol for ExhauSt EC
                      motors.RTC Controller(No harness when ordered as a part). • *bb
                      NOT ORDER UNDER WARRANT!; SEE PART NUMBER "ECM-VCU-RTC"".
                     .xi
                      • dish hood 4 Ctirb CRB196SPOE Oh Fail 4S, Flat Curb 11.
Trophy Patict Frisco • W/I,.Hood, Beer.
Systehi, Oven                                        Miranda M.inagemeht                                            Page 7 of 11
  CaseCase 21-40512
       21-40512      Doc
                 Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed           Desc Attachment
                                          05/12/21Entered 09/03/21 11:27:29 73 of 84
                                                                     1 PageDesc
                        Affidavit Declaration Page 92 of 130


 61
 0.             1St Cortimercial Refrigeration, LLC
                             4 01MaricCoApany



    Item     Qty                                  Description                                         Sell    Sell Total

              1 ea A3-241) Fang& A.3-240 -SuPpiy Fan - lob 13758368                              .52,107.03   52;107.03
                    A3:240 Untempered Supply Unitwith 24" Direct Drive Fan in Size 13
                    Housing
                    Supply Fan'handles 7065 CFM @, 0.650" wc ESP, Fan runs at 1411 RPM.
                    SubPliMotor:.10.000,HP,3 Phase, 208M, 60Hz, 27.0.FLA, ODP, Peeitiden
                   .(EiPlus3) Elf.
                    Down Discharge • Air Flow pight •? Leh i1
                    -Sloped Filtered Intake for-Size .13 Modular Untempercd Make-Up Air
                    Unity.
                   '37.26) Wide X, 51.625"tong X:35.18,r'High.
                    Ihcludis 2" MV EZ Xleen.Metal Mesh Filter. xl
                    - CurbaB35X20,0n Fan PEi•Flit Curb x1.
              1.ea OCV-4111 Electrical System rtl —lob 137.5068                                  55,919.96'   65;61966
                    Dcv-4111.Demand Control ventilation, w/ cohtrol for 4' Exhaust Fans, 1
                    Supply Fan, Exhaust qn                  oui in      Fans modulate based
                    on duct teniperature. INVERTER ()UM PHASE MOTOR REQUIRED FOR
                    USE WITH VFD. Room temperatyre sensor shippe.d loog for'fiekl
                    tr6tatiation:Verify diStance between VFD and Motor; additional cost
                    couldapply if disiance exceeds 50 feet:Includes 4 Duct. Thermostat.
                    kits..xl
                      ESV7511402M571- Variable FrequencyDrive - 1HP max., 200/240 V,
                    Single or Three Phase Input, 42 A Maic., NEM/C1 EnClosiare: with 2FU-45
                    FOR mponis xi. '
                    • ESV751N0211(13571.• Variable Fiequeney'Diive • -1HP Max.,, 200/240 V,
                    Single or Three phase Input, 4:2 A,Max., NEMA I EncInsure, with 2FU-45
                   'FOR MODBUS kl
                    -"Ev15.2f.;402.YX0:571 -:Varfable Frequency:Drive', 2 HP .Max., 200/240 V,
                    Single or Three Phase Input, 7.0 A Max., NEMA.1 Enclosure, with 2111:45
                    FOR MODBUS xl
                      ESV402NO2TXB571.- Variable Frequency Drive - 5 HP Max.,.200/240 V,
                    Three Phase,16.5 A Max„ NEMA.1 Enclosuee, With 2R1•45 FOR MODBUS

                      - ESV752NO2PABS71 - Variable nequency Drive - 10 HP max., 200/240
                      V; Three Phase, 26.0 A Max., NEMA 1 Enclosure, with 2FLI-45 FOR
                     .M0E/ByS kl
                        CASUnktuilding monitoring system communications module.
                      Reqyires interne! & fiel0 wiled ethernet connection or 3G cellular
                      service. IncluderRev 3 Comm Module, FU4S to modbus converter, 3 FT
                     .cat5 cable, and 1 FT of skielded twisted pair. xl
                      - NetComm•wireless 4G cellular module:Includes cellular module, 2
                      SMA antennas, Din rail mounting bracket, serew termination blocki,
                      Cat5 yellow cable and Quick siari guide..
                      Includes verizon sim card. xl
                      -.Digital Prewire Lighting Relay Kit.'includes hood lighting relay &:
                      terminal blocks. Allowslor up to1400W of lighting each. xl
                      - Sonalert, Pluggable 2900HZ 48:120VAC Loud Fast Pulse Aka' AnoinSi
Trophy Park • Frisco - W/I, Hood, Beer
Systeni, Oven                                        Miianda Management                                       Page 8.of 11
   CaseCase 21-40512
        21-40512       Doc
                   Claim 3-181-1
                             Part 2Filed 09/03/21
                                      Filed 05/12/21Entered
                                                      Desc 09/03/21 11:27:29
                                                            Attachment 1 PageDesc
                                                                              74 of 84
                          Affidavit Declaration Page 93 of 130


        • •,.‘"?.
                      15. 1Commercial Refrigeration, LLC

                                    4.~31'D,1iark Company




     Item       Qty                                         Description                                          Sell      Sell.Total


                            - Thermistor CABLE.: 18/2 AWG GREENWHIT(pienurn rated,. USED for
                           •ttielthi0of       itat. Per FOot Pride. y150
                     1 ea FILTER TOOL FRTOOL20 Filter: Rernoval.To61 ft\Kitchen:Hoodi with.20"               5154.52         5154.51
                           ill) baffle.filters.
                    -1 ea FACTOgirSCRVICES Factory Seriices                                                  5873.40          $873.40
                            Service Design- Verification far Craillepoint. kl
                            Service:Design Verification for Demand ControlVentilation xl
                           Serviee-Design.VerificatiOn fbt- Eihaust Fah x5i
                            Service-Design Verification 'for. Hood x4
                            Seryke,Oesigri VerititatiOnfor-UritimberedSupply"Fan al
                            Service Design Verification Mileage Charge: (3-$):)( 2 = 70 tetal.rnilestx1
                     1 ea- SHIPPiriG.SHIFP106'                                                               $922.96.        $922.96
                           freighfincludes drieshIpmenisinl.wdelivered to the.job site-address-
                            fisted         proposaitystomerls'respohi)ble forireight charges on
                            any items shipped eddy. This is an estImated.freight-charge and is
                            kubjeci. tosnange.based on current'freighlcosts WherqbelOb is'
                            releated fortprbdOction.



                    lea Kithbroligh FIRE'SYSTEM & FIRE SYSTEM H00KUP'(2) Kitchen:Rood                     $10,2.85..00.   's19,233.0o
                        Systems:Di:JO Install
                        Install AnsuF9-gallon and 1.4 -gallon:CylindetS; Agents andtontrol
                        Heads'
                        Install (2):Rerniit.e Pull Stations
                        Install Nozzles; Fuse links and Deteetdr BfaCyels.acreOuyed.
                        Provide:W:21- Gas,Valves forsustomer to install
                        Install (2) class "C FireExtingcnShers
                        Perform one acceptance.tesiwith Fire Marshal per sySiem
                        Price .toinclude Plahs.and'one Pletest per system
                        Frisco Permit.Fees Included:
                                                                                              Merchandise                 5153,1(43.51
                                                                                              Tax                           55,513:77'
                                                                                              Total                        158;522.28

                    Proposal/Contract

                    1. This Agreement is by and between 151 Commercial Refrigeration, inc. (151) and
                                   (Buyer) as of the date'shown below. Unless otherwise npteel all
                    merchandise shalr be covered by the individual manufacturer's standard warranty.




-Ttophy Park - Frisco • Wit, Hood, Beei
 System, Oven                                               Miranda Management                                              Page 9 of 11"
   CaseCase 21-40512
        21-40512       Doc
                   Claim 3-181-1
                             Part 2Filed 09/03/21
                                      Filed 05/12/21Entered
                                                      Desc 09/03/21 11:27:29
                                                            Attachment 1 PageDesc
                                                                              75 of 84



 I'
 I.
                          Affidavit Declaration Page 94 of 130


               ISI Commercial Refrigeration, LLC

                            A UTriMpISICOMPrifly




              2. All equipment is supplied with standard-components: This quote is limited to only.
            •the items stated and priced. No implied parts/accessories, or services are included in
             the cost.


              3'. Special ordered and non stocking equipment cannok-bie returned:without prior
              authorization and will be subject to a restocking. fee and return freight.costs as
              determined bythe manufacturer. Cancellationtif equipment in process of.being12yilt,by
              the factory may.result•in a cancellation fee.determined by the'factory. It is the
             yesponsibIlity•of the purchaser to review.all specifications and confirm:that dimensions,
             .electrical voltage, and plumping specifications.are correct:

              4. 151'is not responsible for wall blocking, running drains or making hard wire
              connections. All roof/wall penetrations and.sealing are the responsibility of other.
             !trades. All plumbing connections, back flow preventers; pressure regulators and
             •ffushing of gas and water lines are the responSIbiliw:of other trades: All electrical
             .connections including,disconnects, shunt trip breakersimicro'switches; motor:starters,
             :switches,.efc:, are excluded from this quote. All Ducts, fans, curbs; flashing, trim and
              ceiling closures are.by•others unless otherwise specified.

             5:Unless otherwise noted, Exhaust Hoods and Walk in panels and refrigeration will be
             shipped directly tdthejcib site. Off loading and installation by others,

             6. Does not include.durbpster rental, trash hauling, plywooTto-covergrOund to access
             building in the event concrete is not complete.

               This Proposal/Contract does'notincipde any.spedatcicenses, permits, or fees thaC
             may or may not be required. Buyer islesponsible for obtaining any an.d.ali approvals
             and permits'fromthe Health Department, Building Department; Fire,Knarshal, etc.

             e. All quotations; terms' nd financial arrangements ale Subject to approval olthe.Credlt
             Department of 151. The Bilyey grants to ISI.a Security interest in the items specified in
             this ProposaKontracryptil such items have been fully paid for by the Buyee.. Buyer
             hereby appoints 151 as.i3gyer's agent and grants 151 firnited•PoWet orAttbiney'for the
             purpose of executing any document necessary-tcyperfectthe security interest grarttedin
             this Proposal/Contract.



              understand, agree to, and accept the above terms and conditions.

             Signature *                                                Date-

             Printed Name


                                      Addendum to Contract
                1. CREATION OF SECURITY INTEREST. To secure payment of the purchase
               price of the equipment, ISI will retain a security interest in and title to the equipment
               and in any proceeds of the equipment under Chapter 9 of the Texas Business and
Ttoptiy.Park • Frisco - W/I, Hood, 13qer.
System4yen                                       Miranda Management'                                     Page 10 of 11
   CaseCase 21-40512
        21-40512       Doc
                   Claim 3-181-1
                             Part 2Filed 09/03/21
                                      Filed 05/12/21Entered
                                                      Desc 09/03/21 11:27:29
                                                            Attachment 1 PageDesc
                                                                              76 of 84
                          Affidavit Declaration Page 95 of 130


                  1St Commercial Refrigeration, LIZ

                                A PiriNlarkComPany


                Aommerce.Code until the obligation is fully paid. Title to the equipment will not pass
                to Buyer until all sums due under thiS ag.reetheht are fully paid. Tfafisfee• athis
                agreement oritif any interest in it .or injury to.or loss.of the equipment will not release
                Buyer from this agreement.

                Z. PERFECTtON'OF SECURITY INTEREST. Buyer warrant's and covenants that
                no financingstatepent covering all or any pail Df the equipment of any proceedS is
                onfile in ariyilubfic office. Al ISI's request buyer will execute or join in eieciiting all
                financing statements and other instruments; in forms satisfactory to 1St. that ISI
                deems necessary to perfect its security interest in the-equipment under.Chapter .9 of
                the Business and Commerce Code. ISI will pay the cost.of filing the statements or
                other instruments. Buyer agrees that all payments Seller makes for or.on account of
                Buyer's; obligations under this agreement or to protect:the milkmen' or Seller's
                interest in it, for insurance., taxes, repairs, storage, or costs. of -collection,
                repossession., andreturn, willbe added to the amount due by Buyer under-this
                ag'reernent and 'Will betome.r5alable.oh demand.

                3. INSTALLATION OF THE EQUIPMENT: Exceptior those items-spedifically
                identifiedin the 1S1 quote; this bid is for set and:place only.

                4. SUPERSEDENt E. This Addendum atnends the terms of.aii9 agreement to
                porchaSe equipment from ISI by customer, and any provision of this Addendum that
                is inconsistent with any provision of any customer's agreement to purchase
                equipment from ISI shall wholly supersede such inconsistent provision in the
                customer agreement to purchaSe equipment from 131.


                UNDERSTOOD, & AGREED:



                CustomerSignature                                         Date



                Prinl•CustomerPame                                        Title

                  This proposal is valid for acceptance.within.30 days or as long as Cyr-rent'
                                     manufacNrers price list is in effect.

                'Regulated by The Texas Department of Licensifit arid Regfilatioit, P.O. Box 12157..Ausiiii, Tegas
                                   78711„1-.800•803-9202, 512-463-659.9, www,tdtc.tesris.eqv
                    nuSTet.:1-,4 GL 852729R / BEAUMONT: TACLAS5912C (DAL11,-15: TALC01686F / HOUSTON:.
                                                          ;FACLB278pFt




Trophy Park - Frisco - W/I, Hood, Beer
System, Overt                                         Miranda Management                                             Page 11 of 11
                 CaseCase
                      21-40512
                          21-40512
                                 Claim
                                     Doc
                                       3-181-1
                                           Part 2Filed
                                                    Filed
                                                       09/03/21
                                                          05/12/21Entered
                                                                    Desc 09/03/21
                                                                          Attachment
                                                                                  11:27:29
                                                                                     1 PageDesc
                                                                                            77 of 84
                                        Affidavit Declaration Page 96 of 130




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME a PHONE OF CONTACT AT FLER (opeoniii)
                                                                                                                           03/08/2019 05:00 PM
    Phone: (800) 331-3282 Fax: (818) 6624141
B. EMAIL CONTACT AT FILER (oolong
    CLS-CTLS_GlendateC-ustorner_ServiceewolterSkluwer.corn
C. SENO ACKNOWIEOGMENT To: (Name and AddrosS)
                                                                   16331 • CELTIC BANK
                                                                                                                            1111111111
                                                                                                                            SOS
                                                                                                                                                        e"ii4:Euspat




       Lien Solutions
       P.O. Box 29071
       Glendale, CA 91209-9071
                                              e..001 41f
                                               w
                                                 oda*
                                                 To' ICAV
                                                  19 '
                                                               s



                                                                     TXTX
                                                                                                                              E1111   II 111
                                                                                                                            873098470002


                            Fite vnth Secretary of State, TX
                                                                                                     I
                                                                                                     THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTORS NAME Provo. only me OW*. name ( la ce ¶b) (,me exact SA nem., ea not omn maw or itorwato                       ihe pewee name). d eny ,,art 0. 1,01..44,40 °woes
   NITS WO not fd In Welk CS Cl W kem 1 Nank, check We     and pernide the IntIV.dual Doom Informallon in Sim 10 of the Feuds:1N Suifement Addendum (Fenn UCCiAd)
         onomizAnc•rspiAmc
      Trophy Hospitality, LLC
OR                                                                                 fft47 PERSONAL NAME
         orOMDUAll SURsiAME                                                                                                          ADOT4ONAL KAJOIE(S)SPPT 'ALAS)


 tc MAILING ADDRESS                                                                Cry                                               STATE    POSTAL CODE                  COUNTRY

 6770 Winning Drive, Suite 900                                                     Frisco                                             TX     1 75034                        USA
2 DEBTOR'S NAPAE. Perddio orify re       DOW nen* (2e on 2b)           end. ME nave; do not amt. onnOtht or abbevnieak any ;an of the Celace's name). It any pad os the IneuYNkial Cobloee
    name VII AO PI LI One 27s leave to of 410P Z WSW CANA PM         a6d orovide she InCnnduel Get:ger m!omst,or to nese 10 or me Finaneen Ssetemeed Addendum (Fenn UCC lAd)
      Ze ORGANUATIONS NAPE


OR
      2b 1740OODOOS3 SURNAME                                                       FAST PERSONAL NAME                                ADOmceou HAmE(SyenTALts)              SuF rut


Ic WUUNG ADDRESS                                                                   CJTV                                              STATE     ROSTLL CODE                 COLINTRY



3   SECURED PARTY'S NAME for NAME or ASSIGNEE of ASSIGNOR SECURED 'AR TY1 Piano* only cnd Seated Pally MVPS (le on 34)
      3. ORGMCIATIEWS NAME
       Celtic Bank Corporation
OR                                                                                 sled T PERSONAL NAVE
         NOMOuALS tuRNAME                                                                                                            ACXXT PONA. gAllEkSyRenAL(S)           SW PM(


 k WOUND ADOMSS                                                                    ant                                               STATE     POSTAL COM                   COUNTRY

    268 S. Stale Si. Ste   300                                                      Salt Lake City                                    UT        84111                        USA
4 COLLATERAL Tha 5nenong statement Covens the beowmg muter&
Ati inventory, Chattel Paper, Accounts Equipment. and General Intangibles:     whether any of the foregong ms owned now or acquired later al' access ors.
additons, replacements, and substitutions relatIng to any of the foregoing, all records of arty kind relating to any of the foregoing; al) proceeds relating
arty of the foregoing (including insurance, general intangtbles and other accounts proceeds) Purchase Money Security Interest. in all equipment




5 CNC) mtt a *peke,* and imeca rib one box cabmen+ ri Owe>n ernni (sse UCC SAO ern 17 and tnaructorts)Dam; admenaNted by 1 rJ' ec.danre Personal Reprekereavve

Ea CNA*         of 100/caele and cm* Ely one Doi                                                                              to Check 2,n dappecaNe and check g          on. tot
          Puokc-Finkroto Ts/Imola,          ManutINnoed-Nome Traneatace           13 A 0•Ixot a a Trensmetry Utsstry              CI hr.:Daiwa' Lien        p   NOrnUCC Fling
7 Al. TERNATNE DESIGNATION (It Ispentatee)      D lesseotessce               C Consapeetansignor              riSeter/Saye            0 Bailee/Sailor            0 Loenseeibovrikot,
P eliPTVINAI Flt R RfPfRINCP nAT A



                                                                                                                                                  Pr•OP•4410, Lien SOL•Pom PO Pet 211071
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC 1) (Rev Gancrii)                                                                           cat.owi. 9I N440?I to tame Lwark2
    CaseCase 21-40512
         21-40512       Doc
                    Claim 3-181-1
                              Part 2Filed 09/03/21
                                       Filed 05/12/21Entered
                                                       Desc 09/03/21 11:27:29
                                                             Attachment 1 PageDesc
                                                                               78 of 84
                           Affidavit Declaration Page 97 of 130




                                                                                                                                                                Ektinswkka
                                                                                                                                                                              GOODS tikobue.
     Sall.
      :O UAW-al No,:
                  Buyeri                                                                       inaptly Hasphatty LIC;
    area talealleanagv:                                                                        RANSOMi

                      I acprraottetlge Nat my Salos •Reprcseniative pas lajocosseq pInsetter.                                                                                                           tety.guartiling;o0;ops rah me.
    Custother,Inaliil Here:

                          Oirahthip                                                •               prat (i,6. ipOtt. pox)                                                                              peocrietion
                                 _ ,                                                                        'EP.,••••,__ ,• •                                       CS-a Pies/Ceara - inside/ Outset Lane pair (2,Otlyinalp!) ,,,.,.... _s___ _ _ _                                             • „

                      i. ------' - - -' • -IA,-. " -..--r -..lictrr,642-lay&TiltaFicagrittniclitaria
                      i                    •       EA"       • ' GS-X 139cumerpion'IGt: For Base Gpardir•ig. ______._ __. _ . . _ e                                                                                                                                                                     _
                " • j • • • '-- • • - • • EA • "                " •45( "is rd.& iii?Of3;r1- • - —                               '      •- •
                      2                            EA'"                  Sartly.LaDels ; ForBasa.Guarang                                                                   .
                      i                            EA                    II:trio/base Elprycw.cunge Suopressor(1211129!!_)_ .                               _.             ••                                                                                                                           .
                 ''. t r. ' 1--- -- ---- ETC ------- eS•k SEati SoaMirani kit (#111;)_ _ a...
                      2                            EA                    InstallallaniMaterisl For.G.SiX Pinsenen•                             .                                                                                                                                                            •
                      1                       • EA                 . r.
                                                                     • OlvIston Nickba tt r'.GS R otten                                   .                                •
                      2         _                  EA                     gall Return Kichtiackii- GS Pinseects                                                        .   .                                                                                                                            _.
                                           • :EA•                         Amilihe GIO.Two-LanaiPack ForiShort Lapp                        •. _ .            - . ..
                       3                           EA                    lyratane L,ID New.SLon.RetymFill Far Short Lana                                                                                                   ....,         ..
                                                                                                                                                                                                                                                         .•        m         D.   •


                                          .       — .
                      1       4                    EA                    iito;Dane.arairoia•
                                                                            • .... • .• . ..._••    Oit eg5
                                                                                                        _ Rte         _ _Ono
                                                                                                              --.-. ••-
                                                                                                                      tart  _ Per _ .-----           • -- •• .• • r-- _-- •
                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                        •
                      1                          . EA.                    Installation momoai Far Lanes
                      1              .           : EA •• .. .•_ . Foundalien
                                             _ .___,                        . - _•- -•           -• ._Pali..For
                                                                                             /tens*           ,.. Snort
                                                                                                                    _ ....Lane.'
                                                                                                                               . . •...•- • • •         . -n _n-.
                       1                                                    Gonda n • InsOe t.afr Fer Short Lane
                      2              r             EA                     Installation Mitelial For Foundation                                                                                                                     •••   1        &I..            01

                       1                            EA                    Uhdepayment • OutslOa Pair For Short lane
                                             • EA                         Onaerlaymeti - Inside Pair For shoo Lane_
              -            — . .. . .-... — EA _. .                      Pindeck For Synthetic lanes
          .        . I- .                          EA.
                                                  ...     .          . Flat. &lair
                                                                                - — .. , ... _
                       2                           EA                     inmaagagn Material ForFlat Cutters                       . .. .
          •       •


                      2
                          ••    •     ..       .


                                                   EA
                                                           •   •••   •   .1.   •       .   •   •    ...


                                                                          eau Fitsturri teioa itFtark .
                                                                                                          . .E.• •       ..1.       ...            •   ••


                                                                                                                                                                                               ifba
                                       i
                                       ...- ----- .- . .. Retum Capping                      ... For Snort
                                                                                                       - _ Lanes
                                                                                                               ... ..           EA   _ _. -                                                                                 0 M.         •        .           •        .IP

                      2 _                    ... EA -- -                  Priwer Ball lift mu, cantrol Bar (115u).
                       2 •                                                Tefeloul...Tam Lane Una   . .• For Subway
                                                                                                                • .... Or. Surface
                                                                                                                            . . ... Returns
                                                                                                                                         ..        (115V)                                                                      •              ,


          . . ...    '2                           ..f
                                                    a-                    Return:testate Com 'Black       ... - Non•Gtor
                                                                                                                       •
                      ..                                                  Parts Kb For iereforili EfronF•oick Ball Oh
                       2                           FA • •                 Ball Returi[TraciliFerStioe.Lorte                  •         • •
                      1                            FA                     Lena Catioyor C-cr-Serlea Beg Lift For Short Capp
                   . - •.
                                           . . FA                                    taaniii n, Alulcimaiion i:otiepiir.1.F11:its     it )
                                                                                                                                  ulitin/
                      ,                                                   Pinball               Curer • For Snon Una                . ..
                       i                           FA ..• . - IuictmatiiI3StmeersEls#r2nics§pare_
                        t                        . EA_           '        pilules irssini Spare Paps 9 ill Sul . • _                       ,
                       3                            EA      •              Teleloul auisipp coyer.1? FA      •       •     ••••A.
                                                                                                                                  ..          •             4



                      1                             EA                                                                                        Inner, For Snorl Lana
                       a                           EA               • L1     111.6
                                                                                 13lao:11I LZht4e.Sn-J
                                                                                                   CabhaY.F-61WilllpitaOationslpCCPAr V6111 GS Pmscpers _ _
                                                                                                                         ...              .
                                                                                                                                                                                  .


                                           I        EA                            Nwin !..171                      .                             .         • .•
    •         •                                        ,
                                                                                                                                                                .
                                                                                                                                                                     •
                                                                                                                                                                    C.a   a   e
                                                                                                                                                                                                                                                                                      •    •   `•   •


    0..               •   .    ....            •
                                                                          isinvalLise Care Supplyp?sge_ .                       1             A.
                                                                                                                                                      .          .
             .• • 12                      . . IC   •
                                                             • •       • draahicCiow;41CrcnimiPa9!69_Oz.. •
.          •       . 1 . ..                         FA                     Bag Ramp
                       1                  : .--•E, A___     • • • '11 11;aatt. DisSy stiniraapmyti. ._ ... .
.                 ...4i                             EA        •            Nousebails - gratei.             _•„ __ • _ •
                    .63. _ ..                  ' • -Ejk •    •          • Premium Rental Shoes
                      e                            F„
                                                    ‘.i                    Cie- . . . . Fill iiiii; woo tobietoo•
                       1                         IA  - .•        •         Sync Laneti CaSh c.9r4rSi Seetvare yr..e                                                          •
                   .                                                                                                                                                   A_-


                                                                                                                                                                                                                           Buyer's initai
Bowling!Goods Schedule (01107 rev. Form)                                                                                                                                                                                                                                                  age :1 of 2
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           79 of 84
                       Affidavit Declaration Page 98 of 130




                                                                                                         Brunswick El
                                                                                                                  deorWs.d4pult
  Sales Gonu &t4or _ .            .
               :Boyer. Trophy HOSpltably•LIG.
 Aiei-Salcsiltianiierr 'RANSOM

                  aclursaleageiruitrrry Sales ?epresentitiv.e•nate(iipissid osnlitteta:afily.guattling op iens with•me.
Customer Initial Mere

        Cluaniity                                1-1•rq t (a.g.• elehr rim)                                                                 Description
 . -      .2                          •                 - •         EA.                  G.S•X Pinsiners • InsioelGotsicte tane•Pair (200y120811:
                                                .                  •       •-            •       .   .
                                                                                                                                                                       • r
       . ...1...                      .         - .                 EA
                                                                    ...                  Entl• Guam
                                                                                      • .•.          . ••• Ear••Base    - Guaramg                •    •    •       k         •   ••
                                                                                                                                                                                                                    .   .•

             2
             .        •                             •••••••.
                                                                    EA.    •
                                                                                         Rtif Display Gontnsi          Bo!    far,
                                                                                                         • ••- • •••.... ......    New   SFaris
                                                                                                                                         •     .. • •
             1                                                       EA          .. . -.GBIx .. Docurnentitionith
                                                                                                        ..                    'For Base Guarding
             ;                                                       EA                  GS-% . Tool
                                                                                                  . . Nit. 0 .1 5•402,4
                                                                                                                     .
           .     .                .                                                                                               -
             2.                    ...                              .                    $arcty Lai?els - For Base Guarding. .                           . ..
                                              ,
                                              .. .             . .  Ei:     .             Three  Phase     'Wyet     SurgC      Suporpssor1120,20av. )
                                                                     F.P.                 CS.X..Srr.all Spare         .... Kit
                                                                                                            .... -Purls        .- (2080
                                                                                                                                     .-.                   .                                  .1


                  2
                                                      .                .       E   e•
                                                                                         •Installation MatenarFor GS:X Pinschers      • ...
                  3                                                  EA              • • Oistision Kickback- GSiPsnsetters                            . •      • ' -
                  2           •                                .
                                                                 • EA                   Ilati Return Kiptbacal s GS ?inserters .                                                      •       ••    I         •




                                                                      ..          ..      Anvilana
                                                                                           -         GID    Twi-ianePaCk•Rar•SISort-tana
                                                                                                         • ••• • . •.....• ••                 -• • .• . •
                                                    • . •EA                 ••
                                                                                          Anveane GID New Star! RelumFill For Shontane
                                                                                             •           •          •   •    •   •   I   •   1       •••       •       ..   .I            6         'FM   •



        .         2                                       .         •EA                * We.. Staiiinstattaticu_illcrt:For.Anvilanell Profane
                                                                       .. .               Anvilane amFrolarieGID He Stan One Per CenterKii-
                  I.                                               •                      Installation Material For lanes                        .            . . . ..
                                                                                .. .      Foundat/in • Outside Pair For Short I.ane                    -
                   is                                                     •               Foundation'. Insitte.Pair,For Short tang
                   2                                                  EA                  InstalladOn• MatitialFor Foiuration
                 ..1 .                                         .. EA                      Uncierlaymeny: Outside Rau For Shin Lane
                                                                  • EA                    Underlayinenl
                                                                                                    ...
                                                                                                                Inside
                                                                                                           . •...•
                                                                                                                           Oa!, For:Shoo
                                                                                                                       •. .•     . .
                                                                                                                                              Lam
                                                                                                                                       ....... .....
                 ..
                   4                                                ' EA                  Pi:Idea For Synthetic lanes
             •
         .        4                                                   EA                  Flat duttor                                  • •-
                  2                                                   EA                  Installation Material For Feat Gutters
                  2                                              . :EA.       .           'Rail-Return Hair 8. Rank - Black
                  2                                                   EA                  Return Canting For Sr!str; Laties
                  2                                   •       ••                    ••
                                                                                           Power'ealllifiVeh‘defltfel Box (115v)
                  2                                                   EA                   Telercul iv!, Use:lied For.Ssittivay Or Sulfate Retuns,(115V)
                  2                                              ..
                                                            . ., ...  EA                   Return  !eternal Cover •-BlackNon•Dio‘v
                  1                                                   EA                   Pans KitFor Telefoul 8•Bn(rustich EtaliGh '
                  2                                             ' 'EA                      Ball Return Tracks for Short-Lane
                 .2                                                  EA                    Lane Cable Far GS•5nties Sark Cut •F or Sher. Lane
                  2                                                  'EA                   Pihiati"wizard:Autornation ••Lane Pau r i 1Su Born
        .             4                                            . Be                    Pinball Ihrizri:i 9ur.ez , For Snan Line
                      1                                               EA                   AuMmate0 Bumpers Elearorycs Spare Para kit
                          1                                      . EA  .                   PInbaiLVVizaro Spare Para•en (it Sul.
                      3                                       - EA                         Totefoul Division 'Dover • bias. Non-Glow
                      2                                         . EA                       non-Glow Division Cipoir,9 - mane Black Will, Clear Insert Far SF,on.late
                      4                                               EA                   LED ball dint I Cabre.•For Wall Installations In denters With gtfirosekers . ..
                   t                               _                  EA                   Lane Numerals
                   s                                                  BA                   Manual Canetare Supply Oickage                        .
                  12 .                                                EA                   Graphic Glow Max crewel pin 32,6.9 Oz.
                   1 .                    .                                     FA                             alb nalill,

                          I                                                        .F.                         .t.4;etal
                                                                                                                  .        •Display Stand,Pand
                                                                                                                                            ... .P•11•Ft7
                                                                                                                                                    •     B °il '.
                  •••i2                                                            EA                           HousepalIntDrillecr ..                         .
        -         .§2             •                                                EA                            Premium Rental:Shoes.
                                                                                                             • • Circular
                                                                                                                  •-•     imaiseico   RibilAah•Tibletop
                                                                                                                           •. . ...•..•_ • ---• •- -
                                                                                                                 Sync Line & cash•Bohirril Software License

                                                                                                                                                                                                   Buyer's !Fatal
Bowling Goods -Schedule (01107 rev. Form)                                                                                                                                                                               age 1 of 2
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                          Part 2Filed 09/03/21
                                   Filed 05/12/21Entered
                                                   Desc 09/03/21 11:27:29
                                                         Attachment 1 PageDesc
                                                                           80 of 84
                       Affidavit Declaration Page 99 of 130




                                                                 cc!?D'sPtIEPYtr:

      Salta dontreanio.f •     . ..
                   !ewer; • Trophy NospitaNy LLC:.
     AreiSalitlitirtager. :RANSOM- " '            "                I

                       5.0;91-,.*mie that ririfEatestRibriieritith:eltas ascusooli Planner SaietY 9uwin., 01:th, A4
                                                                                                  .
     bustimer Initial Hero:                       • • • •                                                  .
                               •   •         •• •      •
                                     (e.,9„52F.,k Pox)       sync Envoye.41000,;;;._...4,..„,..2!,EIPSE
                                                                                                     r                                            •

                                 .         EAAA77 _
                                          .EE               74icarretTt§iiii;Tor EricoikyierkiptTaii                   •'_._    .

                                                            .S    ResonratlDM Option
                                                             Sync
                                                                                       ..
              n.                                                            iliUdI,Monttof

                    rr                    EA,      '      Spaio:Parti:Xli For Srtc:TobletConsole
                                                " vrn- 76-PoriVel:orl  -7         .Fo r
                                                     ..__Sync scoring_ _
                                                                                    raTciatibm'oleihooth           .


                                                             cii&T                                         •
                                           EA                Cat5e.8kiek Pkrail;vtlit;66t C-ibli -

.
           .4                                  . Angry Birds For Sytie Scoring                    ______ .....„-_,i- rr; -,.
i"".."‘‘-.71----        ----"'--        EA        'IrCh9loto .'yraillerrTri C.ollectin   ____________,_,___,„___,...__,_.„
            2 '-'.---     -----'.----. 137--- .74i;s .pTititeriiafliiiet cdrfds alma
-:•.-- -''    '----1-:-----           r          .Sparo Pore —trt.Fol:PenPharal CorCtOki L ,,er-eki.n vrA_PAG:s-Patit it. ...,-,----
  - '1"       - '1" -" --17.------ 1.-c -"---- _ 24-PoTtiferecrIc SiiiO311167Er jrpc'Fedpherilaantiolleir
------1--.----.                        EA---- iiinbaiCAiriaTd Clotii Fo7             StorS__ i_r__               r......______ _ _. _ ___




          -. 2
              1          .
                             "             EA
                                           EA
                                                              120/205V Three Finsorywer Arrestor...,.._
                                                              liestabion Patateiial For SO,S6no,__
             -.'i                          EA               . AO' 'Samsung
                                                                       _.. LED Monitor 0 10v)
               2                      .    iA                 Contint.
                                                                 -    aus 'Support- E    n\.
              -4                           EA                 Mountbv Bracket's for Overheat/ Monitors .       .               ,r •
...,-.--..,-.-....-,.—....--,...,-                    .......---.,......---,..--„,,,...-.-....„-....---„....-----                     -.- --..,..,,..




                                                                                                                       Buyers Initals      .
    Bciillnd Coca sehadple:(01!01 rv'. Font)                                                                                          P402. 2. cif 2
CaseCase 21-40512
     21-40512       Doc
                Claim 3-181-1
                           Part 2Filed 09/03/21
                                    Filed 05/12/21Entered
                                                    Desc 09/03/21 11:27:29
                                                          Attachment 1 PageDesc
                                                                            81 of 84
                       Affidavit Declaration Page 100 of 130




                                                         Efrurtswide13'
                                                                 1369P     9HEP.1114.
   1Srilia'ContectINo::
                Biryor I.Trophy.Hospilakty LLC.
 • Nee•SalesfMannaor, RANSOM                .'
                            --      • - -
                  trickieintsidgo that my, Soleo.hoproseintative has thscusseepirocner,sataty invading options kin mo.
  botomorledtiel Hire! .                    . •    .

      Quanity                  (e.gre.e-gr-11 bo4i                                             .bi??Ori*n
                                                             CSI-iciineters',-,teleterilovede lanelaab,(200V1208v)!
                                                                                                                    ..
                                                             End Guerds',.For,Baso Guarding
                 ; : 1 "                                     Roar,OrspLay-CordroliEloa Mor,New Starts.
                                                             as:x D6c-iiirntsrtion Kit r_For•Basa Guarding:._
                                       EA•

                               •       EA- -     •         -• Throo2 ene 'Whi,Sumo Suppressot.(120.2089.
                                   -   EA            '     ' ' 'GS‘X Snoll'Sphria Parts KaIt208ar
                                       EA                       Installation Matetial FoLOS4X.Pinuraers
                                               . •              Ethittion KleleaciiI-.C.SPnetters.
                                       EA'                      Ban:RottanKkhback _GS greeters. _
                                       EA                      "Anveno GID•Trea-Lano Pace For Short Lem
            3                                                   ArivIhno"GIO.NOW Szoitilittirn F1IL For Sliort•Lana
                                                                Nte Saart-leritillatien.Kit For.Anvitanalt Probrev.
      '     1                      .    EA                      AnviOna and,ProtanaGID,Now Start One-Per Center Kb
                                        FA                      InstabtionfAstorlarFor.Lents'
                                        EA                      Foundation, OuNido•Pair•Fot Start-land
                                        EA.                 . Foundatlern Ledo Pair For Short Lane
            2.                          EA-              .      InstallatIon'Matoriat For Foundation         .
                                        EA'                   ' Unctorttymint Outside-Pair-For Short lane .
                                        EA                      Uncladspent - Inoldo Pair.For Short La no
                                                                                               .
                                                                                                    •
                                                                                                        •
                                       •EA       :              Plneloai For Sinthatic Lanes
            4                           EA
                                        EA             letaItirthan,Matarlal•For Flat Gimora
                                        EA'            Bill Rotum Hood 8' Reek - State
            2                                         Limiter/I-Co mgins.For Short Lanes
            2                       EA                 Pow:1[84M WO Cootie:4,8os (115v)
            2-                      EA                .TeLefoui Tvc Lono-Unit FOr Subway Or.Sureaco Returns (1ISu)
            2.                      EA       .         Return Telieu] Geyer ;Black Non-Glow
            1                    . EA                  Parts Kit Frit Telefout& Brunswick Elan Lift
            2.                                          eon Return Tracks FOr.Shon Lana*            .
                                    EA                 Lane Cobh For G.SrSorlosialltift -For Short Lam
            2                       EA                 Pinball Vtezard Auemadon - Lane Pair (115n Dom)'
                                    EA               • Pinball Yard-Gutter -For Short Lane, .•
            1.                      EA              . Automated Strepors Electrarts Spare Parts Kit'
                                    EA •                PinbaltlAilrard Sere PertsiSt (119‘)
            3                       EA         '    • ToLbfohl Deislohtover,, Blatt NonNon-Glow .     '           •   - .
                              .     EA.. .         , Non-GIow Division CaTLEmg.- Mond:Mack Wre'Claar Inert For Shod Lane . .
                                   'EA                'LED &Slight 8 Cabla..ForIN•iil InstiOatons In Cantors MIMICS FNitsetteri .
             1                     'EA •            " Lana Numerals                           '           . . . ,.. .        ..        .
            '1                  .. -EN '      —         MatiUal land Cato Supply Package                     - . -   .. -       •
          . 12,      .                     .     . _ Giaphic Glee Mai Gomm Pin 3e 6,9 Oi.
                                   :EA                .Ball Rare,              •          • •••
            1                       EA                  MYBALL.Dit Stand and PAYED- Bail
            42 •                    EA •
                                    EA                  PremlUni Rental Sheets
                                    EA .                arculafiliouso'Ball Rack -With Tabletop
                                                      'Synclano 3 CointontrelSoLeara °cons*



                                                                                                                 Flunds Inttals•
Bowling 000ds Schedule (0110Trev. Form)                                                                                       .Pagel of 2
 CaseCase 21-40512
      21-40512       Doc
                 Claim 3-181-1
                            Part 2Filed 09/03/21
                                     Filed 05/12/21Entered
                                                     Desc 09/03/21 11:27:29
                                                           Attachment 1 PageDesc
                                                                             82 of 84
                        Affidavit Declaration Page 101 of 130




                                                               BrunstArithEt
                                                                       INSTACEATICN SC ME 01.14

    !Sari C061;0014:04
                'Buyer. • Tropey HOspitafini
    Area:gales Manager. IRANSOM• ..".                              .

.45.r:ilei11-11411.aSi li n'thLka i ST:144.:5 11P5126 011.1Y.the   innalleciosoes,14teci                                    Se1116;!   be r-4pobikei fbif isperbilizebbst.ruction:,
   ireu.elbiCrort             et ibocea:.

            Oia•Otity               Unit (e.g.: oacn,ibos)                                            -.     Description •
            '1:
 - . - ... -.                                 EA                       'SirricEmptoyee:ID Option
            s'                               .EA                       'Magnetic CinIs'For EmpichreFloVeion
                                               sA            . ,standomile           Msgicetic•Cird Rearienfor Comogsin.,Or Sn'yiero 10900^•___ `.
           '3:                        -        .EA                     •Sync RisirvatiOns Opigin          ••    '
           4.                                   Ex      .
    •     . . -                                                         Sync Smell Center SerSet(120V)•••••                                        _
                                                                                                                                           ...
            ••r.                            EA-                         UPS:4-arnaer-i-eer 1i-2(N)
              1'                           'EA                          1r FlitScreen t Touch Monluir.
              2.                            EA                          Synt Tablet Consols
..--: -       1                             EA                          Spero P0113 Ka FOr Sync TabieffitLosOle Wiliituil Redestal•Mouni
  '   '-‘ • i:-.• •    • - - • 1-- ' - • FA •-•''                       46-Seriiii -it;ttiri§:ittii POTIFCSridling Cor;oTe-s--- -I-- - •' - - ' — - - -
               '41                          EA            • SYnE 51•?2."?V:                                              ,-,   ...
   • '''.      57-- •          -          - EA                SyncIlsplay Controller ..for.Dourtie Oyernearts '
   •           .I                         • EA                24-Pon Network' SiritCh For. Synre oiwlay Coptmller
      -        1                      . - EA                . Sync asptaitantrolter SPK
 . .- _         A_.. , . -                   -. . . .. . CaiSe•Blecx
                                .• -. .. - EA-                ._________-_  Ptenurninlenisors•Cato
                                                                                          .         ..• 10:
                                                                                                          _                        . . -                                          -- .
                2'                          EA                C015e•Bladt'Pjenum network Cobje . 21,
                2                        , EA                 Bulk Ca ISe Network Cable :501Y
                                                                                                                                                                                  -. -
                                            EA                Sync Game; Colin:lion                                    .. _ -          •                                      .      -•
                                                                                                  •     '     •-
                4                                                                                           • -•
                                            EA                uCnoose Syncatierne.Colleclion
                2                           EA                sine Peripnersi Conirotiel For,CS .131r6c1
                1                           EA                Spare PorteKit For.PenpneralControler In CentereWith GS or SPIV:sin'
                1                           EA                24:Perf hietwon3Switr.n For Sync Ppripheinlicontraper
                2                           EA                knOon 'Mears Cob*: For Syc Scoring                    .
                1                           EA                Syne Basic Diagnostic Kit                                       .
                1                 •• • gk...                  Nepvtirit•DiagnosticKII
                1                                   • ,• „1?0/20EV.Ititeg Phase PottiArruter -
                2                                 .. .        installaWn-Material
                                                              —..    _..        .....For Scoring
                                                                                          ._
                4                                 ...         40'- Sarrtsuzio1.:EDMon .itor4110y)         •     _• •
                2                           EA       .... Continuous .     Support System •
                                                                                •I•   •   ••   ••   ••   •   ••••   •   •   ••


                .1
                              . .. .                  . ..... Mounyng Erackets for•gyernesd Monitor_ •                _ •




                                                                                                                                                     BiWorni Irlita
.Bowling installation'tchedule (611
                                  .07trey.topil)                                                                                                                                    of 2
                CaseCase
                     21-40512
                         21-40512
                                Claim
                                    Doc
                                      3-181-1
                                           Part 2Filed
                                                    Filed
                                                       09/03/21
                                                          05/12/21Entered
                                                                    Desc 09/03/21
                                                                          Attachment
                                                                                  11:27:29
                                                                                     1 PageDesc
                                                                                            83 of 84
                                       Affidavit Declaration Page 102 of 130


'commEktigiNviiitt                                                                                               ifkunswicii .
                                                                                                                       1Thsvftiklipiultrtg
                                                                                                                                        :81:
                                                                                                                                       525 WAfetori:Atio ;
                                                                                                                                      MirsYki0?!:         49441:

;Scifi to          .                                                  Invoke D wit                                Apia 21 2017:                           ..
                                                                         Ship Oi
 11.2k1Si. Roeni                                                       'Invoke tick `                             '             .                                  .
• 271% giNnney'Artnue:                                                       ry
 tpallit,TX:i75205                                            .Purdiese.Older,
                                                                          Po iii.                                               • -
                                                                                                .            .
!Shipper:1m.. _         .                                          ROcirkaini thy                                          :
  . . . .......
                                                                     Customer iia. . _                             •             •
     fiaigsf Pail                                                     Contract Ka. '                                   '                       •               '
     6776 WInnlaterr4                                               *him; ins
                                                                                                                                                     "
     FtIsEo.TX..750.34                                               Friight.T ms                                      . . ...- .... —                .
.•
             b:7-tita



 tonsitinq ej.ifiejoilawlieg merchandise:. . • .
                        ttlphierifisiie'lCaritrict




      emd7a:
     Brunswick Bowibig:
      ttentiOCKhbeifyhtircirtante
      ?S west tauten Avenue:
     muilegam M14544.4                                                     TetVN1*1                                                   S3/3'.3COpp)

     or "lei wire tral'ufis' 0                                                          initlakeIxatu•
     Orin:twit* Bowliftg
                                                                             ttcyostt ikarypt         te.i                             SU.f175.4.




 rfitt
          UmAve
         sbgigli PA 15).49



                                                            Certified reveend Cowen
                                                     I      Bninnvkk Etpwyng.




                                                                                            •       Soles Mariairit




                 4121/2017                           t   POO Vdi                                0471174 Uri* Nita              Stan MAXON Inkice
       CaseCase
            21-40512
                21-40512
                       Claim
                           Doc
                             3-181-1
                                  Part 2Filed
                                           Filed
                                              09/03/21
                                                 05/12/21Entered
                                                           Desc 09/03/21
                                                                 Attachment
                                                                         11:27:29
                                                                            1 PageDesc
                                                                                   84 of 84
                              Affidavit Declaration Page 103 of 130




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS                                                                                          Lion Solutions
                                                                                                             Representation of Cling
 A. NAME & PHONE OF CONTACT AT FILER (optional)
     Phone: 801 320-6502 Fax: 801 303-1902
                                                                                                                           This filing Is
 B. E-MAIL CONTACT AT FILER (oet;onel)                                                                                     File Number
     rrnerryman@celticbank.com                                                                                             File Date : 30-Jan-2019
 C. SEND ACKNOWLEDGMENT TO: (Name and Address)
                                                                     15331 - CELTIC BANK

   I— Celtic Bank Corporation
      268 S State Street
      Suite 300                                                        TXTX
      Salt Lake City, UT 54111


                                 File with: Secretary of State, TX                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR'S NAME: Pro-Ade only stn2 Debtor name I le or 1O) fuse exact roll name; ao not °maim:day. or abbreviate any pan of the Debtc.'s name): if any pert al the IndrAdual Debtor's
   name wiz not fit in fine lb, leave on of item 1 blank. Merck here 0 and provide the Individual Debtor information in item I 0 of the Financing Statement Addendum (Form UCC1Ad)
       is. ORGANIZATION'S NAME
/   Trophy Hospitality, LLC
OR lb. INDIVIDUAL'S SURNAME                                                          F MST PERSONAL NAME                              ADDITIONAL NAMEIsThfILAL(S)            S1JEFLX


       aktLING ADDRESS                                                              CiTY                                              STATE     POSTAL CODE                  COUNTRY

 6670 Winning Drive, Suite 900                                                       Frisco                                            TX        75034-7650                  LISA
2. DEBTOR'S NAME: Provide only one Debtor namo (2a or 2/3) (Lisa exact, full name; do not omit, modify. or abbreviate any pan of the Debtor's name); it any part of the Inarriduel Dal:noes
   name wal not it in Eno 2b, rove eo of urn 2 blank, choo'k here E and provide the Individual Debtor informaton in item 10 at the Financing Statement Addendum (Form UCCIAd)

       2a. ORGAN2ATION'S NAME
        Trophy Park
OR 2b. LNONIDUALS SURNAME                                                           FIRST PERSONAL NAME                               ADDITIONAL NkmEisoirTai(s)             SUFFIX


2c MAILING ADDRESS                                                                  CITY                                              STATE     POSTAL CODE                  COUNTRY

 6670 Winning Drive. Suite 900                                                       Frisco                                            TX        75034-7650                  USA
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party nam (3a 0 3b)
     31. ORGANIZATION'S NAME
    Celtic Bank Corporation
OR 3b. INDIVIDUALS SURNAME                                                           FIRST PERSONAL NAME                              ADEATIONAL N AME(SyIN FT LAL(S)        SUFFIX


    MAILVG ADDRESS                                                                   CITY                                             STATE     POSTAL CODE                  COUNTRY

 268 S. State St., Ste 300                                                           Salt Lake City                                    UT        84111                        USA
4. COLLATERAL: This financing sia:amentedvora the following collateral:
All Inventory, Chattel Paper, Accounts, Equipment, and General Intangibles; whether any of the foregoing is owned now or acquired later, all accessions,
additions. replacements, and substitutions relating to any of the foregoing; all records of any kind relating to any of the foregoing; all proceeds relating to
any of the foregoing (including insurance, general intangibles and other accounts proceeds)




5. Ghee), szn It applicable and chock o,inl one box: Collateral is   boil inn Trust teen UCCIAd. torn 17 and Instructions) tibeing administered bye Decedent's Personal Representative
6a. Check ma
           nly    aPPlicablo arid chuck anti one tx1x,                                                                         6b. Check       if applicable and check o%   one boo:

   El Punk-Finance Transact=              E kiddirfacturea-Homo Transaction        11 A Debtor a a Transmittno UtAty              ❑    Apriculivrat Lien    n   Non-UCC Fano
7. ALTERNATIVE DESIGNATION (it applicable): 0Lessaartossor                    ❑ Consignee!Consignor           ❑Sel:of/8Lry r           ❑BaleelanIior            ❑Licenseellicensor



11111111111111111M
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
                                                                                                                                                  PIAP.I.1 by U.n Sareons, P.O. Be, 29071.
                                                                                                                                                  Ger./ALI, CA 91709.9071 Tel (WM 3314282
Case 21-40512   Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29   Desc
                  Affidavit Declaration Page 104 of 130




                        EXHIBIT 3
             Case 21-40512            Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                             Desc
                                        Affidavit Declaration Page 105 of 130

   PACHULSKI
                 STANG
                 ZIEHL
                 JONES

   1 AW 1/F1: 1CLS1                       Michael D. Warner               August 21, 2021                713-691-9385
    Rut' nt imin IEl v-\ ,1`.1 wow,
                                                                                                  mwarner@pszjlaw.com
NEW YORK, NY
LOS ANGELES, CA
SAN FRANCISCO, CA
WILMINGTON,DE
HOUSTON,TX

440 LOUISIANA STREET
SUITE 900                                 Via Federal Express
HOUSTON, TEXAS 77002

TELEPHONE: 713/691-9385                    Megan M. Adeyemo, Esq.
FACSIMILE 713/691-9407
                                           Gordon Rees Scully Manskhani, LLP
LOS ANGELES                                2200 Ross Avenue, Suite 3700
10100 SANTA MONICA BLVD.                   Dallas, TX 75201
13th FLOOR
LOS ANGELES
CALIFORNIA 90067
                                           Celtic Bank Corporation
                                           268 South State Street, Suite 300
TELEPHONE: 310/277 6910
                                           Salt Lake City, UT 84111
FACSIMILE, 310001 0760
                                           Attn: General Counsel
SAN FRANCISCO
150 CALIFORNIA STREET
                                                   RE:      Celtic Bank Loan No. 15014819, Notice of
15th FLOOR                                                  Termination Event
SAN FRANCISCO
CALIFORNIA 94111-4500                     Dear Megan and Celtic:
TELEPHONE: 415/263 7000
FACSIMILE. 415/263 7010                   Blue Star Frisco Retail, LLC ("Landlord") and Celtic Bank
                                          Corporation ("Celtic") are parties to that certain Landlord Lien
DELAWARE                                  Subordination, Collateral Access and Notice of Assignment of Lease
919 NORTH MARKET STREET                   Agreement, dated December 14, 2018 (the "Agreement"), with
17th FLOOR
                                          respect to Landlord's tenant, Trophy Hospitality, LLC (the
P.O. BOX 8705
WILMINGTON                                "Debtor").' The Agreement reflects that it is in reference to Celtic
DELAWARE 19899-8705                       Bank Loan No. 15014819 and that certain premises (the "Leased
TELEPHONE: 302/652 4100                   Premises") located at 6770 Winning Drive, Suite 900. Frisco, Texas
FACSIMILE. 302/652 4400                   75034.

NEW YORK
                                          Landlord and the Debtor are parties to that certain Shopping Center
780 THIRD AVENUE
34th FLOOR
                                          Lease, dated October 26, 2016, which was amended by the First
NEW YORK                                  Amendment to Shopping Center Lease dated December 13, 2018, the
NEW YORK 10017-2024                       Second Amendment to Shopping Center Lease dated August 14,
TELEPHONE: 212/561 7700                   2019, and the Third Amendment to Shopping Center Lease dated
FACSIMILE 212/5617777                     August 31, 2020 (collectively, the "Lease").

                                          1 For the avoidance of doubt, Debtor is a debtor and debtor in possession in a chapter
                                          11 case in the United States Bankruptcy Court for the Eastern District of Texas (the
                                          "Bankruptcy Court"), Case No. 21-40512.
WEE www.pszjlaw.com



                                          DOCS_LA:339477.1 17223/004
       Case 21-40512   Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                  Desc
                         Affidavit Declaration Page 106 of 130

PACHULSKI
      STANG                 Megan M. Adeyemo, Esq.
                            Celtic Bank Corporation
      ZIEHL                 Celtic Bank Loan No. 15014819, Notice of Termination vent
U     JONES                 Page 2


I A   OI I ICI
                           On August 6, 2021, the Bankruptcy Court entered an Order, which,
                           inter alia, granted Landlord relief from the automatic stay, as part and
                           parcel of the Debtor's assumption of the Lease. A copy of such order
                           and the stipulation referenced therein are attached hereto.

                           Pursuant to paragraph 4(a) of the Agreement, Landlord hereby
                           provides Celtic notice of a "Termination Event", which is defined in
                           the Agreement as, inter alia," (ii) Landlord regains possession of the
                           [Leased Premises] due to termination of the Lease, and event of
                           default by [Debtor], or otherwise (expressly excluding a Expiration
                           Event, a "Termination Event")." As set forth in that certain Notice of
                           Event of Default and Termination of Lease, dated August 21, 2021, a
                           copy of which is attached hereto, Landlord has terminated the Lease
                           and regained possession of the Leased Premises.

                           To address Celtic's rights with respect to its collateral pursuant to the
                           Agreement with Landlord, including reasonable access to the Leased
                           Premises, you may contact the Landlord as you may deem
                           appropriate, as follows:

                                             Blue Star Frisco Retail, LLC
                                         ATTN: Jason Cohen & Kaleisha Stuart
                                             1 Cowboys Way, Suite 100
                                                   Frisco, TX 75034
                                             Telephone: (972) 497-4837
                              Email: jcohen@dallascowboys.net/kstuart@dallascowboys.net

                           For the avoidance of doubt, however, nothing herein is intended to
                           suggest any authority from the Debtor or from the Bankruptcy Court
                           to take possession of any of Celtic's collateral. Rather, this notice is
                           merely provided in accordance with the Agreement.


                                                           Very truly yours,

                                                           PACIIULSKI STANG ZIEHL &
                                                           JONES LLP

                                                          /s,' Michael D. Warner

                                                           Michael D. Warner




                           DOCS_LA:339477.1 17223/004
     Case 21-40512   Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29           Desc
                       Affidavit Declaration Page 107 of 130

PACHULSKI
    STANG                 Megan M. Adeyemo, Esq.
                          Celtic Bank Corporation
    ZIEHL                 Celtic Bank Loan No. 15014819, Notice of Termination Event
    JONES                 Page 3

                         MDW:dlm
LAW OFFICES


                         cc:     Eric A. Liepins, Esq. (via Federal Express)
                                 Trophy Hospitality, LLC (via Federal Express)

                         Enclosures




                         DOCS LA:339477.1 17223/004
 Case 21-40512        Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
 Case 21-40512       DocAffidavit
                         58 Filed Declaration Page 108
                                    08/06/21 Entered   of 130 11:55:05 Desc Main
                                                     08/06/21
                                  Document       Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE

TROPHY HOSPITALITY, LLC.                                   Case no. 21-40512-11

        DEBTOR

   ORDER APPROVING AGREEMENT PURSUANT TO BANKRUPTCY RULE 4001(D)




        CAME ON to be considered this day the Motion of Trophy Hospitality, LLC ("Debtor") and

Blue Star Frisco Retail, LLC ("Blue Star") for Approval of an Agreement Pursuant to Bankruptcy

Rule 4001(d). The Court having reviewed the pleading is of the opinion the Motion is well founded

and should be Granted. It is accordingly,

        ORDERED, ADJUDGED AND DECREED the Agreement Pursuant to Bankruptcy Rule

4001(d) between the Debtors and Blue Star is approved.




                                                           Signed on8/6/2021

                                                          7 —                  YM
                                                HONORABLE BRENDA T. RHOAD E S.
                                                CHIEF UNITED STATES BANKRUPTCY JUDGE
 Case 21-40512           Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
Case 21-40512               Affidavit
                       Doc 52-1       Declaration
                                  Filed           Page 109
                                        07/28/21 Entered   of 130 16:09:59 Desc Exhibit
                                                         07/28/21
                                          Stipulation       Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  In re:                                                     Chapter 11

  TROPHY HOSPITALITY, LLC,'                                  Case No.: 21-40512

                            Debtor.


   STIPULATION BY AND BETWEEN DEBTOR AND BLUE STAR FRISCO RETAIL,
      LLC (I) ASSUMING LEASE AND (II) RESOLVING MOTION FOR RELIEF

           This stipulation (this "Stipulation") is entered into by Trophy Hospitality, LLC, the above-

 captioned debtor and debtor in possession (the "Debtor") and Blue Star Frisco Retail, LLC (the

"Landlord", together with the Debtor, the "Parties"). The Parties hereby stipulate and agree as

 follows:

                                                   RECITALS

           A.      On April 8, 2021 (the "Petition Date"), the Debtor filed its voluntary petition under

subchapter V of chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code") in the

 United States Bankruptcy Court for the Eastern District of Texas, Sherman Division (the

"Bankruptcy Court").

           B.      On April 15, 2021, Scott M. Seidel was appointed subchapter V Trustee in this case

(the "Case"). See Docket No. 10.

           C.      The Debtor and Landlord are parties to that certain Shopping Center Lease, dated

October 26, 2016, which was amended by the First Amendment to Shopping Center Lease dated

 December 13, 2018, the Second Amendment to Shopping Center Lease dated August 14, 2019,



  The Debtor's address is 3351 Waverly Drive, Celina, TX 75009. The last four digits of its tax identification number
 are 5814.


 DOCS_NY:43582.3
  Case 21-40512         Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
Case 21-40512              Affidavit
                      Doc 52-1       Declaration
                                 Filed           Page 110
                                       07/28/21 Entered    of 13016:09:59 Desc Exhibit
                                                        07/28/21
                                      Stipulation       Page 2 of 6




and the Third Amendment to Shopping Center Lease dated August 31, 2020 (collectively, the

"Lease"). As of the Petition Date, the Debtor owed Landlord the amount of $153,026 (the

"Prepetition Balance"), on account of the Debtor's accrued but unpaid obligations under the Lease.

        D.        On April 19, 2021, Landlord filed that certain Motion ofLandlord Blue Star Frisco

Retail, LLC for an Order (I) in the Alternative (A) Confirming that the Automatic Stay has been

Terminated Pursuant to Section 362(j) of the Bankruptcy Code Because the Lease Terminated

Prepetition; or (b) Granting Relieffrom the automatic Stay; and (II) Compelling the Debtor's

Compliance with Applicable Law and Lease Pending Departure [Docket No. 18] (the "Motion").

Among other things, the Motion alleged a series of defaults and other violations under the Lease

by the Debtor both before and after the Petition Date. The Debtor disputes such allegations. The

Motion is currently set for hearing on July 13, 2021, at 9:30 a.m. (prevailing Central Time).

        E.        On June 17, 2021, Landlord timely filed a proof of claim [Claim No. 4] in the

amount of the Prepetition Balance.

        F.        At various times postpetition, the Debtor made partial payments of its rental

obligations under the Lease. As a result of such partial payments, the amount of $17,579.97 (the

"July 1 Amount"), remains due and owing by the Debtor to the Landlord on a postpetition basis

for the Debtor's obligations under the Lease from May 1, 2021 through and including July 1, 2021.

In addition, the Debtor has received the benefit of the premises that is the subject of the Lease for

the period from the Petition Date through and including April 30, 2021 (the "April Stub Period")

without payment to Landlord for such period. Accordingly, the Debtor is obligated to pay

Landlord the amount of $26,818.00 (the "April Stub Rent") on account of the April Stub Period.

        G.        The Debtor has determined in its business judgment that the Lease is necessary for

any successful reorganization under chapter 11 of the Bankruptcy Code. Accordingly, the Parties




DOCS_NY:43582.3                                     2
  Case 21-40512         Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
Case 21-40512              Affidavit
                      Doc 52-1       Declaration
                                 Filed           Page 111
                                       07/28/21 Entered   of 13016:09:59 Desc Exhibit
                                                        07/28/21
                                      Stipulation       Page 3 of 6




 have agreed, subject to Bankruptcy Court approval, to the assumption of the Lease and the

 withdrawal of the Motion on the terms and conditions more fully set forth herein.

    NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH ARE
 INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT HEREBY IS
 STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THROUGH THE
 UNDERSIGNED, AND UPON BANKRUPTCY COURT APPROVAL HEREOF, IT
 SHALL BE ORDERED THAT:


         1.        This Stipulation shall become effective on the date of entry by the Bankruptcy

 Court of an order approving this Stipulation, and authorizing the respective performance by each

 Party thereunder (the "Stipulation Entry Date"). In the event the Stipulation Entry Date does not

 occur on or before July 19, 2021, for any reason: (i) this Stipulation shall be deemed null and void

 and the Parties shall be relieved and released from any obligation hereunder: (ii) nothing contained

 in this Stipulation shall be construed to waive, alter or affect either Party's rights or remedies in

 the Case; and (iii) the Motion shall be reset on the Bankruptcy Court's calendar at the earliest

 available date.

         2.        Subject to the Occurrence of the Stipulation Entry Date, the Lease shall be deemed

 to be assumed by the Debtor, in Coto, effective as of July 1, 2021, pursuant to section 365(a) of the

 Bankruptcy Code.

         3.        The terms of the cure of the Lease pursuant to section 365(b)(1) of the Bankruptcy

 Code are as follows (collectively, the "Cure Payments"):

              a. No later than 12:00 p.m. (prevailing Central Time) on the third (3rd) business day

                   following the Stipulation Entry Date, the Debtor shall pay Landlord, via check, the

                   July 1 Amount on account of all of the Debtor's remaining obligations under the

                   Lease from May 1, 2021 through and including July 1, 2021.


 DOCS_NY:43582.3                                    3
 Case 21-40512          Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
Case 21-40512              Affidavit
                      Doc 52-1       Declaration
                                 Filed           Page 112
                                       07/28/21 Entered    of 13016:09:59 Desc Exhibit
                                                        07/28/21
                                      Stipulation       Page 4 of 6




             b. No later than 12:00 p.m. (prevailing Central Time) on the thirtieth (30th) day

                  following the Stipulation Entry Date, the Debtor shall pay Landlord, via check, the

                  April Stub Rent on account of all of the Debtor's remaining obligations under the

                  Lease from the Petition Date through and including April 30, 2021.

             c. No later than 12:00 p.m. (prevailing Central Time) on the earlier of (i) the effective

                  date of any plan of reorganization or (ii) October 1, 2021, the Debtor shall pay

                  Landlord, via check, the Prepetition Balance.

        4.        Upon delivery of each of the Cure Payments, the Debtor shall request, and Landlord

or its representative shall provide upon request by the Debtor, a receipt evidencing the date and

time of delivery of each of the Cure Payments as well as the amount thereof.

        5.        Upon the occurrence of the Stipulation Entry Date, the Motion shall be deemed

withdrawn.

        6.        Upon the occurrence of the Stipulation Entry Date, the automatic stay pursuant to

section 362 of the Bankruptcy Code shall be terminated with respect to the Landlord, its agents,

employees, representatives, professionals, and counsel, to exercise any of Landlords' rights or

remedies, under, inter alia, the Lease, against the Debtor or its estate.

        7.        The Debtor's failure to timely pay each of the Cure Payments in accordance with

this Stipulation, time being of the essence, shall be deemed a default under the Lease; and upon

such failure to pay any of the Cure Payments, the Lease shall be deemed automatically rejected,

pursuant to section 365 of the Bankruptcy Code, and terminated, without further order of the




DOCS_NY:43582.3                                     4
  Case 21-40512         Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
Case 21-40512              Affidavit
                      Doc 52-1       Declaration
                                 Filed           Page 113
                                       07/28/21 Entered    of 13016:09:59 Desc Exhibit
                                                        07/28/21
                                     Stipulation       Page 5 of 6




 Bankruptcy Court or any further action on the part of the Landlord and the Debtor shall

 immediately deliver possession of the premises subject to the Lease to the Landlord.

        8.        The Debtor shall not file, nor seek or support confirmation of, any plan of

reorganization or liquidation inconsistent with the terms and conditions of this Stipulation.

        9.        Each person who executes this Stipulation on behalf of each Party represents and

warrants that he or she has been duly authorized and empowered to execute and deliver this

Stipulation on behalf of such Party.

        10.       This Stipulation may be executed in counterparts, each of which shall be deemed

an original, but all of which together shall constitute one and the same instrument, and it shall

constitute sufficient proof of this Stipulation to present any copies, electronic copies, or facsimiles

signed by the Parties here to be charged.

        11.       This Stipulation shall not be modified, altered, amended, or vacated without the

written consent of all Parties hereto or by further order of the Bankruptcy Court.

        12.       The terms and provisions of this Stipulation immediately shall be effective and

enforceable upon the Stipulation Entry Date and shall thereafter be binding upon the Parties hereto

and their respective affiliates and successors.

        13.       The Bankruptcy Court shall retain jurisdiction over all matters arising from or

related to the implementation or interpretation of this Stipulation


                            [Remainder of Page Intentionally Left Blank]




DOCS_NY:43582.3                                    5
 Case 21-40512     Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
Case 21-40512         Affidavit
                 Doc 52-1       Declaration
                            Filed           Page 114
                                  07/28/21 Entered   of 13016:09:59 Desc Exhibit
                                                   07/28/21
                                Stipulation       Page 6 of 6




AGREED AS TO FORM AND CONTENT:
Dated: July 7, 2021
 By: /s/ Eric A. Liepins                  By: /s/ Michael D. Warner
 Eric A. Liepins (TX Bar No. 12338110)    Michael D. Warner (TX Bar No. 00792304)
 ERIC A. LIEPINS, P.C.                    Benjamin L. Wallen (TX Bar. No. 24102623)
 12770 Coit Road                          PACHULSKI STANG ZIEHL & JONES LLP
 Dallas, Texas 75251                      440 Louisiana Street, Suite 900
 Telephone: (972) 991-5591                Houston, Texas 77002
 Email: eric@ealpc.com                    Telephone: (713) 691-9385
                                          Email: mwamer@pszjlaw.com
 Counselfor the Debtor
                                          Email: bwallen@pszjlaw.com
                                          Counselfor Blue Star Frisco Retail, LLC




DOCSNY:43582.3                                6
  Case 21-40512          Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                                Desc
                           Affidavit Declaration Page 115 of 130


WINSTEAD                   Austin   Charlotte   Dallas   Fort Worth   Houston    New York     San Antonio     The Woodlands



                                                                 300 Throckmorton Street I Suite 1700       817.420.8200 OFFICE
                                                                            Fort Worth, Texas 76102          817.420.8201 FAX
                                                                                                                 winstead.com



                                                                                                     Stephen D. Taylor
                                                                                             direct dial: 817.420.8214
                                                                                                staylorewinstead.com

 August 21, 2021

  Via Certified Mail and Hand Delivery                   Via E-Mail, Certified Mail, and Hand
  Trophy Hospitality, LLC                                Delivery
  3351 Waverly Drive                                      Eric A. Liepins
  Celina, Texas 75009                                     eric@ealpc.com
                                                          Eric A. Liepens, P.C.
                                                          12770 Coit Road, Suite 850
                                                          Dallas, Texas 75251

  Via Posting at the Demised Premises                     Via Certified Mail and Hand Delivery
  Trophy Hospitality, LLC                                 Jerimiah Miranda
  6770 Winning Drive, Suite 900                           3351 Waverly Drive
  Frisco, Texas 75034                                     Celina, Texas 75009

  Via Certified Mail and Hand Delivery
  Trophy Hospitality, LLC
  4331 Hollow Oak Drive,
  Dallas, TX 75287



        Re:      NOTICE OF EVENT OF DEFAULT AND TERMINATION OF LEASE — Shopping
                 Center Lease, dated October 26, 2016, as amended by three separate
                 amendments, (collectively, the "Lease") by and between Blue Star Frisco Retail,
                 L.P. ("Landlord") and Trophy Hospitality, LLC ("Tenant"), which Lease is
                 guaranteed by Jeremiah Miranda ("Guarantor"). Capitalized terms used herein but
                 not defined shall have the meanings ascribed to them in the Lease.'

 Dear Tenant and Guarantor:

        This Firm represents the Landlord. Landlord hereby provides notice that, in accordance
 with Section 19.1 A. of the Lease, the Lease is terminated effective immediately. On August 6,


 1 This Notice is issued in accordance with that certain Stipulation By and Between Debtor Blue Star Frisco
 Retail, LLC (I) Assuming Lease and (II) Resolving Motion for Relief [Bankr. E.D. Tex. Case No. 21-40512,
 Docket No 52-1] (the "Stipulation"), which was approved by the Bankruptcy Court by that certain Order
 Approving Agreement Pursuant to Bankruptcy Rule 4001(d) [Bankr. E.D. Tex. Case No. 21-40512, Docket
 No. 58]. Paragraph 6 of the Stipulation provides that, "Upon the occurrence of the Stipulation Entry Date,
 the automatic stay pursuant to section 362 of the Bankruptcy Code shall be terminated with respect to the
 Landlord, its agents, employees, representatives, professionals, and counsel, to exercise any of Landlord's
 rights or remedies, under, inter alia, the Lease, against the Debtor or its estate."


                                                                                               WINSTEAD PC I ATTORNEYS
  Case 21-40512         Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                     Desc
                          Affidavit Declaration Page 116 of 130

August 21, 2021
Page 2


2021, Landlord provided a Notice of Default of the Lease for Tenant's failure to pay in full the
monthly rental obligations under the Lease. Tenant did not cure such default within ten (10) days,
as required by Section 19.1(1) of the Lease. Accordingly, Landlord has exercised its right to
terminate the Lease and take possession of the Demised Premises.

       With respect to the Tenant's personal property that remains in the Demised Premises,
Landlord will reasonably accommodate requests to recover any such property (during normal
business hours), or by any secured party to recover its collateral, which may be located at the
Demised Premises. Please contact Landlord should you wish to arrange a time to obtain such
property, as follows:

                                  Blue Star Frisco Retail, LLC
                              ATTN: Jason Cohen & Kaleisha Stuart
                                  1 Cowboys Way, Suite 100
                                       Frisco, TX 75034
                                  Telephone: (972) 497-4837
                  Email: jcohen@dallascowboys.net/kstuart@dallascowboys.net

         By terminating the Lease, Landlord does not intend to waive, and is not waiving, any rights
or remedies available to it, whether under the Lease, at law, in equity, or otherwise. In that regard,
notwithstanding Landlord's termination of the Lease, you are liable for all Rent and other net sums
required to be paid by you under the Lease. Additionally, under Article 19 of the Lease, you are
liable for, among other things, legal fees and expenses incurred by Landlord in connection with
enforcing its rights under the Lease, obtaining possession of the Premises, removing property of
Tenant, re-letting the Premises to a replacement tenant, and restoring and remodeling the
Premises to a condition acceptable to the new tenant. Landlord is in the process of calculating
the total amount owed by you under the aforementioned sections. Upon completion of the
calculation, you will be provided with a description of the total amount owed under the Lease.

       In the interim, this letter shall not constitute an election of remedies by Landlord nor a
waiver of any defaults, rights, or remedies not specified herein.

       If you have any questions or wish to discuss this further, please feel free to contact me to
discuss.

                                               Sincerely,




                                               Stephen D. Taylor



bcc:   Mark Whitley, Spire Realty Group, LP (via email)
       Noelle Garsek (of the Firm)




                                                                                  WINSTI AD PC I ATTORNEYS
  Case 21-40512           Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
  Case 21-40512          DocAffidavit
                             73 Filed Declaration Page 117
                                       08/21/21 Entered    of 13007:28:07 Desc Main
                                                        08/21/21
                                          Document        Page 1 of 3



Michael D. Warner (TX Bar No. 00792304)
Benjamin L. Wallen (TX Bar. No. 24102623)
PACHULSKI STANG ZIEI IL & JONES LLP
440 Louisiana Street, Suite 900
Houston, Texas 77002
Telephone: (713) 691-9385
Email: mwarner@pszjlaw.com
Email: bwallen@pszjlaw.com

Counselfor Blue Star Frisco Retail, LLC

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 In re:                                                    Chapter 11

 TROPHY HOSPITALITY, LLC,'                                 Case No.: 21-40512

                           Debtor.


    BLUE STAR FRISCO RETAIL, LLC'S NOTICE OF TERMINATION OF LEASE

        PLEASE TAKE NOTICE THAT, Blue Star Frisco Retail, LLC (the "Landlord") and the
above-captioned debtor and debtor in possession (the "Debtor") are parties to that certain
Stipulation By and Between Debtor Blue Star Frisco Retail, LLC (I) Assuming Lease and (II)
Resolving Motion for Relief [Docket No 52-1] (the "Stipulation"), which was approved by the
Bankruptcy Court by that certain Order Approving Agreement Pursuant to Bankruptcy Rule
4001(d) [Docket No. 58].

        PLEASE TAKE FURTHER NOTICE THAT, the Stipulation, as Ordered, provided for
the assumption, effective as of July 1, 2021, of that certain Shopping Center Lease, dated October
26, 2016, which was amended by the First Amendment to Shopping Center Lease dated December
13, 2018, the Second Amendment to Shopping Center Lease dated August 14, 2019, and the Third
Amendment to Shopping Center Lease dated August 31, 2020 (collectively, the "Lease"). See
Stipulation at ¶ 2.

        PLEASE TAKE FURTHER NOTICE THAT, the Stipulation. as Ordered, further
provided, inter alia, "Upon the occurrence of the Stipulation Entry Date, the automatic stay
pursuant to section 362 of the Bankruptcy Code shall be terminated with respect to the Landlord,
its agents, employees, representatives, professionals, and counsel, to exercise any of Landlord's
rights or remedies, under, inter alia, the Lease, against the Debtor or its estate." Stipulation at 6.
The Stipulation Entry Date occurred on August 6, 2021. See Docket No. 58.


 The Debtor's address is 3351 Waverly Drive, Celina, TX 75009. The last four digits of its tax identification number
are 5814,



DOCS_NY:43894.1
  Case 21-40512       Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
                        Affidavit Declaration Entered
                                               Page 118  of 130
                                                      08/21/21 07:28:07 Desc Main
  Case 21-40512       Doc 73    Filed 08/21/21
                                  Document     Page 2 of 3



        PLEASE TAKE FURTHER NOTICE THAT, on August 21, 2021, pursuant to the terms
of the Lease, Landlord served the Notice of Event of Default and Termination of Lease, dated
August 21, 2021, which is attached hereto as EXHIBIT A (the "Notice of Termination"), on the
Debtor and Debtor's counsel. The Notice of Termination, inter alia, terminated the Lease due to
the occurrence of an event of default by the Debtor under the Lease, all as more fully specified
therein.

        PLEASE TAKE FURTHER NOTICE THAT, following the service of the Notice of
Termination, Landlord is retaking possession of the premises subject to the Lease (the "Leased
Premises"). A notice, substantially in the form of EXHIBIT B hereto, will be posted to the door
of the Leased Premises along with the Notice of Termination immediately following Landlord's
repossession of the Leased Premises.

        PLEASE TAKE FURTHER NOTICE THAT, Landlord and Celtic Bank Corporation
("Celtic") are parties to that certain Landlord Lien Subordination, Collateral Access and Notice of
Assignment of Lease Agreement, dated December 14, 2018 (the "Subordination Agreement"), with
respect to the Lease, the Leased Premises, and amounts loaned by Celtic to the Debtor prepetition.
Pursuant to the terms of the Subordination Agreement, Landlord is serving a copy of the notice
attached hereto as EXHIBIT C upon Celtic and Celtic's counsel.

       PLEASE TAKE FURTHER NOTICE THAT, as set forth in, inter alia, the Notice of
Termination, Landlord will reasonably accommodate the Debtor's requests to recover any property
of the Debtor's estate, or by any secured party to recover its collateral, which may be located at
the Leased Premises, pursuant to appropriate Bankruptcy Court Order(s), which requests should
be made by contacting the Landlord as set forth in the Notice of Termination.



                                               Respectfully Submitted,


 Dated: August 21, 2021                        By: /s/ Michael D. Warner
                                               Michael D. Warner (TX Bar No. 00792304)
                                               Benjamin L. Wallen (TX Bar. No. 24102623)
                                               PACHULSKI STANG ZIEHL & JONES LLP
                                               440 Louisiana Street, Suite 900
                                               Houston, Texas 77002
                                               Telephone: (713) 691-9385
                                               Email: mwarner@pszjlaw.com
                                               Email: bwallen@pszjlaw.com
                                                Counselfor Blue Star Frisco Retail, LL('




DOCS_NY:43894.1                                  2
  Case 21-40512        Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
 Case 21-40512        Doc Affidavit
                          73 Filed  Declaration Page 119
                                     08/21/21 Entered    of 13007:28:07 Desc Main
                                                      08/21/21
                                   Document          Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21St day of August, 2021, a true and correct copy of the above
and foregoing has been served on all parties that are registered to receive electronic transmission
through this Court's CM/ECF filing system in this case.

       I further certify that on this 21St day of August, 2021, a true and correct copy of the above
and foregoing has been served by Federal Express on the following parties:

 Trophy Hospitality, LLC                             Celtic Bank Corporation
 4331 Hollow Oak Drive,                              268 South State Street, Ste. 300
 Dallas, TX 75287                                    Salt Lake City, UT 84111
                                                     Attention: General Counsel
 Trophy Hospitality, LLC                             Megan M. Adeyemo
 3351 Waverly Drive                                  Gordon Rees Scully Manskhani. LLP
 Celina, TX 75009                                    2200 Ross Avenue, Suite 3700
                                                     Dallas. TX 75201
 Eric A. Liepins                                     Scott Seidel
 Eric A. Liepins, P.C.                               Sub. V Chapter Trustee
 12770 Coit Road, Suite 850                          6505 West Park Boulevard, Ste. 306
 Dallas, TX 75251                                    Plano. TX 75093
 United States Department of Justice
 Office of the United States Trustee
 Attention: Marcus F. Salitore
 110 N. College Avenue, Suite 300
 Tyler, Texas 75702


       I further certify that on this 21st day of August, 2021, a true and correct copy of the above
and foregoing has been served by United States First Class Mail on the parties identified on
Exhibit D hereto.

                                                       /s/ Michael D. Warner
                                                       Michael D. Warner




DOCS_NY:43894.1                                  3
 Case 21-40512      Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
                       Affidavit Declaration Page 120 of 130
                  Doc 73-1 Filed 08/21/21 Entered 08/21/21 07:28:07 Desc Exhibit
Case 21-40512
                       A - Notice of Termination   Page 1 of 3



                                    Exhibit A
                                Notice of Termination




DOCS_NY:43894.1
   Case 21-40512        Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
 Case 21-40512             Affidavit
                      Doc 73-1       Declaration
                                 Filed           Page 121
                                       08/21/21 Entered    of 13007:28:07 Desc Exhibit
                                                        08/21/21
                              A - Notice of Termination               Page 2 of 3

WINSTEAD                   Austin   Charlotte   Dallas   Fort Worth    Houston   New York     San Antonio     The Woodlands


                                                                 300 Throckmorton Street I Suite 1700       817.420.8200 OFRCE
                                                                            Fort Worth, Texas 76102          817.420.8201 FAX
                                                                                                                 winstead.com


                                                                                                     Stephen D. Taylor
                                                                                             direct dial: 817.420.8214
                                                                                                staylorawinstead. corn

 August 21, 2021

  Via Certified Mail and Hand Delivery                    Via E-Mail, Certified Mail, and Hand
  Trophy Hospitality, LLC                                 Delivery
  3351 Waverly Drive                                      Eric A. Liepins
  Celina, Texas 75009                                     eric@ealpc.com
                                                          Eric A. Liepens, P.C.
                                                          12770 Coit Road, Suite 850
                                                          Dallas, Texas 75251

  Via Posting at the Demised Premises                     Via Certified Mail and Hand Delivery
  Trophy Hospitality, LLC                                 Jerimiah Miranda
  6770 Winning Drive, Suite 900                           3351 Waverly Drive
  Frisco, Texas 75034                                     Celina, Texas 75009

  Via Certified Mail and Hand Delivery
  Trophy Hospitality, LLC
  4331 Hollow Oak Drive,
  Dallas, TX 75287



        Re:      NOTICE OF EVENT OF DEFAULT AND TERMINATION OF LEASE — Shopping
                 Center Lease, dated October 26, 2016, as amended by three separate
                 amendments, (collectively, the "Lease") by and between Blue Star Frisco Retail,
                 L.P. ("Landlord") and Trophy Hospitality, LLC ("Tenant"), which Lease is
                 guaranteed by Jeremiah Miranda ("Guarantor"). Capitalized terms used herein but
                 not defined shall have the meanings ascribed to them in the Lease.'

 Dear Tenant and Guarantor:

        This Firm represents the Landlord. Landlord hereby provides notice that, in accordance
 with Section 19.1 A. of the Lease, the Lease is terminated effective immediately. On August 6,


 'This Notice is issued in accordance with that certain Stipulation By and Between Debtor Blue Star Frisco
 Retail, LLC (I) Assuming Lease and (II) Resolving Motion for Relief [Bankr. E.D. Tex. Case No. 21-40512,
 Docket No 52-1] (the "Stipulation"), which was approved by the Bankruptcy Court by that certain Order
 Approving Agreement Pursuant to Bankruptcy Rule 4001(d) [Bankr. E.D. Tex. Case No. 21-40512, Docket
 No. 58]. Paragraph 6 of the Stipulation provides that, "Upon the occurrence of the Stipulation Entry Date,
 the automatic stay pursuant to section 362 of the Bankruptcy Code shall be terminated with respect to the
 Landlord, its agents, employees, representatives, professionals, and counsel, to exercise any of Landlord's
 rights or remedies, under, inter alia, the Lease, against the Debtor or its estate."


                                                                                                WINSTEAD PC I ATTORNEYS
 Case 21-40512         Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                     Desc
                         Affidavit Declaration Page 122 of 130
Case 21-40512       Doc 73-1 Filed 08/21/21 Entered 08/21/21 07:28:07                  Desc Exhibit
                         A - Notice of Termination Page 3 of 3
August 21, 2021
Page 2


2021, Landlord provided a Notice of Default of the Lease for Tenant's failure to pay in full the
monthly rental obligations under the Lease. Tenant did not cure such default within ten (10) days,
as required by Section 19.1(1) of the Lease. Accordingly, Landlord has exercised its right to
terminate the Lease and take possession of the Demised Premises.

       With respect to the Tenant's personal property that remains in the Demised Premises,
Landlord will reasonably accommodate requests to recover any such property (during normal
business hours), or by any secured party to recover its collateral, which may be located at the
Demised Premises. Please contact Landlord should you wish to arrange a time to obtain such
property, as follows:

                                  Blue Star Frisco Retail, LLC
                              ATTN: Jason Cohen & Kaleisha Stuart
                                  1 Cowboys Way, Suite 100
                                       Frisco, TX 75034
                                  Telephone: (972) 497-4837
                  Email: jcohen@dallascowboys.net/kstuart@dallascowboys.net

         By terminating the Lease, Landlord does not intend to waive, and is not waiving, any rights
or remedies available to it, whether under the Lease, at law, in equity, or otherwise. In that regard,
notwithstanding Landlord's termination of the Lease, you are liable for all Rent and other net sums
required to be paid by you under the Lease. Additionally, under Article 19 of the Lease, you are
liable for, among other things, legal fees and expenses incurred by Landlord in connection with
enforcing its rights under the Lease, obtaining possession of the Premises, removing property of
Tenant, re-letting the Premises to a replacement tenant, and restoring and remodeling the
Premises to a condition acceptable to the new tenant. Landlord is in the process of calculating
the total amount owed by you under the aforementioned sections. Upon completion of the
calculation, you will be provided with a description of the total amount owed under the Lease.

       In the interim, this letter shall not constitute an election of remedies by Landlord nor a
waiver of any defaults, rights, or remedies not specified herein.

       If you have any questions or wish to discuss this further, please feel free to contact me to
discuss.

                                               Sincerely,




                                               Stephen D. Taylor



bcc:    Mark Whitley, Spire Realty Group, LP (via email)
        Noelle Garsek (of the Firm)




                                                                                  WINSTEAD PC I ATTORNEYS
  Case 21-40512      Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
Case 21-40512           Affidavit
                   Doc 73-2  FiledDeclaration Page 123
                                   08/21/21 Entered    of 13007:28:07 Desc Exhibit
                                                    08/21/21
                             B - Door Notice   Page 1 of 2



                                     Exhibit B
                                      Door Notice




DOCS_NY:-13894.1
 Case 21-40512     Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
Case 21-40512         Affidavit
                 Doc 73-2       Declaration
                            Filed           Page 124
                                  08/21/21 Entered   of 130 07:28:07 Desc Exhibit
                                                   08/21/21
                           B - Door Notice   Page 2 of 2



                                    NOTICE

     Pursuant to Article 19 of that certain Shopping Center Lease
between Blue Star Frisco Retail L.P. ("Landlord"), as landlord, and Trophy
Hospitality LLC ("Tenant"), as tenant, Landlord has changed the door
locks of these premises due to Tenant's Event of Default and Landlord's
exercise of its right to terminate the Lease and regain possession of the
premises.

     To obtain delivery of your personal belongings, Tenant may contact
Landlord during the hours of 8:00 a.m. and 5:00 p.m., Monday — Friday
(excluding holidays) as follows:

                          Blue Star Frisco Retail, LLC
                    ATTN: Jason Cohen & Kaleisha Stuart
                          1 Cowboys Way, Suite 100
                               Frisco, TX 75034
                         Telephone: (972) 497-4837
    Email: jcohen@dallascowboys.net/kstuart@dallascowboys.net
  Case 21-40512 Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
                   Affidavit
Case 21-40512 Doc 73-3       Declaration
                         Filed           Page 125
                               08/21/21 Entered    of 13007:28:07 Desc Exhibit
                                                08/21/21
                  C - Subordination Agreement Page 1 of 4



                                 Exhibit C
                         Subordination Agreement Notice




DOCS_NY:43894.1
               Case 21-40512                      Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29                              Desc
                                                    Affidavit Declaration Page 126 of 130
           Case 21-40512                        Doc 73-3 Filed 08/21/21 Entered 08/21/21 07:28:07                          Desc Exhibit
                                                    C - Subordination Agreement Page 2 of 4
   PACHULSKI
                    STANG
                    ZIEHL
   (a               JONES

   I. A 4%. ()                                         Michael D. Warner              August 21, 2021                 713-691-9385
  1 1'1111 1+3 111+11 1 1'1 PM+ 1 NI 11, 101'
                                                                                                               mwarner@pszjlaw.com
NEW YORK, NY
LOS ANGELES, CA
SAN FRANCISCO, CA
WI LMINGTON,DE
HOUSTON,TX

440 LOUISIANA STREET
SUITE 900                                              Via Federal Express
HOUSTON, TEXAS 77002
TELEPHONE: 713/691-9385                                 Megan M. Adeyemo, Esq.
FACSIMILE: 713/691-9407
                                                        Gordon Rees Scully Manskhani, LLP
LOS ANGELES
                                                        2200 Ross Avenue, Suite 3700
10100 SANTA MONICA BLVD.                                Dallas, TX 75201
13th FLOOR
LOS ANGELES
                                                        Celtic Bank Corporation
CALIFORNIA 90067
                                                        268 South State Street, Suite 300
TELEPHONE: 310/277 6910
                                                        Salt Lake City, UT 84111
FACSIMILE: 310/201 0760
                                                        Attn: General Counsel
SAN FRANCISCO
                                                                RE:      Celtic Bank Loan No. 15014819, Notice of
150 CALIFORNIA STREET
15th FLOOR
                                                                         Termination Event
SAN FRANCISCO
CALIFORNIA 94111-4500                                  Dear Megan and Celtic:
TELEPHONE, 415/263 7000

FACSIMILE: 415/263 7010                                Blue Star Frisco Retail, LLC ("Landlord") and Celtic Bank
                                                       Corporation ("Celtic") are parties to that certain Landlord Lien
DELAWARE                                               Subordination, Collateral Access and Notice of Assignment of Lease
919 NORTH MARKET STREET                                Agreement, dated December 14, 2018 (the "Agreement"), with
17th FLOOR
                                                       respect to Landlord's tenant, Trophy Hospitality, LLC (the
P 0. BOX 8705
WILMINGTON
                                                       "Debtor")) The Agreement reflects that it is in reference to Celtic
DELAWARE 19899-8705                                    Bank Loan No. 15014819 and that certain premises (the "Leased
TELEPHONE: 302/652 4100                                Premises") located at 6770 Winning Drive, Suite 900, Frisco, Texas
FACSIMILE: 302/652 4400                                75034.

NEW YORK
                                                       Landlord and the Debtor are parties to that certain Shopping Center
780 THIRD AVENUE
34th FLOOR
                                                       Lease, dated October 26, 2016, which was amended by the First
NEW YORK                                               Amendment to Shopping Center Lease dated December 13, 2018, the
NEW YORK 10017-2024                                    Second Amendment to Shopping Center Lease dated August 14,
TELEPHONE: 212/561 7700                                2019, and the Third Amendment to Shopping Center Lease dated
FACSIMILE: 212/561 7777                                August 31, 2020 (collectively, the "Lease").

                                                       I For the avoidance of doubt, Debtor is a debtor and debtor in possession in a chapter
                                                       11 case in the United States Bankruptcy Court for the Eastern District of Texas (the
                                                       "Bankruptcy Court"), Case No. 21-40512.
WEB www.pszjlaw.com



                                                       DOCS_LA:339477.1 17223/004
       Case 21-40512   Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
     Case 21-40512        Affidavit
                     Doc 73-3       Declaration
                                Filed           Page 127
                                      08/21/21 Entered   of 130 07:28:07 Desc Exhibit
                                                       08/21/21
                         C - Subordination Agreement         Page 3 of 4
PACHULSKI
      STANG                  Megan M. Adeyemo, Esq.
                             Celtic Bank Corporation
      ZIEHL                  Celtic Bank Loan No. 15014819, Notice of Termination Event
   ) JONES                   Page 2

                            On August 6, 2021, the Bankruptcy Court entered an Order, which,
FANk; 0I   ICkS
                            inter alia, granted Landlord relief from the automatic stay, as part and
                            parcel of the Debtor's assumption of the Lease. A copy of such order
                            and the stipulation referenced therein are attached hereto.

                            Pursuant to paragraph 4(a) of the Agreement, Landlord hereby
                            provides Celtic notice of a "Termination Event", which is defined in
                            the Agreement as, inter alia," (ii) Landlord regains possession of the
                            [Leased Premises] due to termination of the Lease. and event of
                            default by [Debtor]. or otherwise (expressly excluding a Expiration
                            Event, a "Termination Event")." As set forth in that certain Notice of
                            Event of Default and Termination of Lease, dated August 21, 2021, a
                            copy of which is attached hereto, Landlord has terminated the Lease
                            and regained possession of the Leased Premises.

                            To address Celtic's rights with respect to its collateral pursuant to the
                            Agreement with Landlord, including reasonable access to the Leased
                            Premises, you may contact the Landlord as you may deem
                            appropriate, as follows:

                                              Blue Star Frisco Retail, LLC
                                          ATTN: Jason Cohen & Kaleisha Stuart
                                              1 Cowboys Way, Suite 100
                                                   Frisco, TX 75034
                                              Telephone: (972) 497-4837
                               Email: jcohen@dallascowboys.net/kstuart@dallascowboys.net

                            For the avoidance of doubt, however, nothing herein is intended to
                            suggest any authority from the Debtor or from the Bankruptcy Court
                            to take possession of any of Celtic's collateral. Rather, this notice is
                            merely provided in accordance with the Agreement.


                                                           Very truly yours,

                                                            PACHULSKI STANG ZIEHL &
                                                            JONES LLP

                                                           /s/ Michael D. Warner

                                                            Michael D. Warner




                            DOCS LA:339477.1 17223/004
      Case 21-40512     Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
                           Affidavit Declaration Page 128 of 130
     Case 21-40512    Doc 73-3 Filed 08/21/21 Entered 08/21/21 07:28:07 Desc Exhibit
                          C - Subordination Agreement Page 4 of 4
PACHULSKI
      STANG                   Megan M. Adeyemo, Esq.
                              Celtic Bank Corporation
      ZIEHL                   Celtic Bank Loan No. 15014819, Notice of Termination Event
      JONES                   Page 3

                             MDW:dlm
I.   OFF((.   I' 5



                             cc:     Eric A. Liepins, Esq. (via Federal Express)
                                     Trophy Hospitality, LLC (via Federal Express)

                             Enclosures




                             DOCS_LA:339477.1 17223/004
  Case 21-40512     Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
Case 21-40512          Affidavit
                  Doc 73-4       Declaration
                             Filed           Page 129
                                   08/21/21 Entered    of 13007:28:07 Desc Exhibit
                                                    08/21/21
                           D - Mailing Matrix   Page 1 of 2



                                    Exhibit D
                                    Mailing Matrix




DOCS_NY:43894.1
             Case 21-40512         Doc 81-1 Filed 09/03/21 Entered 09/03/21 11:27:29 Desc
                                      Affidavit Declaration Page 130 of 130
           Case 21-40512         Doc 73-4 Filed 08/21/21 Entered 08/21/21 07:28:07 Desc Exhibit
                                           D - Mailing Matrix Page 2 of 2
Aramak Uniform Services                    Bigs Investment Holdings, LLC           Blue Star Frisco Retail, LLC
P.O. Box 731676                            Shiloh Oak Investment, LLC              1 Cowboys Way, Ste. 100
Dallas, TX 75373-1676                      do Travis Richard                       Frisco, TX 75034-1977
                                           5335 Spring Valley
                                           Dallas, TX 75254-3009

Blue Star Frisco, LP                            Celtic Bank                        City of Frisco
8000 Warren Parkway                        268 S. State St., Ste. 300              Linebarger Goggan Blair & Sampson, LLP
Building 1, Suite 100                      Salt Lake City, UT 84111-5314           c/o Laurie A. Spindler
Frisco, TX 75034-2231                                                              2777 N. Stemmons Frwy
                                                                                   Suite 1000
                                                                                   Dallas, TX 75207-2328

Comptroller of Public Accounts             Fix A Drip                              Freshpoint
C/O Office of the Attorney General         8732 Ukiah                              4721 Simonton
Bankruptcy - Collections Division MC-008   Dallas, TX 75227-8224                   Dallas, TX 75244-5316
PO Box 12548
Austin TX 78711-2548

Eric A. Liepins                            Purely Meat Company                     Linda Reece
Eric A. Liepins, P.C.                      4345 W Division Street                  1919 S. Shiloh Road, Suite 310, LB 40
12770 Coit Road                            Chicago 1160651-1714                    Garland, TX 75042-8234
Suite 850
Dallas, TX 75251-1364

Scott SEIDEL (SBRA V)                      Marcus Salitore                         Sani Servant
Sub V Chapter Trustee                      US Trustee Office                       3100 E Meadows
6505 West Park Boulevard                   110 N. College Ave., Room 300           Mesquite, TX 75150
Ste. 306                                   Tyler, TX 75702-7231
Plano, TX 75093-6212

Shiloh Oak Investment, LLC                 Callan Clark Searcy                     Frisco ISD
c/o Travis Richard                         Texas Attorney General                  c/o Perdue Brandon Fielder et al
5335 Spring Valley                         300 W. 15th Street, Mail MC-008         1919 S. Shiloh Road, Suite 310, LB 40
Dallas, TX 75254-3009                      78701                                   Garland, TX 75042-8234
                                           Austin, .I'X 78701-1649
                                           Texas Comptroller of Public Accounts,   Trophy Hospitality, LLC
Small Business Admin                       Revenue                                 3351 Waverly Drive
P.O. Box 3918                              Callan Searcy                           Celina, TX 75009-1501
Portland, OR 97208-3918                    do Sherri K. Simpson, Paralegal
                                           PO Box 12548
                                           Austin, TX 78711-2548
U.S. Attorney General                                                              John M. Vardeman
Department of Justice                      US Trustee                              UST Office
Main Justice Building                      Office of the U.S. Trustee              110 N. College St., Suite 300
10th & Constitution Ave., NW               110 N. College Ave.                     Tyler, TX 75702-7231
Washington, DC 20530-0001                  Suite 300
                                           Tyler, TX 75702-7231
Wade Electric                                                                      Megan M. Adeyemo
7217 Parwelk                               Waste Management                        Gordon & Rees LLP
Dallas, TX 75235                           1001 Fannin                             2200 Ross Avenue, Ste 3700
                                           Houston, TX 77002-6717                  Dallas, TX 75201
